Exhibit 10.7

 

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

 

 

DATED AS OF APRIL 21, 2008

 

AMONG

 

INLAND REAL ESTATE CORPORATION,

AS BORROWER

 

AND

 

KEYBANK NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT

 

KEYBANC CAPITAL MARKETS

AS CO-LEAD ARRANGER

 

AND

 

WACHOVIA BANK, NATIONAL ASSOCIATION

AS SYNDICATION AGENT

 

AND

 

WACHOVIA CAPITAL MARKETS, LLC

AS CO-LEAD ARRANGER

 

AND

 

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO,

AS LENDERS

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amended and Restated Credit Agreement, dated as of April 21, 2008, is
among Inland Real Estate Corporation, a corporation organized under the laws of
the State of Maryland (the “Borrower”), KeyBank National Association, a national
banking association, both individually as a “Lender” and as “Administrative
Agent”, Wachovia Bank, National Association, both individually as a “Lender” and
as a “Syndication Agent,” KeyBanc Capital Markets as a “Co-Lead Arranger,” and
Wachovia Capital Markets, LLC as a “Co-Lead Arranger” (the Co-Lead Arrangers
will collectively be referred to as  “Lead Arrangers”), and the several banks,
financial institutions and other entities which may from time to time become
parties to this Agreement as additional “Lenders”.

 

RECITALS

 

A.                             The Borrower is primarily engaged in the business
of purchasing, owning, operating, leasing and managing retail properties.

 

B.                               The Borrower is qualified as a real estate
investment trust under Section 856 of the Code.

 

C.                               The Borrower and certain of the Lenders are
parties to a Second Amended and Restated Credit Agreement dated as of April 22,
2005 (as amended, the “Existing Agreement”).

 

D.                              The Borrower has requested that such Lenders
agree to amend and restate the Existing Agreement to modify the terms thereof,
including without limitation to admit additional Lenders,  provide for future
increases in the maximum aggregate amount of loans available thereunder, and
provide for an extension of the Facility Termination Date.  The Lenders have
agreed to do so.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS

 

As used in this Agreement:

 

“ABR Applicable Margin” means, as of any date with respect to any Floating Rate
Advance, the applicable per annum amount then in effect pursuant to Section 2.3
hereof.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership.

 

“Adjusted Annual EBITDA” means, as of any date, an annualized amount determined
by multiplying four (4) times the Consolidated Net Income for the most recent
fiscal quarter of Borrower

 

--------------------------------------------------------------------------------


 

for which financial results have been reported, as adjusted by (i) adding or
deducting for, as appropriate, any adjustment made under GAAP for straight
lining of rents, gains or losses from sales of assets, extraordinary items,
depreciation, amortization, interest expenses, the Consolidated Group Pro Rata
Share of interest, depreciation and amortization in Investment Affiliates; and
(ii) deducting from such annualized amount an annual amount for capital
expenditures equal to $0.15 per square foot times the weighted daily average
gross leaseable area of Projects owned by the Consolidated Group or any
Investment Affiliate (but only deducting the applicable Consolidated Group Pro
Rata Share of such amount with respect to such Investment Affiliate) during such
fiscal quarter.

 

“Adjusted Annual NOI” means, as of any date, with respect to any group of
Projects, an annualized amount determined by multiplying four (4) times the
aggregate Net Operating Income attributable to such Projects for the most recent
fiscal quarter of Borrower for which financial results have been reported, as
adjusted by an annual amount for capital expenditures equal to $0.15 per square
foot times the gross leaseable area of such Projects; adding or deducting for,
as appropriate, any adjustment made to under GAAP for straight lining of rents,
gains, or losses from sales of assets, extraordinary items, depreciation,
amortization, or interest expense; and (i) deducting therefrom any income
attributable to Excluded Tenants but only if and to the extent that the
aggregate amount of such income attributable to Excluded Tenants would be
greater than 5% of all other elements of aggregate Adjusted Annual NOI without
regard to such income and (ii) adding or deducting for, as appropriate, any
adjustment made to under GAAP for straight lining of rents, gains, or losses
from sales of assets, extraordinary items, depreciation, amortization or
interest expense.

 

“Adjusted Unencumbered NOI” means, as of any date, Unencumbered NOI for the most
recent fiscal quarter of the Borrower for which financial results have been
reported less an amount for capital expenditures equal to $0.0375 per gross
leasable square foot ($0.15 per annum divided by four quarters) times the
weighted average gross leasable area of Qualifying Unencumbered Properties owned
by the Borrower and the Subsidiary Guarantors during such fiscal quarter.

 

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of Fixed Rate Advances, for the same Interest Period,
including without limitation Swingline Advances.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which is currently $155,000,000, as such amount
may be increased pursuant to Section 2.2 hereof.

 

“Aggregate Pool Value” means, as of any date, the sum of (i) 0.625 times then
current Unencumbered Asset Value plus (ii) the result obtained by multiplying
0.60 times the aggregate Trapped Equity Property Value of all then current
Trapped Equity Properties, and then subtracting from such amount the then
current aggregate outstanding amount of Secured Indebtedness secured by such

 

2

--------------------------------------------------------------------------------


 

Trapped Equity Properties, but in no event may the amount added to Aggregate
Pool Value under this clause (ii) be less than zero on account of Trapped Equity
Properties.

 

“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.

 

“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.

 

 “Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of Federal Funds
Effective Rate for such day plus 1/2% per annum.

 

“Anti-Terrorism Laws” is defined in Section 5.28.

 

“Applicable Margin” means, as applicable, the ABR Applicable Margin or the LIBOR
Applicable Margin which are used in calculating the interest rate applicable to
the various Types of Advances.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Operating Officer, Vice President and Chief
Financial Officer or Vice President and General Counsel of the Borrower, acting
singly.

 

“Bankruptcy Code” means the Bankruptcy Code of the United States of America, as
amended from time to time.

 

“Borrower” means Inland Real Estate Corporation, a corporation organized under
the laws of the State of Maryland, and its successors and assigns.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.9.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

 

“Capitalization Rate” means .0775.

 

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

 

3

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalents”  means, as of any date:

 

(i)                                     securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than one year from such
date;

 

(ii)                                  mutual funds organized under the United
States Investment Company Act rated AAm or AAm-G by S&P and P-1 by Moody’s;

 

(iii)                               certificates of deposit or other
interest-bearing obligations of a bank or trust company which is a member in
good standing of the Federal Reserve System having a short term unsecured debt
rating of not less than A-1 by S&P and not less than P-1 by Moody’s (or in each
case, if no bank or trust company is so rated, the highest comparable rating
then given to any bank or trust company, but in such case only for funds
invested overnight or over a weekend) provided that such investments shall
mature or be redeemable upon the option of the holders thereof on or prior to a
date one month from the date of their purchase;

 

(iv)                              certificates of deposit or other
interest-bearing obligations of a bank or trust company which is a member in
good standing of the Federal Reserve System having a short term unsecured debt
rating of not less than A-1+ by S&P, and not less than P-1 by Moody’s and which
has a long term unsecured debt rating of not less than A1 by Moody’s (or in each
case, if no bank or trust company is so rated, the highest comparable rating
then given to any bank or trust company, but in such case only for funds
invested overnight or over a weekend) provided that such investments shall
mature or be redeemable upon the option of the holders thereof on or prior to a
date three months from the date of their purchase;

 

(v)                                 bonds or other obligations having a short
term unsecured debt rating of not less than A-1+ by S&P and P-1+ by Moody’s and
having a long term debt rating of not less than A1 by Moody’s issued by or by
authority of any state of the United States, any territory or possession of the
United States, including the Commonwealth of Puerto Rico and agencies thereof,
or any political subdivision of any of the foregoing;

 

(vi)                              repurchase agreements issued by an entity
rated not less than A-1+ by S&P, and not less than P-1 by Moody’s which are
secured by U.S. Government securities of the type described in clause (i) of
this definition maturing on or prior to a date one month from the date the
repurchase agreement is entered into;

 

(vii)                           short term promissory notes rated not less than
A-1+ by S&P, and  not less than P-1 by Moody’s maturing or to be redeemable upon
the option of the holders thereof on or prior to a date one month from the date
of their purchase; and

 

(viii)                        commercial paper (having original maturities of
not more than 365 days) rated at least A-1+ by S&P and P-1 by Moody’s and issued
by a foreign or domestic issuer who, at the time of the investment, has
outstanding long-term unsecured debt obligations rated at least A1 by Moody’s.

 

4

--------------------------------------------------------------------------------


 

“Change of Control” means (i) any change in the ownership of the Borrower which
results in less than eighty percent (80%) of the Borrower’s Capital Stock being
held by Persons who were either shareholders on the Agreement Execution Date,
spouses, relatives or estates of such shareholders or trustees holding for the
benefit of such shareholders or their spouses, relatives or estates, or (ii) any
change in the membership of the Borrower’s Board of Directors which results in
the board members as of any date after the Agreement Execution Date constituting
less than 50% of the total board members at any time during the two (2) year
period following such date.

 

“Change in Management” means the failure of at least two (2) of Brett A. Brown,
D. Scott Carr or Mark E. Zalatoris to continue to be active on a daily basis in
the management of the Borrower provided that if any such individuals shall die
or become disabled the Borrower shall have sixty (60) days to retain a
replacement executive of comparable experience which is reasonably satisfactory
to the Administrative Agent.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and issue  Facility Letters of Credit not exceeding the amount set forth
opposite its signature below or as set forth in any Notice of Assignment
relating to any assignment that has become effective pursuant to Section 12.3.2,
as such amount may be modified from time to time pursuant to the terms hereof.

 

“Consolidated Debt Service” means, for any period, without duplication,
(a) Consolidated Interest Expense for such period plus (b) the aggregate amount
of scheduled principal payments attributable to Consolidated Outstanding
Indebtedness (excluding optional prepayments and scheduled principal payments in
respect of any such Indebtedness which is not amortized through equal periodic
installments of principal and interest over the term of such Indebtedness)
required to be made during such period by any member of the Consolidated Group
plus (c) a percentage of all such scheduled principal payments required to be
made during such period by any Investment Affiliate on Indebtedness taken into
account in calculating Consolidated Interest Expense, equal to the greater of
(x) the percentage of the principal amount of such Indebtedness for which any
member of the Consolidated Group is liable and (y) the Consolidated Group Pro
Rata Share of such Investment Affiliate.

 

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

 

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate, upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.

 

“Consolidated Interest Expense” means, for any period without duplication, the
sum of (a) the amount of interest expense, determined in accordance with GAAP,
of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period plus (b) the Consolidated Group Pro
Rata Share of any interest expense, determined in accordance with GAAP, of any
Investment Affiliate, for such period, whether recourse or non-recourse.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, the sum of (i) consolidated net
income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) without duplication, the
applicable Consolidated Group Pro Rata Share of the net income (or loss) of each
Investment Affiliate for such period determined in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.

 

“Consolidated Outstanding Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
outstanding at such date, determined on a consolidated basis in accordance with
GAAP, plus (b) the applicable Consolidated Group Pro Rata Share of any
Indebtedness of each Investment Affiliate other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group, less (c) with
respect to each consolidated Subsidiary of the Borrower in which the Borrower
does not directly or indirectly hold a 100% ownership interest, a percentage of
any Indebtedness of such consolidated Subsidiary which is not a Guarantee
Obligation of the Borrower equal to the percentage ownership interest in such
consolidated Subsidiary which is not held directly or indirectly by the
Borrower.

 

“Construction in Progress” means, as of any date, the total construction cost
expended as of the applicable date to construct any Projects then under
development plus the book value of all land not then included in Unimproved
Land.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.10.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.

 

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.

 

“Development Project” means a Project currently under development that has not
achieved an Occupancy Rate of at least 80%, or on which the improvements (other
than tenant improvements) related to the development have not been completed. A
Development Project on which all improvements (other than tenant improvements)
related to the development of such Project have been completed for at least 12
months shall cease to constitute a Development Project notwithstanding the fact
that such Project has not achieved an Occupancy Rate of at least 80%.

 

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having a combined capital
and surplus of $5,000,000,000 or more, (d) the central bank of any country which
is a member of the Organization for Economic Cooperation and Development,
(e) any savings bank, savings and loan association or similar financial
institution which (A) has a net worth of $500,000,000 or more, (B) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement

 

6

--------------------------------------------------------------------------------


 

and (C) is operationally and procedurally able to meet the obligations of a
Lender hereunder to the same degree as a commercial bank, and (f) any other
financial institution (including a mutual fund or other fund) approved by the
Administrative Agent and, unless a Default shall have occurred and be
continuing, Borrower (such approval not to be unreasonably withheld or delayed)
having total assets of $500,000,000 or more which meets the requirements set
forth in subclauses (B) and (C) of clause (e) above; provided that each Eligible
Assignee must either (a) be organized under the Laws of the United States of
America, any State thereof or the District of Columbia or (b) be organized under
the Laws of the Cayman Islands or any country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of such a country, and (i) act hereunder through a branch, agency or
funding office located in the United States of America and (ii) be exempt from
withholding of tax on interest.

 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the Borrower or any Subsidiary or any of their
respective assets or Projects.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.

 

“Excluded Tenants” means, as of any date, any tenant at one of the Projects that
either (i) is subject to a voluntary or involuntary petition for relief under
any federal or state bankruptcy codes or insolvency law or (ii) is not operating
its business in its demised premises at such Project, unless such tenant’s lease
obligations are guaranteed by an entity whose then current long-term, unsecured
debt obligations are rated BBB— or above by S&P and Baa3 or above by Moody’s.

 

“Executive Order” is defined in Section 5.28.

 

“Existing Agreement” is defined in the Recitals hereto.

 

“Facility Letter of Credit” means a Letter of Credit issued pursuant to
Article IIA of this Agreement.

 

“Facility Letter of Credit Fee” is defined in Section 2A.8.

 

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

 

“Facility Letter of Credit Sublimit” means $25,000,000.

 

“Facility Obligations” means all Obligations other than the Related Swap
Obligations.

 

“Facility Termination Date” means April 20, 2011, being the Business Day
immediately preceding the third (3rd) anniversary of the Agreement Execution
Date.

 

7

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Lender of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Lender in substantially the same manner as such Federal
Reserve Lender computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

“Fee Letter” is defined in Section 2.6.

 

“Financeable Ground Lease” means, a ground lease reasonably satisfactory to the
Administrative Agent, which must provide customary protections for a potential
leasehold mortgagee (“Mortgagee”) which include, among other things (i) a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 25 years, (ii) a provision that the ground lease
will not be terminated until the Mortgagee has received notice of a default, has
had a reasonable opportunity to cure or complete foreclosure, and has failed to
do so, (iii) provision for a new lease to the Mortgagee as tenant on the same
terms if the ground lease is terminated for any reason, (iv) transferability of
the tenant’s interest under the ground lease without any requirement for consent
of the ground lessor unless based on delivery of customary assignment and
assumption agreements from the transferor and transferee, (v) the ability of the
tenant to mortgage tenant’s interest under the ground lease without any
requirement  for consent of the ground lessor, and (vi) that the tenant under
the ground lease is entitled to all insurance proceeds and condemnation awards
(other than the amount attributable to landlord’s fee interest in the land if an
adjustment in rent is provided for in connection therewith).

 

“First Mortgage Receivable” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of the amount of such
Indebtedness and which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent compliance certificate.

 

“Fixed Charges” shall mean, as of any date,  the sum of (i) Consolidated Debt
Service for the most recent fiscal quarter of Borrower for which financial
results have been reported times four (4) plus (ii) all dividends payable on
account of preferred stock or preferred operating partnership units of the
Borrower or any other Person in the Consolidated Group (including dividends to
Inland Ryan joint ventures) with respect to the four (4) immediately preceding
fiscal quarters of Borrower for which financial results have been reported.

 

“Fixed Rate” means the LIBOR Rate.

 

“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.

 

“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.

 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount actually disbursed and
outstanding to Borrower by such

 

8

--------------------------------------------------------------------------------


 

Lender at such time and the denominator of which is the total amount disbursed
and outstanding to Borrower by all of the Lenders at such time.

 

“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) the attributable Indebtedness of such Person with respect all Capitalized
Lease Obligations and Synthetic Lease Obligations, (e) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (f) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness of the Consolidated Group, Guarantee
Obligations of one member of the Consolidated Group in respect of primary
obligations of any other member of the Consolidated Group), (g) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities, (h) all net obligations of such Person under Swap
Contracts, and (i) all liabilities secured by any lien (other than liens for
taxes not yet due and payable) on any property owned by such Person even though
such

 

9

--------------------------------------------------------------------------------


 

Person has not assumed or otherwise become liable for the payment thereof. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. To the extent that the
rights and remedies of the obligee of any Indebtedness are limited to certain
Property and are otherwise non-recourse to such Person, the amount of such
Indebtedness shall be limited to the value of the Person’s interest in such
Property (valued at the higher of book value or market value as of the date of
determination).

 

“Intellectual Property” is defined in Section 5.20.

 

“Interest Period” means a LIBOR Interest Period.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

 

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, holds an ownership interest whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group, excluding those Persons in whom the Consolidated Group’s ownership
interest is evidenced only by Marketable Securities.

 

“Issuance Date” is defined in Section 2A.4(a)(2).

 

“Issuance Notice” is defined in Section 2A.4(c).

 

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit.  KeyBank shall be the sole Issuing
Bank.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement.

 

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Letter of Credit Collateral Account” is defined in Section 2A.9.

 

“Letter of Credit Request” is defined in Section 2A.4(a).

 

“Leverage Ratio” means, as of any date, the ratio of Consolidated Outstanding
Indebtedness to Total Asset Value.

 

“LIBOR Advance” means an Advance that bears interest at the LIBOR Rate.

 

“LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Interest Period, the applicable per annum amount then in effect pursuant to
Section 2.3 hereof.

 

10

--------------------------------------------------------------------------------


 

“LIBOR Base Rate” means, the average rate (rounded upwards to the nearest
1/16th) with respect to a LIBOR Advance for the relevant LIBOR Interest Period,
the applicable British Bankers’ Association LIBOR rate for deposits in
U.S. dollars as reported by any generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such LIBOR Interest Period, and having a maturity equal to such LIBOR
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Administrative Agent, the applicable LIBOR Base Rate
for the relevant LIBOR Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such LIBOR Interest Period, in the approximate
amount of KeyBank’s relevant LIBOR Loan and having a maturity equal to such
LIBOR Interest Period.

 

“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three, or six months, to the extent
deposits with such maturities are available to the Administrative Agent,
commencing on a Business Day, as selected by Borrower; provided, however, that
(i) any LIBOR Interest Period which would otherwise end on a day which is not a
Business Day shall continue to and end on the next succeeding Business Day,
unless the result would be that such LIBOR Interest Period would be extended to
the next succeeding calendar month, in which case such LIBOR Interest Period
shall end on the next preceding Business Day and (ii) any LIBOR Interest Period
which begins on a day for which there is no numerically corresponding date in
the calendar month in which such LIBOR Interest Period would otherwise end shall
instead end on the last Business Day of such calendar month.

 

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

 

“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

 

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, and
any other document from time to time evidencing or securing indebtedness
incurred by the Borrower under this Agreement, as any of the foregoing may be
amended or modified from time to time.

 

“Marketable Securities” means Investments in Capital Stock or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents.

 

“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, Property or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes,

 

11

--------------------------------------------------------------------------------


 

defined or regulated as such in or under any Environmental Law, including,
without limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation.

 

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to any Project for any period,
“property rental and other income” (as determined by GAAP) attributable to such
Project accruing for such period minus the amount of all expenses (as determined
in accordance with GAAP) incurred in connection with and directly attributable
to the ownership and operation of such Project for such period, including,
without limitation, Management Fees and amounts accrued for the payment of real
estate taxes and insurance premiums, but excluding interest expense or other
debt service charges and any non-cash charges such as depreciation or
amortization of financing costs.  As used herein “Management Fees”, means, with
respect to each Project for any period, an amount equal to the greater of
(i) actual management fees payable with respect thereto and (ii) three percent
(3%) per annum on the aggregate base rent and percentage rent due and payable
under leases at such Project.

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” means a promissory note, in substantially the form of Exhibit B hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

 

“Notice of Assignment” is defined in Section 12.3.2.

 

“Obligations” means the Advances, the Facility Letter of Credit Obligations, the
Related Swap Obligations and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents.

 

“Occupancy Rate” means with respect to a Project at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Project actually occupied by tenants that are not affiliated with the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the

 

12

--------------------------------------------------------------------------------


 

aggregate net rentable square footage of such Project.  For purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy a
Project notwithstanding a temporary cessation of operations for renovation,
repairs or other temporary reason, or for the purpose of completing tenant
build-out or that is otherwise scheduled to be open for business within 90 days
of such date.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

 

“Participants” is defined in Section 12.2.1.

 

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.

 

“Permitted Acquisitions” are defined in Section 6.15.

 

“Permitted Liens” are defined in Section 6.16.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

 

“Prohibited Person” is defined in Section 5.28.

 

“Project” means any real estate asset owned by Borrower or any of its
Subsidiaries or any Investment Affiliate, and operated or intended to be
operated as a retail property.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Qualifying Unencumbered Property” means any Stabilized Retail Project which as
of any date of determination, (a) is wholly owned by a Subsidiary Guarantor, in
fee simple or under the terms of a Financeable Ground Lease, (b) is located in
the United States, (c) neither such Project, nor any interest of the Borrower or
any Subsidiary therein, is subject to any lien other than Permitted Liens set
forth in Sections 6.16(i) through 6.16(v) or a Negative Pledge; (d) if such
Project is owned or leased by a

 

13

--------------------------------------------------------------------------------


 

Subsidiary Guarantor (i) none of the Borrower’s direct or indirect ownership
interest in such Subsidiary Guarantor is subject to any lien, or agreement 
(including any agreement governing Indebtedness incurred in order to finance or
refinance the acquisition of such Project) which prohibits or limits the ability
of such Subsidiary Guarantor to create, incur, assume or suffer to exist any
Lien upon any Projects or Capital Stock of such Subsidiary Guarantor or to a
Negative Pledge; and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (x) to sell, transfer or otherwise dispose of
such Project and (y) to create a Lien on such Project as security for
Indebtedness of the Borrower or such Subsidiary Guarantor, as applicable; (e) is
not subject to any agreement (including any agreement governing Indebtedness
incurred in order to finance or refinance the acquisition of such Project) which
entitles any Person to the benefit of any Lien (other than Permitted Liens set
forth in Sections 6.16(i) through 6.16(iv)) on any Project or Capital Stock of
such Subsidiary Guarantor or would entitle any Person to the benefit of any such
Lien upon the occurrence of any contingency (including, without limitation,
pursuant to an “equal and ratable” clause); (f) such Project is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Project as evidenced by a
certification of the Borrower;  and (g) when aggregated with all other
Qualifying Unencumbered Properties, results in the Qualifying Unencumbered
Properties as a whole having at least eighty percent (80%) of their aggregate
gross leasable area physically occupied.  No asset shall be deemed to be
unencumbered unless both such asset and all Capital Stock of the Subsidiary
Guarantor owning such asset is unencumbered and neither such Subsidiary
Guarantor nor any other intervening Subsidiary between the Borrower and such
Subsidiary Guarantor has any Indebtedness for borrowed money (other than
Indebtedness due to the Borrower).

 

 “Recourse Indebtedness” means any Indebtedness of Borrower or any other member
of the Consolidated Group with respect to which the liability of the obligor is
not limited to the obligor’s interest in specified assets securing such
Indebtedness, subject to customary limited exceptions for certain acts or types
of liability.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means at any time, the aggregate of the obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.

 

“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower arising under any then outstanding Swap Contracts entered into between
Borrower and any Lender or Affiliate of any Lender.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified

 

14

--------------------------------------------------------------------------------


 

within 30 days of the occurrence of such event, provided, however, that a
failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances and Facility Letter of Credit
Obligations.

 

“Reserve Requirement” means, with respect to a LIBOR Loan and LIBOR Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“S&P” means Standard & Poor’s Ratings Group and its successors.

 

“Stabilized Retail Projects” mean any neighborhood shopping centers, community
shopping centers, sale/leaseback with retail tenants, stand-alone, triple net
retail properties and any other stabilized Projects approved by the
Administrative Agent.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Wholly-Owned Subsidiary of the Borrower which
is required to execute a Subsidiary Guaranty pursuant to Section 6.13.

 

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower listed on Schedule 6 and such other Wholly-Owned
Subsidiaries as may hereafter be obligated to join in such guaranty as provided
in Section 6.13, substantially in the form of Exhibit F, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.

 

15

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

 

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $25,000,000, which is included in, and is not in
addition to, the Swingline Lender’s total Commitment hereunder.

 

“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.

 

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.16 hereof.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Total Asset Value” means, as of any date, (i) Adjusted Annual NOI attributable
to Projects owned by the Borrower or a member of the Consolidated Group
(excluding 100% of the Adjusted Annual NOI attributable to Projects not owned
for the entire fiscal quarter on which Adjusted Annual NOI is calculated and for
the five (5) immediately proceeding entire fiscal quarters and excluding all
lease termination fees and all interest and dividend income), divided by the
Capitalization Rate, plus (ii) 100% of the price paid for any such Projects
first acquired by the Borrower or a member of the Consolidated Group during such
period of six (6) consecutive entire fiscal quarters, plus (iii) Unrestricted
Cash, Cash Equivalents and Marketable Securities owned by the Consolidated Group
as of the end of the last such fiscal quarter, plus (iv) the Consolidated
Group’s Pro Rata Share of (A) Adjusted Annual NOI attributable to Projects owned
by Investment Affiliates (excluding Adjusted Annual NOI attributable to Projects
not owned for the entire fiscal quarter on which Adjusted Annual NOI is
calculated and for the five (5) entire immediately preceding fiscal quarters)
divided by (B) the

 

16

--------------------------------------------------------------------------------


 

Capitalization Rate, plus (v) the Consolidated Group Pro Rata Share of the price
paid for such Projects first acquired by an Investment Affiliate during such
period of six (6) consecutive entire fiscal quarters, plus (vi) Construction in
Progress and First Mortgage Receivables of the Borrower or any other member of
the Consolidated Group (with each such asset valued at the lower of its
acquisition cost and its fair market value), plus (vii) Unimproved Land (with
each such asset valued at the lower of its acquisition cost and its fair market
value).

 

“Transferee” is defined in Section 12.4.

 

“Trapped Equity Property” means any Stabilized Retail Project which would
qualify as a Qualifying Unencumbered Property, except that it is subject to a
first mortgage lien securing Secured Indebtedness, provided that such Trapped
Equity Property shall cease to be a Trapped Equity Property upon the first to
occur of  (a) the maturity date of the Secured Indebtedness secured by such
Trapped Equity Property, and (b) the date such Secured Indebtedness is
refinanced or otherwise prepaid in full.

 

“Trapped Equity Property Value” means, as of any date, with respect to all
Stabilized Retail Projects that constitute Trapped Equity Properties on such
date, the aggregate Net Operating Income for such Trapped Equity Property for
the most recent fiscal quarter of Borrower for which financial results have been
reported multiplied by four (4) and divided by the Capitalization Rate.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Advance.

 

“Unencumbered Asset Value” means, as of any date, the sum of (a) (i) the
aggregate Adjusted Unencumbered NOI attributable to Qualifying Unencumbered
Properties then owned by Borrower or a Subsidiary Guarantor which have been
owned by Borrower or a Subsidiary Guarantor for the most recent full fiscal
quarter for which financial results of Borrower have been reported and for the
five (5) immediately preceding entire fiscal quarters multiplied by four and
divided by (ii) the Capitalization Rate plus (b) the aggregate acquisition cost
of all Qualifying Unencumbered Properties then owned by Borrower or a Subsidiary
Guarantor but not so owned for such period of six (6) consecutive entire fiscal
quarters, plus (c) the GAAP book value of Development Projects not subject to
any Lien (other than Permitted Liens set forth in Sections 6.16(i) through
6.16(v)) or any Negative Pledge, plus (d) all Unrestricted Cash, Cash
Equivalents, and Marketable Securities and all First Mortgage Receivables
(valued at the lower of its acquisition cost and its fair market value).  For
purposes of this definition, to the extent i) the aggregate amount included in
Unencumbered Asset Value under clause (d) above would exceed 10% of the
Unencumbered Asset Value, or ii) the aggregate amount included in Unencumbered
Asset Value attributable to Development Properties under clause (c) above would
exceed 15% of the Unencumbered Pool Asset  Value or the aggregate amount
included under clause (c) and (d) together would exceed 20% of Unencumbered
Asset Value, such excess shall be excluded.  To the extent Unencumbered Asset
Value attributable to Qualifying Unencumbered Properties which are occupied
pursuant to Financeable Ground Leases would exceed 10% of Unencumbered Asset
Value, such excess shall be excluded.

 

“Unencumbered Leverage Ratio” means Unencumbered Asset Value divided by
Unsecured Indebtedness.

 

“Unencumbered NOI” means, as of any date, the sum of (a) the aggregate Net
Operating Income for the most recent fiscal quarter for which financial results
have been reported attributable to all Qualifying Unencumbered Properties owned
for the entirety of such fiscal quarter as of the last day of such fiscal
quarter plus, (b) in the case of any Qualifying Unencumbered Property that was
owned as of the last day of such fiscal quarter by Borrower or a Subsidiary
Guarantor, but not so owned for the full

 

17

--------------------------------------------------------------------------------


 

fiscal quarter, the additional amount of Net Operating Income that would have
been earned if such Qualifying Unencumbered Property had been so owned for the
full fiscal quarter.

 

“Unencumbered Trigger Date” means the first to occur of (i) the fifth (5th) day
subsequent to the date on which the Administrative Agent receives a compliance
certificate pursuant to Section 6.1(v) evidencing that Borrower has achieved an
Unencumbered Leverage Ratio of at least 1.50, provided that the Administrative
Agent does not object to the information provided in such certificate, or
(ii) December 31, 2008.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

 

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for retail development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by the Borrower in a certificate
delivered to the Administrative Agent as land that is reasonably expected to
satisfy all such criteria within twelve (12) months after such date.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Cash, Cash Equivalents and Marketable Securities” means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor and which are
owned by the Borrower or another member of the Consolidated Group, to be valued
for purposes of this Agreement at 100% of its then-current book value, as
determined under GAAP.

 

“Unsecured Debt Service” means, as of any date, an imputed annual amount of
interest that would be due on the outstanding amount of Unsecured Indebtedness
as of the last day of the most recent fiscal quarter of Borrower for which
financial results have been reported calculated at the interest rate applicable
to such Unsecured Indebtedness as of such last day (using the LIBOR Rate and
LIBOR Applicable Margin in effect on such last day for purposes of calculating
interest on the Facility Outstandings).

 

“Unsecured Debt Service Coverage” means Adjusted Unencumbered NOI divided by
Unsecured Debt Service.

 

“Unsecured Indebtedness” means all Consolidated Outstanding Indebtedness that is
not Secured Indebtedness.

 

“Unused Fee” is defined in Section 2.5.

 

“Unused Fee Percentage” means, with respect to any calendar quarter, (i) 0.15%
per annum, if the daily average of the sum of the Advances and Facility Letter
of Credit Obligations outstanding during such quarter is 50% or more of the
daily average Aggregate Commitment during such quarter or (ii) 0.20% per annum
if the average of the sum of the Advances and Facility Letter of Credit
Obligations outstanding during such quarter is less than 50% of the daily
average Aggregate Commitment during such quarter.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one

 

18

--------------------------------------------------------------------------------


 

or more Wholly-Owned Subsidiaries of such Person, or by such Person and one or
more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 


ARTICLE II

THE CREDIT


 


2.1 GENERALLY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, LENDERS
SEVERALLY AGREE TO MAKE ADVANCES THROUGH THE ADMINISTRATIVE AGENT TO BORROWER
FROM TIME TO TIME PRIOR TO THE FACILITY TERMINATION DATE, AND TO SUPPORT THE
ISSUANCE OF THE FACILITY LETTERS OF CREDIT UNDER ARTICLE IIA OF THIS AGREEMENT,
PROVIDED THAT THE MAKING OF ANY SUCH ADVANCE OR THE ISSUANCE OF SUCH FACILITY
LETTER OF CREDIT WILL NOT:


 


(I)                                     CAUSE THE THEN- CURRENT OUTSTANDING
FACILITY AMOUNT TO EXCEED THE THEN-CURRENT AGGREGATE COMMITMENT; OR


 


(II)                                  CAUSE, AT ANY TIME THROUGH AND INCLUDING
THE UNENCUMBERED TRIGGER DATE, THE THEN-CURRENT OUTSTANDING FACILITY AMOUNT TO
EXCEED THE AGGREGATE POOL VALUE; OR


 


(III)                               CAUSE THE THEN-CURRENT OUTSTANDING SWINGLINE
ADVANCES TO EXCEED THE SWINGLINE COMMITMENT; OR


 


(IV)                              CAUSE THE THEN OUTSTANDING FACILITY LETTERS OF
CREDIT OBLIGATIONS TO EXCEED THE FACILITY LETTER OF CREDIT SUBLIMIT.


 


THE ADVANCES MAY BE SWINGLINE ADVANCES OR RATABLE FLOATING RATE ADVANCES AND
RATABLE FIXED RATE ADVANCES.  EACH LENDER SHALL FUND ITS PERCENTAGE OF EACH SUCH
ADVANCE (OTHER THAN A SWINGLINE ADVANCE) AND NO LENDER WILL BE REQUIRED TO FUND
ANY AMOUNTS WHICH, WHEN AGGREGATED WITH SUCH LENDER’S PERCENTAGE OF ALL OTHER
ADVANCES THEN OUTSTANDING AND OF ALL FACILITY LETTER OF CREDIT OBLIGATIONS,
WOULD EXCEED SUCH LENDER’S THEN-CURRENT COMMITMENT.  THIS FACILITY (“FACILITY”)
IS A REVOLVING CREDIT FACILITY AND, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT,
BORROWER MAY REQUEST ADVANCES HEREUNDER, REPAY SUCH ADVANCES AND REBORROW
ADVANCES AT ANY TIME PRIOR TO THE FACILITY TERMINATION DATE.


 


2.2 TERMINATION OR INCREASE IN AGGREGATE COMMITMENT.  THE BORROWER SHALL HAVE
THE RIGHT TO TERMINATE THE AGGREGATE COMMITMENT IN FULL BY GIVING WRITTEN NOTICE
THEREOF TO THE ADMINISTRATIVE AGENT NOT LESS THAN ONE (1) BUSINESS DAY PRIOR TO
THE DATE OF SUCH TERMINATION AND BY REPAYING ALL OBLIGATIONS IN FULL ON SUCH
DATE.  THE BORROWER SHALL ALSO HAVE THE RIGHT FROM TIME TO TIME, PROVIDED NO
DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS THEN CONTINUING, TO INCREASE
THE AGGREGATE COMMITMENT UP TO A MAXIMUM OF $300,000,000 BY EITHER ADDING NEW
LENDERS AS LENDERS (SUBJECT TO THE ADMINISTRATIVE AGENT’S PRIOR WRITTEN APPROVAL
OF THE IDENTITY OF SUCH NEW LENDERS) OR OBTAINING THE AGREEMENT, WHICH SHALL BE
AT SUCH LENDER’S OR LENDERS’ SOLE DISCRETION, OF ONE OR MORE OF THE THEN CURRENT
LENDERS TO INCREASE ITS OR THEIR COMMITMENTS.  THE ADMINISTRATIVE AGENT SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO ARRANGE SUCH INCREASED COMMITMENTS AND
THE BORROWER’S APPROVAL OF ANY NEW LENDERS SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  ON THE EFFECTIVE DATE OF ANY SUCH INCREASE, THE BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT ANY AMOUNTS DUE TO IT UNDER

 

19

--------------------------------------------------------------------------------


 


THE FEE LETTER AND TO EACH LENDER PROVIDING SUCH ADDITIONAL COMMITMENT THE
UP-FRONT FEE AGREED TO BY THE BORROWER.  SUCH INCREASES SHALL BE EVIDENCED BY
THE EXECUTION AND DELIVERY OF AN AMENDMENT REGARDING INCREASE IN THE FORM OF
EXHIBIT A ATTACHED HERETO BY THE BORROWER, THE ADMINISTRATIVE AGENT AND THE NEW
LENDER OR EXISTING LENDER PROVIDING SUCH ADDITIONAL COMMITMENT, A COPY OF WHICH
SHALL BE FORWARDED TO EACH LENDER BY THE ADMINISTRATIVE AGENT PROMPTLY AFTER
EXECUTION THEREOF.  ON THE EFFECTIVE DATE OF EACH SUCH INCREASE IN THE AGGREGATE
COMMITMENT, THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL CAUSE THE NEW OR
EXISTING LENDERS PROVIDING SUCH INCREASE, BY EITHER FUNDING MORE THAN ITS OR
THEIR PERCENTAGE OF NEW ADVANCES MADE ON SUCH DATE OR PURCHASING SHARES OF
OUTSTANDING LOANS HELD BY THE OTHER LENDERS OR A COMBINATION THEREOF, TO HOLD
ITS OR THEIR PERCENTAGE OF ALL ADVANCES OUTSTANDING AT THE CLOSE OF BUSINESS ON
SUCH DAY.  THE LENDERS AGREE TO COOPERATE IN ANY REQUIRED SALE AND PURCHASE OF
OUTSTANDING ADVANCES TO ACHIEVE SUCH RESULT.  IN NO EVENT SHALL THE AGGREGATE
COMMITMENT EXCEED $300,000,000 WITHOUT THE APPROVAL OF ALL OF THE LENDERS.


 


2.3 APPLICABLE MARGINS.  THE INTEREST DUE HEREUNDER WITH RESPECT TO THE ADVANCES
SHALL VARY FROM TIME TO TIME AND SHALL BE DETERMINED BY REFERENCE TO THE TYPE OF
ADVANCE, THE THEN-CURRENT LEVERAGE RATIO AND WHETHER OR NOT THE UNENCUMBERED
TRIGGER DATE HAS OCCURRED. ANY SUCH CHANGE IN THE APPLICABLE MARGIN SHALL BE
MADE ON THE FIFTH (5TH) DAY SUBSEQUENT TO THE DATE ON WHICH THE ADMINISTRATIVE
AGENT RECEIVES A COMPLIANCE CERTIFICATE PURSUANT TO SECTION 6.1(V) WITH RESPECT
TO THE PRECEDING FISCAL QUARTER OF BORROWER, PROVIDED THAT THE ADMINISTRATIVE
AGENT DOES NOT OBJECT TO THE INFORMATION PROVIDED IN SUCH CERTIFICATE. SUCH
CHANGES SHALL BE GIVEN PROSPECTIVE EFFECT ONLY, AND NO RECALCULATION SHALL BE
DONE WITH RESPECT TO INTEREST OR LETTER OF CREDIT FEES ACCRUED PRIOR TO THE DATE
OF SUCH CHANGE IN THE APPLICABLE MARGIN. IF ANY SUCH COMPLIANCE CERTIFICATE
SHALL LATER BE DETERMINED TO BE INCORRECT AND AS A RESULT A HIGHER APPLICABLE
MARGIN SHOULD HAVE BEEN IN EFFECT FOR ANY PERIOD, BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS ALL ADDITIONAL INTEREST AND
FEES WHICH WOULD HAVE ACCRUED IF THE ORIGINAL COMPLIANCE CERTIFICATE HAD BEEN
CORRECT, AS SHOWN ON AN INVOICE TO BE PREPARED BY THE ADMINISTRATIVE AGENT AND
DELIVERED TO BORROWER, ON THE NEXT PAYMENT DATE FOLLOWING DELIVERY OF SUCH
INVOICE. THE PER ANNUM APPLICABLE MARGINS THAT WILL BE EITHER ADDED TO THE
ALTERNATE BASE RATE TO DETERMINE THE FLOATING RATE OR ADDED TO LIBOR BASE RATE
(AS ADJUSTED FOR ANY RESERVE REQUIREMENT) TO DETERMINE THE LIBOR RATE FOR ANY
LIBOR INTEREST PERIOD SHALL BE DETERMINED AS FOLLOWS:

 

Before Unencumbered Trigger Date

 

Leverage Ratio

 

Libor Applicable Margin

 

ABR Applicable Margin

 

< 40%

 

1.20%

 

0

 

> 40% but < 50%

 

1.35%

 

0

 

> 50% but < 55%

 

1.50%

 

0.25%

 

> 55%

 

1.65%

 

0.35%

 

 

After Unencumbered Trigger Date

 

Leverage Ratio

 

Libor Applicable Margin

 

ABR Applicable Margin

 

<40%

 

1.00%

 

0

 

> 40% but < 50%

 

1.15%

 

0

 

> 50% but < 55%

 

1.35%

 

0.25%

 

> 55%

 

1.50%

 

0.30%

 

 

The Applicable Margins in the “After Unencumbered Trigger Date” table shall
apply, provided that no Event of Default or Unmatured Default has occurred and
is then continuing, on the Unencumbered Trigger Date.

 

20

--------------------------------------------------------------------------------



 


2.4  FINAL PRINCIPAL PAYMENT.  ANY OUTSTANDING ADVANCES AND ALL OTHER UNPAID
OBLIGATIONS SHALL BE PAID IN FULL BY THE BORROWER ON THE FACILITY TERMINATION
DATE.


 


2.5  UNUSED FEE.  THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER AN UNUSED FACILITY FEE (THE “UNUSED FEE”) EQUAL TO AN
AGGREGATE AMOUNT COMPUTED ON A DAILY BASIS FOR SUCH CALENDAR YEAR BY MULTIPLYING
THE UNUSED FEE PERCENTAGE APPLICABLE TO SUCH CALENDAR QUARTER, CALCULATED AS A
PER DIEM RATE, TIMES THE EXCESS OF THE AGGREGATE COMMITMENT OVER THE OUTSTANDING
FACILITY AMOUNT ON EACH DAY OF SUCH CALENDAR QUARTER.  THE UNUSED FEE SHALL BE
PAYABLE QUARTERLY IN ARREARS ON THE FIRST BUSINESS DAY AFTER THE LAST DAY OF
EACH CALENDAR QUARTER.


 


2.6  OTHER FEES.  THE BORROWER AGREES TO PAY ALL FEES PAYABLE TO THE
ADMINISTRATIVE AGENT AND SYNDICATION AGENT PURSUANT TO THE BORROWER’S LETTER
AGREEMENT WITH THE ADMINISTRATIVE AGENT AND SYNDICATION AGENT DATED AS OF
FEBRUARY 26, 2008 (THE “FEE LETTER”).


 


2.7  MINIMUM AMOUNT OF EACH ADVANCE.  EACH ADVANCE SHALL BE IN THE MINIMUM
AMOUNT OF $1,000,000; PROVIDED, HOWEVER, THAT ANY FLOATING RATE ADVANCE MAY BE
IN THE AMOUNT OF THE UNUSED AGGREGATE COMMITMENT.


 


2.8  OPTIONAL PRINCIPAL PAYMENTS.  THE BORROWER MAY FROM TIME TO TIME PAY,
WITHOUT PENALTY OR PREMIUM, ALL OR ANY PART OF OUTSTANDING FLOATING RATE
ADVANCES WITHOUT PRIOR NOTICE TO THE ADMINISTRATIVE AGENT.  A FIXED RATE ADVANCE
MAY BE PAID ON THE LAST DAY OF THE APPLICABLE INTEREST PERIOD OR, IF AND ONLY IF
THE BORROWER PAYS ANY AMOUNTS DUE TO THE LENDERS UNDER SECTION 3.4 AS A RESULT
OF SUCH PREPAYMENT, ON A DAY PRIOR TO SUCH LAST DAY.


 


2.9  METHOD OF SELECTING TYPES AND INTEREST PERIODS FOR NEW ADVANCES.  EACH
ADVANCE HEREUNDER SHALL CONSIST OF LOANS MADE FROM THE SEVERAL LENDERS RATABLY
IN PROPORTION TO THE RATIO THEIR RESPECTIVE COMMITMENTS BEAR TO THE AGGREGATE
COMMITMENT, EXCEPT FOR SWINGLINE LOANS WHICH SHALL BE MADE BY THE SWINGLINE
LENDER IN ACCORDANCE WITH SECTION 2.16.  THE BORROWER SHALL SELECT THE TYPE OF
ADVANCE AND, IN THE CASE OF EACH FIXED RATE ADVANCE, THE INTEREST PERIOD
APPLICABLE TO EACH ADVANCE FROM TIME TO TIME.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (A “BORROWING NOTICE”) IN THE FORM
ATTACHED AS EXHIBIT I (I) NOT LATER THAN 3:00 P.M. CLEVELAND TIME ON THE
BUSINESS DAY IMMEDIATELY PRECEDING THE BORROWING DATE OF EACH FLOATING RATE
ADVANCE (OTHER THAN SWINGLINE ADVANCES), (II) NOT LATER THAN 10:00 A.M.
CLEVELAND TIME, AT LEAST THREE (3) BUSINESS DAYS BEFORE THE BORROWING DATE FOR
EACH LIBOR ADVANCE, AND (III) NOT LATER THAN 10:00 A.M. CLEVELAND, OHIO TIME ON
THE SAME DAY AS THE BORROWING DATE FOR EACH SWINGLINE ADVANCE, WHICH SHALL
SPECIFY:


 


(I)                                     THE BORROWING DATE, WHICH SHALL BE A
BUSINESS DAY, OF SUCH ADVANCE,


 


(II)                                  THE AGGREGATE AMOUNT OF SUCH ADVANCE,


 


(III)                               THE TYPE OF ADVANCE SELECTED AND,


 


(IV)                              IN THE CASE OF EACH FIXED RATE ADVANCE, THE
INTEREST PERIOD APPLICABLE THERETO.


 

The Administrative Agent shall provide a copy to the Lenders by facsimile of
each Borrowing Notice and each Conversion/Continuation Notice not later than the
close of business on the Business Day it is received.  Each Lender shall make
available its Loan or Loans, in funds immediately available in Cleveland to the
Administrative Agent at its address specified pursuant to Article XIII on each
Borrowing Date not later than (i) 10:00 a.m. (Cleveland time), in the case of
Floating Rate Advances which have been requested by a Borrowing Notice given to
the Administrative Agent not later than 3:00 p.m. (Cleveland time) on the
Business Day immediately preceding such Borrowing Date, or (ii) noon

 

21

--------------------------------------------------------------------------------


 

(Cleveland time) in the case of all other Advances.  The Administrative Agent
will make the funds so received from the Lenders available to the Borrower at
the Administrative Agent’s aforesaid address.

 

No Interest Period may end after the Facility Termination Date and, unless the
Lenders otherwise agree in writing, in no event may there be more than seven
(7) different Interest Periods for LIBOR Advances outstanding at any one time.

 


2.10                                                   CONVERSION AND
CONTINUATION OF OUTSTANDING ADVANCES.  FLOATING RATE ADVANCES SHALL CONTINUE AS
FLOATING RATE ADVANCES UNLESS AND UNTIL SUCH FLOATING RATE ADVANCES ARE
CONVERTED INTO FIXED RATE ADVANCES.  EACH FIXED RATE ADVANCE SHALL CONTINUE AS A
FIXED RATE ADVANCE UNTIL THE END OF THE THEN APPLICABLE INTEREST PERIOD
THEREFOR, AT WHICH TIME SUCH FIXED RATE ADVANCE SHALL BE AUTOMATICALLY CONVERTED
INTO A FLOATING RATE ADVANCE UNLESS THE BORROWER SHALL HAVE GIVEN THE
ADMINISTRATIVE AGENT A CONVERSION/CONTINUATION NOTICE REQUESTING THAT, AT THE
END OF SUCH INTEREST PERIOD, SUCH FIXED RATE ADVANCE EITHER CONTINUE AS A FIXED
RATE ADVANCE FOR THE SAME OR ANOTHER INTEREST PERIOD OR BE CONVERTED TO AN
ADVANCE OF ANOTHER TYPE.  SUBJECT TO THE TERMS OF SECTION 2.7, THE BORROWER MAY
ELECT FROM TIME TO TIME TO CONVERT ALL OR ANY PART OF AN ADVANCE OF ANY TYPE
INTO ANY OTHER TYPE OR TYPES OF ADVANCES; PROVIDED THAT ANY CONVERSION OF ANY
FIXED RATE ADVANCE SHALL BE MADE ON, AND ONLY ON, THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO.  THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT
IRREVOCABLE NOTICE (A “CONVERSION/CONTINUATION NOTICE”) OF EACH CONVERSION OF AN
ADVANCE TO A FIXED RATE ADVANCE OR CONTINUATION OF A FIXED RATE ADVANCE NOT
LATER THAN 10:00 A.M. (CLEVELAND TIME), AT LEAST THREE BUSINESS DAYS, IN THE
CASE OF A CONVERSION INTO OR CONTINUATION OF A LIBOR ADVANCE, PRIOR TO THE DATE
OF THE REQUESTED CONVERSION OR CONTINUATION, SPECIFYING:


 


(I)                                     THE REQUESTED DATE WHICH SHALL BE A
BUSINESS DAY, OF SUCH CONVERSION OR CONTINUATION;


 


(II)                                  THE AGGREGATE AMOUNT AND TYPE OF THE
ADVANCE WHICH IS TO BE CONVERTED OR CONTINUED; AND


 


(III)                               THE AMOUNT AND TYPE(S) OF ADVANCE(S) INTO
WHICH SUCH ADVANCE IS TO BE CONVERTED OR CONTINUED AND, IN THE CASE OF A
CONVERSION INTO OR CONTINUATION OF A FIXED RATE ADVANCE, THE DURATION OF THE
INTEREST PERIOD APPLICABLE THERETO.


 


2.11                                                   CHANGES IN INTEREST RATE,
ETC.  EACH FLOATING RATE ADVANCE SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH ADVANCE
IS MADE OR IS CONVERTED FROM A FIXED RATE ADVANCE INTO A FLOATING RATE ADVANCE
PURSUANT TO SECTION 2.10 TO BUT EXCLUDING THE DATE IT BECOMES DUE OR IS
CONVERTED INTO A FIXED RATE ADVANCE PURSUANT TO SECTION 2.10 HEREOF, AT A RATE
PER ANNUM EQUAL TO THE FLOATING RATE FOR SUCH DAY.  CHANGES IN THE RATE OF
INTEREST ON THAT PORTION OF ANY ADVANCE MAINTAINED AS A FLOATING RATE ADVANCE
WILL TAKE EFFECT SIMULTANEOUSLY WITH EACH CHANGE IN THE ALTERNATE BASE RATE. 
EACH FIXED RATE ADVANCE SHALL BEAR INTEREST FROM AND INCLUDING THE FIRST DAY OF
THE INTEREST PERIOD APPLICABLE THERETO TO (BUT NOT INCLUDING) THE LAST DAY OF
SUCH INTEREST PERIOD AT THE INTEREST RATE DETERMINED AS APPLICABLE TO SUCH FIXED
RATE ADVANCE.


 


2.12                                                   RATES APPLICABLE AFTER
DEFAULT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 2.9 OR
2.10, DURING THE CONTINUANCE OF A DEFAULT OR UNMATURED DEFAULT THE REQUIRED
LENDERS MAY, AT THEIR OPTION, BY NOTICE TO THE BORROWER (WHICH NOTICE MAY BE
REVOKED AT THE OPTION OF THE REQUIRED LENDERS NOTWITHSTANDING ANY PROVISION OF
SECTION 8.2 REQUIRING UNANIMOUS CONSENT OF THE LENDERS TO CHANGES IN INTEREST
RATES), DECLARE THAT NO ADVANCE MAY BE MADE AS, CONVERTED INTO OR CONTINUED AS A
FIXED RATE ADVANCE.  DURING THE CONTINUANCE OF A DEFAULT


 

22

--------------------------------------------------------------------------------



 


THE REQUIRED LENDERS MAY, AT THEIR OPTION, BY NOTICE TO THE BORROWER (WHICH
NOTICE MAY BE REVOKED AT THE OPTION OF THE REQUIRED LENDERS NOTWITHSTANDING ANY
PROVISION OF SECTION 8.2 REQUIRING UNANIMOUS CONSENT OF THE LENDERS TO CHANGES
IN INTEREST RATES), DECLARE THAT (I) EACH FIXED RATE ADVANCE SHALL BEAR INTEREST
FOR THE REMAINDER OF THE APPLICABLE INTEREST PERIOD AT THE RATE OTHERWISE
APPLICABLE TO SUCH INTEREST PERIOD PLUS 2% PER ANNUM AND (II) EACH FLOATING RATE
ADVANCE SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE FLOATING RATE
OTHERWISE APPLICABLE TO THE FLOATING RATE ADVANCE PLUS 2% PER ANNUM; PROVIDED,
HOWEVER, THAT THE DEFAULT RATE SHALL BECOME APPLICABLE AUTOMATICALLY IF A
DEFAULT OCCURS UNDER SECTION 7.1 OR 7.2, UNLESS WAIVED BY THE REQUIRED LENDERS.


 


2.13                                                                          
METHOD OF PAYMENT.  ALL PAYMENTS OF THE OBLIGATIONS HEREUNDER SHALL BE MADE,
WITHOUT SETOFF, DEDUCTION, OR COUNTERCLAIM, IN IMMEDIATELY AVAILABLE FUNDS TO
THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S ADDRESS SPECIFIED
PURSUANT TO ARTICLE XIII, OR AT ANY OTHER LENDING INSTALLATION OF THE
ADMINISTRATIVE AGENT SPECIFIED IN WRITING BY THE ADMINISTRATIVE AGENT TO THE
BORROWER, BY NOON (LOCAL TIME) ON THE DATE WHEN DUE AND SHALL BE APPLIED RATABLY
BY THE ADMINISTRATIVE AGENT AMONG THE LENDERS.


 


(I)                                     AS PROVIDED ELSEWHERE HEREIN, ALL
LENDERS’ INTERESTS IN THE ADVANCES AND THE LOAN DOCUMENTS SHALL BE RATABLE
UNDIVIDED INTERESTS AND NONE OF SUCH LENDERS’ INTERESTS SHALL HAVE PRIORITY OVER
THE OTHERS.  EACH PAYMENT DELIVERED TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF ANY LENDER OR AMOUNT TO BE APPLIED OR PAID BY THE ADMINISTRATIVE AGENT TO ANY
LENDER SHALL BE PAID PROMPTLY (ON THE SAME DAY AS RECEIVED BY THE ADMINISTRATIVE
AGENT IF RECEIVED PRIOR TO NOON (LOCAL TIME) ON SUCH DAY AND OTHERWISE ON THE
NEXT BUSINESS DAY) BY THE ADMINISTRATIVE AGENT TO SUCH LENDER IN THE SAME TYPE
OF FUNDS THAT THE ADMINISTRATIVE AGENT RECEIVED AT ITS ADDRESS SPECIFIED
PURSUANT TO ARTICLE XIII OR AT ANY LENDING INSTALLATION SPECIFIED IN A NOTICE
RECEIVED BY THE ADMINISTRATIVE AGENT FROM SUCH LENDER.  PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT BUT NOT TIMELY FUNDED TO THE LENDERS SHALL BEAR INTEREST
PAYABLE BY THE ADMINISTRATIVE AGENT AT THE FEDERAL FUNDS EFFECTIVE RATE FROM THE
DATE DUE UNTIL THE DATE PAID.  THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED TO
CHARGE THE ACCOUNT OF THE BORROWER MAINTAINED WITH KEYBANK FOR EACH PAYMENT OF
PRINCIPAL, INTEREST AND FEES AS IT BECOMES DUE HEREUNDER.


 


2.14                                                                          
NOTES; TELEPHONIC NOTICES.  EACH LENDER IS HEREBY AUTHORIZED TO RECORD THE
PRINCIPAL AMOUNT OF EACH OF ITS LOANS AND EACH REPAYMENT ON THE SCHEDULE
ATTACHED TO ITS NOTE, PROVIDED, HOWEVER, THAT THE FAILURE TO SO RECORD SHALL NOT
AFFECT THE BORROWER’S OBLIGATIONS UNDER SUCH NOTE.  THE BORROWER HEREBY
AUTHORIZES THE LENDERS AND THE ADMINISTRATIVE AGENT TO EXTEND, CONVERT OR
CONTINUE ADVANCES, EFFECT SELECTIONS OF TYPES OF ADVANCES AND TO TRANSFER FUNDS
BASED ON TELEPHONIC NOTICES MADE BY ANY AUTHORIZED OFFICER.  THE BORROWER AGREES
TO DELIVER PROMPTLY TO THE ADMINISTRATIVE AGENT A WRITTEN CONFIRMATION, IF SUCH
CONFIRMATION IS REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER, OF EACH
TELEPHONIC NOTICE SIGNED BY AN AUTHORIZED OFFICER.  IF THE WRITTEN CONFIRMATION
DIFFERS IN ANY MATERIAL RESPECT FROM THE ACTION TAKEN BY THE ADMINISTRATIVE
AGENT AND THE LENDERS, THE RECORDS OF THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL GOVERN ABSENT MANIFEST ERROR.  THE ADMINISTRATIVE AGENT WILL AT THE
REQUEST OF THE BORROWER, FROM TIME TO TIME, BUT NOT MORE OFTEN THAN MONTHLY,
PROVIDE NOTICE OF THE AMOUNT OF THE OUTSTANDING AGGREGATE COMMITMENT, THE TYPE
OF ADVANCE, AND THE APPLICABLE INTEREST RATE, IF FOR A FIXED RATE ADVANCE.  UPON
A LENDER’S FURNISHING TO BORROWER AN AFFIDAVIT TO SUCH EFFECT, IF A NOTE IS
MUTILATED, DESTROYED, LOST OR STOLEN, BORROWER SHALL DELIVER TO SUCH LENDER, IN
SUBSTITUTION THEREFORE, A NEW NOTE CONTAINING THE SAME TERMS AND CONDITIONS AS
SUCH NOTE BEING REPLACED.


 


2.15                                                                          
INTEREST PAYMENT DATES; INTEREST AND FEE BASIS.  INTEREST ACCRUED ON EACH
ADVANCE SHALL BE PAYABLE ON EACH PAYMENT DATE, COMMENCING WITH THE FIRST SUCH
DATE TO OCCUR AFTER THE DATE HEREOF, AT MATURITY, WHETHER BY ACCELERATION OR
OTHERWISE, AND UPON ANY TERMINATION OF THE


 

23

--------------------------------------------------------------------------------



 


AGGREGATE COMMITMENT IN ITS ENTIRETY UNDER SECTION 2.2 HEREOF.  INTEREST, UNUSED
FEES, FACILITY LETTER OF CREDIT FEES AND ALL OTHER FEES SHALL BE CALCULATED FOR
ACTUAL DAYS ELAPSED ON THE BASIS OF A 360-DAY YEAR.  INTEREST SHALL BE PAYABLE
FOR THE DAY AN ADVANCE IS MADE BUT NOT FOR THE DAY OF ANY PAYMENT ON THE AMOUNT
PAID IF PAYMENT IS RECEIVED PRIOR TO NOON (LOCAL TIME) AT THE PLACE OF PAYMENT. 
IF ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON AN ADVANCE SHALL BECOME DUE ON A
DAY WHICH IS NOT A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY AND, IN THE CASE OF A PRINCIPAL PAYMENT, SUCH EXTENSION
OF TIME SHALL BE INCLUDED IN COMPUTING INTEREST IN CONNECTION WITH SUCH PAYMENT.


 


2.16                                                                          
SWINGLINE ADVANCES. IN ADDITION TO THE OTHER OPTIONS AVAILABLE TO THE BORROWER
HEREUNDER, THE SWINGLINE COMMITMENT SHALL BE AVAILABLE FOR SWINGLINE ADVANCES
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS.  SWINGLINE ADVANCES SHALL BE MADE
AVAILABLE FOR SAME DAY BORROWINGS PROVIDED THAT NOTICE IS GIVEN IN ACCORDANCE
WITH SECTION 2.9 HEREOF.  ALL SWINGLINE ADVANCES SHALL BEAR INTEREST AT THE
FLOATING RATE. IN NO EVENT SHALL THE SWINGLINE LENDER BE REQUIRED TO FUND A
SWINGLINE ADVANCE IF IT WOULD INCREASE THE TOTAL AGGREGATE OUTSTANDING LOANS BY
SWINGLINE LENDER HEREUNDER PLUS ITS PERCENTAGE OF FACILITY LETTER OF CREDIT
OBLIGATIONS TO AN AMOUNT IN EXCESS OF THE SWINGLINE LENDER’S COMMITMENT.  NO
SWINGLINE ADVANCE MAY BE MADE TO REPAY A SWINGLINE ADVANCE, BUT BORROWER MAY
REPAY SWINGLINE ADVANCES FROM SUBSEQUENT PRO RATA ADVANCES HEREUNDER.  ON THE
SEVENTH (7TH) DAY AFTER SUCH A SWINGLINE ADVANCE WAS MADE, IF SUCH SWINGLINE
ADVANCE HAS NOT BEEN REPAID BY THE BORROWER, EACH LENDER IRREVOCABLY AGREES TO
PURCHASE ITS PERCENTAGE OF ANY SWINGLINE ADVANCE MADE BY THE SWINGLINE LENDER
REGARDLESS OF WHETHER THE CONDITIONS FOR DISBURSEMENT ARE SATISFIED AT THE TIME
OF SUCH PURCHASE, INCLUDING THE EXISTENCE OF AN UNMATURED DEFAULT OR DEFAULT
HEREUNDER PROVIDED THAT SWINGLINE LENDER DID NOT HAVE ACTUAL KNOWLEDGE OF SUCH
UNMATURED DEFAULT OR DEFAULT AT THE TIME THE SWINGLINE ADVANCE WAS MADE AND
PROVIDED FURTHER THAT NO LENDER SHALL BE REQUIRED TO HAVE TOTAL OUTSTANDING
LOANS PLUS ITS PERCENTAGE OF FACILITY LETTERS OF CREDIT EXCEED ITS COMMITMENT. 
SUCH PURCHASE SHALL TAKE PLACE ON THE DATE OF THE REQUEST BY SWINGLINE LENDER SO
LONG AS SUCH REQUEST IS MADE BY NOON (CLEVELAND TIME), AND OTHERWISE ON THE
BUSINESS DAY FOLLOWING SUCH REQUEST.  ALL REQUESTS FOR PURCHASE SHALL BE IN
WRITING.  FROM AND AFTER THE DATE IT IS SO PURCHASED, EACH SUCH SWINGLINE
ADVANCE SHALL, TO THE EXTENT PURCHASED, (I) BE TREATED AS A LOAN MADE BY THE
PURCHASING LENDERS AND NOT BY THE SELLING LENDER FOR ALL PURPOSES UNDER THIS
AGREEMENT AND THE PAYMENT OF THE PURCHASE PRICE BY A LENDER SHALL BE DEEMED TO
BE THE MAKING OF A LOAN BY SUCH LENDER AND SHALL CONSTITUTE OUTSTANDING
PRINCIPAL UNDER SUCH LENDER’S NOTE, AND (II) SHALL NO LONGER BE CONSIDERED A
SWINGLINE ADVANCE EXCEPT THAT ALL INTEREST ACCRUING ON OR ATTRIBUTABLE TO SUCH
SWINGLINE ADVANCE FOR THE PERIOD PRIOR TO THE DATE OF SUCH PURCHASE SHALL BE
PAID WHEN DUE BY THE BORROWER TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
SWINGLINE LENDER AND ALL SUCH AMOUNTS ACCRUING ON OR ATTRIBUTABLE TO SUCH LOANS
FOR THE PERIOD FROM AND AFTER THE DATE OF SUCH PURCHASE SHALL BE PAID WHEN DUE
BY THE BORROWER TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE PURCHASING
LENDERS.  IF PRIOR TO PURCHASING ITS PERCENTAGE OF A SWINGLINE ADVANCE ONE OF
THE EVENTS DESCRIBED IN SECTION 7.7 SHALL HAVE OCCURRED AND SUCH EVENT PREVENTS
THE CONSUMMATION OF THE PURCHASE CONTEMPLATED BY PRECEDING PROVISIONS, EACH
LENDER WILL PURCHASE AN UNDIVIDED PARTICIPATING INTEREST IN THE OUTSTANDING
SWINGLINE ADVANCE IN AN AMOUNT EQUAL TO ITS PERCENTAGE OF SUCH SWINGLINE
ADVANCE.  FROM AND AFTER THE DATE OF EACH LENDER’S PURCHASE OF ITS PARTICIPATING
INTEREST IN A SWINGLINE ADVANCE, IF THE SWINGLINE LENDER RECEIVES ANY PAYMENT ON
ACCOUNT THEREOF, THE SWINGLINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS
PARTICIPATING INTEREST IN SUCH AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF
INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S
PARTICIPATING INTEREST WAS OUTSTANDING AND FUNDED); PROVIDED, HOWEVER, THAT IN
THE EVENT THAT SUCH PAYMENT WAS RECEIVED BY THE SWINGLINE LENDER AND IS REQUIRED
TO BE RETURNED TO THE BORROWER, EACH LENDER WILL RETURN TO THE SWINGLINE LENDER
ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE SWINGLINE LENDER TO IT.  IF
ANY LENDER FAILS TO SO PURCHASE ITS PERCENTAGE OF ANY SWINGLINE ADVANCE, SUCH
LENDER SHALL BE DEEMED TO BE A DEFAULTING LENDER HEREUNDER.


 

24

--------------------------------------------------------------------------------



 


2.17                                                   NOTIFICATION OF ADVANCES,
INTEREST RATES AND PREPAYMENTS.  THE ADMINISTRATIVE AGENT WILL NOTIFY EACH
LENDER OF THE CONTENTS OF EACH BORROWING NOTICE, CONVERSION/CONTINUATION NOTICE,
AND REPAYMENT NOTICE RECEIVED BY IT HEREUNDER NOT LATER THAN THE CLOSE OF
BUSINESS ON THE BUSINESS DAY SUCH NOTICE IS RECEIVED BY THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT WILL NOTIFY EACH LENDER OF THE INTEREST RATE
APPLICABLE TO EACH FIXED RATE ADVANCE PROMPTLY UPON DETERMINATION OF SUCH
INTEREST RATE AND WILL GIVE EACH LENDER PROMPT NOTICE OF EACH CHANGE IN THE
ALTERNATE BASE RATE.


 


2.18                                                   LENDING INSTALLATIONS. 
EACH LENDER MAY BOOK ITS LOANS AT ANY LENDING INSTALLATION SELECTED BY SUCH
LENDER AND MAY CHANGE ITS LENDING INSTALLATION FROM TIME TO TIME.  ALL TERMS OF
THIS AGREEMENT SHALL APPLY TO ANY SUCH LENDING INSTALLATION AND THE NOTES SHALL
BE DEEMED HELD BY EACH LENDER FOR THE BENEFIT OF SUCH LENDING INSTALLATION. 
EACH LENDER MAY, BY WRITTEN OR TELEX NOTICE TO THE ADMINISTRATIVE AGENT AND THE
BORROWER, DESIGNATE A LENDING INSTALLATION THROUGH WHICH LOANS WILL BE MADE BY
IT AND FOR WHOSE ACCOUNT LOAN PAYMENTS ARE TO BE MADE.


 


2.19                                                   NON-RECEIPT OF FUNDS BY
THE ADMINISTRATIVE AGENT.  UNLESS THE BORROWER OR A LENDER, AS THE CASE MAY BE,
NOTIFIES THE ADMINISTRATIVE AGENT PRIOR TO THE TIME AT WHICH IT IS SCHEDULED TO
MAKE PAYMENT TO THE ADMINISTRATIVE AGENT OF (I) IN THE CASE OF A LENDER, THE
PROCEEDS OF A LOAN OR (II) IN THE CASE OF THE BORROWER, A PAYMENT OF PRINCIPAL,
INTEREST OR FEES TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS,
THAT IT DOES NOT INTEND TO MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH PAYMENT HAS BEEN MADE.  THE ADMINISTRATIVE AGENT MAY, BUT SHALL
NOT BE OBLIGATED TO, MAKE THE AMOUNT OF SUCH PAYMENT AVAILABLE TO THE INTENDED
RECIPIENT IN RELIANCE UPON SUCH ASSUMPTION.  IF SUCH LENDER OR THE BORROWER, AS
THE CASE MAY BE, HAS NOT IN FACT MADE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT,
THE RECIPIENT OF SUCH PAYMENT SHALL, ON DEMAND BY THE ADMINISTRATIVE AGENT,
REPAY TO THE ADMINISTRATIVE AGENT THE AMOUNT SO MADE AVAILABLE TOGETHER WITH
INTEREST THEREON IN RESPECT OF EACH DAY DURING THE PERIOD COMMENCING ON THE DATE
SUCH AMOUNT WAS SO MADE AVAILABLE BY THE ADMINISTRATIVE AGENT UNTIL THE DATE THE
ADMINISTRATIVE AGENT RECOVERS SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO (I) IN
THE CASE OF PAYMENT BY A LENDER, THE FEDERAL FUNDS EFFECTIVE RATE FOR SUCH DAY
OR (II) IN THE CASE OF PAYMENT BY THE BORROWER, THE INTEREST RATE APPLICABLE TO
THE RELEVANT LOAN.  IF SUCH LENDER SO REPAYS SUCH AMOUNT AND INTEREST THEREON TO
THE ADMINISTRATIVE AGENT WITHIN ONE BUSINESS DAY AFTER SUCH DEMAND, ALL INTEREST
ACCRUING ON THE LOAN NOT FUNDED BY SUCH LENDER DURING SUCH PERIOD SHALL BE
PAYABLE TO SUCH LENDER WHEN RECEIVED FROM THE BORROWER.


 


2.20                                                   REPLACEMENT OF LENDERS
UNDER CERTAIN CIRCUMSTANCES.  THE BORROWER SHALL BE PERMITTED TO REPLACE ANY
LENDER WHICH (A) IS NOT CAPABLE OF RECEIVING PAYMENTS WITHOUT ANY DEDUCTION OR
WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX PURSUANT TO SECTION 3.5, OR
(B) CANNOT MAINTAIN ITS FIXED RATE LOANS AT A SUITABLE LENDING INSTALLATION
PURSUANT TO SECTION 3.3, WITH A REPLACEMENT BANK OR OTHER FINANCIAL INSTITUTION;
PROVIDED THAT (I) SUCH REPLACEMENT DOES NOT CONFLICT WITH ANY APPLICABLE LEGAL
OR REGULATORY REQUIREMENTS AFFECTING THE LENDERS, (II) NO DEFAULT OR (AFTER
NOTICE THEREOF TO BORROWER) NO UNMATURED DEFAULT  SHALL HAVE OCCURRED AND BE
CONTINUING AT THE TIME OF SUCH REPLACEMENT, (III) THE BORROWER SHALL REPAY (OR
THE REPLACEMENT BANK OR INSTITUTION SHALL PURCHASE, AT PAR) ALL LOANS AND OTHER
AMOUNTS OWING TO SUCH REPLACED LENDER PRIOR TO THE DATE OF REPLACEMENT, (IV) THE
BORROWER SHALL BE LIABLE TO SUCH REPLACED LENDER UNDER SECTIONS 3.4 AND 3.6 IF
ANY FIXED RATE LOAN OWING TO SUCH REPLACED LENDER SHALL BE PREPAID (OR
PURCHASED) OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD RELATING THERETO,
(V) THE REPLACEMENT BANK OR INSTITUTION, IF NOT ALREADY A LENDER, AND THE TERMS
AND CONDITIONS OF SUCH REPLACEMENT, SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, (VI) THE REPLACED LENDER SHALL BE OBLIGATED TO MAKE SUCH
REPLACEMENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.3 (PROVIDED THAT THE
BORROWER SHALL BE OBLIGATED TO PAY THE PROCESSING FEE REFERRED TO THEREIN),
(VII) UNTIL SUCH TIME AS SUCH REPLACEMENT SHALL BE CONSUMMATED, THE BORROWER
SHALL PAY ALL ADDITIONAL AMOUNTS (IF ANY) REQUIRED PURSUANT TO


 

25

--------------------------------------------------------------------------------



 


SECTION 3.5 AND (VIII) ANY SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER
OF ANY RIGHTS WHICH THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER
SHALL HAVE AGAINST THE REPLACED LENDER.


 


2.21                                                                          
USURY.  THIS AGREEMENT AND EACH NOTE ARE SUBJECT TO THE EXPRESS CONDITION THAT
AT NO TIME SHALL BORROWER BE OBLIGATED OR REQUIRED TO PAY INTEREST ON THE
PRINCIPAL BALANCE OF THE LOAN AT A RATE WHICH COULD SUBJECT ANY LENDER TO EITHER
CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF THE MAXIMUM LEGAL
RATE.  IF BY THE TERMS OF THIS AGREEMENT OR THE LOAN DOCUMENTS, BORROWER IS AT
ANY TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON THE PRINCIPAL BALANCE DUE
HEREUNDER AT A RATE IN EXCESS OF THE MAXIMUM LEGAL RATE, THE INTEREST RATE OR
THE DEFAULT RATE, AS THE CASE MAY BE, SHALL BE DEEMED TO BE IMMEDIATELY REDUCED
TO THE MAXIMUM LEGAL RATE AND ALL PREVIOUS PAYMENTS IN EXCESS OF THE MAXIMUM
LEGAL RATE SHALL BE DEEMED TO HAVE BEEN PAYMENTS IN REDUCTION OF PRINCIPAL AND
NOT ON ACCOUNT OF THE INTEREST DUE HEREUNDER.  ALL SUMS PAID OR AGREED TO BE
PAID TO LENDER FOR THE USE, FORBEARANCE, OR DETENTION OF THE SUMS DUE UNDER THE
LOAN, SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED,
ALLOCATED, AND SPREAD THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT
IN FULL SO THAT THE RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE LOAN DOES NOT
EXCEED THE MAXIMUM LEGAL RATE OF INTEREST FROM TIME TO TIME IN EFFECT AND
APPLICABLE TO THE LOAN FOR SO LONG AS THE LOAN IS OUTSTANDING.


 


ARTICLE IIA

LETTER OF CREDIT SUBFACILITY

 

2A.1                       Obligation to Issue. Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of the Borrower herein set forth, the Issuing Bank hereby agrees to
issue for the account of the Borrower, one or more Facility Letters of Credit in
accordance with this Article IIA, from time to time during the period commencing
on the Agreement Effective Date and ending on a date sixty (60) days prior to
the Facility Termination Date.

 

2A.2                       Types and Amounts. The Issuing Bank shall not:

 

(I)                                     ISSUE ANY FACILITY LETTER OF CREDIT IF
THE AGGREGATE MAXIMUM AMOUNT THEN AVAILABLE FOR DRAWING UNDER LETTERS OF CREDIT
ISSUED BY SUCH ISSUING BANK, AFTER GIVING EFFECT TO THE FACILITY LETTER OF
CREDIT REQUESTED HEREUNDER, SHALL EXCEED ANY LIMIT IMPOSED BY LAW OR REGULATION
UPON SUCH ISSUING BANK;

 

(II)                                  ISSUE ANY FACILITY LETTER OF CREDIT IF,
AFTER GIVING EFFECT THERETO, (1) THE THEN APPLICABLE OUTSTANDING FACILITY AMOUNT
WOULD EXCEED THE THEN CURRENT AGGREGATE COMMITMENT OR (2) THE FACILITY LETTER OF
CREDIT OBLIGATIONS WOULD EXCEED THE FACILITY LETTER OF CREDIT SUBLIMIT; OR

 

(III)                               ISSUE ANY FACILITY LETTER OF CREDIT HAVING
AN EXPIRATION DATE, OR CONTAINING AUTOMATIC EXTENSION PROVISIONS TO EXTEND SUCH
DATE, TO A DATE BEYOND THE SIXTIETH (60TH) DAY PRIOR TO THE FACILITY TERMINATION
DATE.

 

2A.3                       Conditions. In addition to being subject to the
satisfaction of the conditions contained in Article IV hereof and in the balance
of this Article IIA, the obligation of the Issuing Bank to issue any Facility
Letter of Credit is subject to the satisfaction in full of the following
conditions:

 

26

--------------------------------------------------------------------------------


 

(I)                                     THE BORROWER SHALL HAVE DELIVERED TO THE
ISSUING BANK AT SUCH TIMES AND IN SUCH MANNER AS THE ISSUING BANK MAY REASONABLY
PRESCRIBE SUCH DOCUMENTS AND MATERIALS AS MAY BE REASONABLY REQUIRED PURSUANT TO
THE TERMS OF THE PROPOSED FACILITY LETTER OF CREDIT (IT BEING UNDERSTOOD THAT IF
ANY INCONSISTENCY EXISTS BETWEEN SUCH DOCUMENTS AND THE LOAN DOCUMENTS, THE
TERMS OF THE LOAN DOCUMENTS SHALL CONTROL) AND THE PROPOSED FACILITY LETTER OF
CREDIT SHALL BE REASONABLY SATISFACTORY TO THE ISSUING BANK AS TO FORM AND
CONTENT;

 

(II)                                  AS OF THE DATE OF ISSUANCE, NO ORDER,
JUDGMENT OR DECREE OF ANY COURT, ARBITRATOR OR GOVERNMENTAL AUTHORITY SHALL
PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN THE ISSUING BANK FROM ISSUING THE
REQUESTED FACILITY LETTER OF CREDIT AND NO LAW, RULE OR REGULATION APPLICABLE TO
THE ISSUING BANK AND NO REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE ISSUING BANK
SHALL PROHIBIT OR REQUEST THAT THE ISSUING BANK REFRAIN FROM THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR THE ISSUANCE OF THE REQUESTED FACILITY LETTER OR
CREDIT IN PARTICULAR; AND

 

(III)                               THERE SHALL NOT EXIST ANY DEFAULT OR
UNMATURED DEFAULT.

 


2A.4                       PROCEDURE FOR ISSUANCE OF FACILITY LETTERS OF CREDIT.


 


(A)                                  BORROWER SHALL GIVE THE ISSUING BANK AND
THE ADMINISTRATIVE AGENT AT LEAST THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE
OF ANY REQUESTED ISSUANCE OF A FACILITY LETTER OF CREDIT UNDER THIS AGREEMENT (A
“LETTER OF CREDIT REQUEST”), SUCH NOTICE SHALL BE IRREVOCABLE, EXCEPT AS
PROVIDED IN SECTION 2A.4(B)(I) BELOW, AND SHALL SPECIFY:


 

(1)                                  the stated amount of the Facility Letter of
Credit requested (which stated amount shall not be less than $50,000);

 

(2)                                  the effective date (which day shall be a
Business Day) of issuance of such requested Facility Letter of Credit (the
“Issuance Date”);

 

(3)                                  the date on which such requested Facility
Letter of Credit is to expire (which day shall be a Business Day which is not
less than sixty (60) days prior to the Facility Termination Date);

 

(4)                                  the purpose for which such Facility Letter
of Credit is to be issued;

 

(5)                                  the Person for whose benefit the requested
Facility Letter of Credit is to be issued; and

 

(6)                                  any special language required to be
included in the Facility Letter of Credit.

 

At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued and shall
execute and deliver the Issuing Bank’s customary letter of credit application
with respect thereto.  Such notice, to be effective, must be received by such
Issuing Bank and the Administrative Agent not later than noon (Cleveland time)
on the last Business Day on which notice can be given under this
Section 2A.4(a).

 


(B)                                 SUBJECT TO THE TERMS AND CONDITIONS OF THIS
ARTICLE IIA AND PROVIDED THAT THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE IV
HEREOF HAVE BEEN SATISFIED, THE ISSUING BANK SHALL, ON THE ISSUANCE DATE, ISSUE
A FACILITY LETTER OF CREDIT ON BEHALF OF THE BORROWER IN ACCORDANCE WITH THE
LETTER OF CREDIT REQUEST AND THE ISSUING BANK’S USUAL AND CUSTOMARY BUSINESS
PRACTICES UNLESS THE ISSUING BANK HAS ACTUALLY RECEIVED (I) WRITTEN NOTICE FROM
THE BORROWER SPECIFICALLY REVOKING THE LETTER OF CREDIT REQUEST WITH RESPECT TO
SUCH FACILITY LETTER OF CREDIT GIVEN NOT LATER THAN THE BUSINESS DAY


 

27

--------------------------------------------------------------------------------



 


IMMEDIATELY PRECEDING THE ISSUANCE DATE, OR (II) WRITTEN OR TELEPHONIC NOTICE
FROM THE ADMINISTRATIVE AGENT STATING THAT THE ISSUANCE OF SUCH FACILITY LETTER
OF CREDIT WOULD VIOLATE SECTION 2A.2.


 


(C)                                  THE ISSUING BANK SHALL GIVE THE
ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY NOTIFY LENDERS) AND THE BORROWER
WRITTEN OR TELEX NOTICE, OR TELEPHONIC NOTICE CONFIRMED PROMPTLY THEREAFTER IN
WRITING, OF THE ISSUANCE OF A FACILITY LETTER OF CREDIT (THE “ISSUANCE NOTICE”).


 


(D)                                 THE ISSUING BANK SHALL NOT EXTEND OR AMEND
ANY FACILITY LETTER OF CREDIT UNLESS THE REQUIREMENTS OF THIS SECTION 2A.4 ARE
MET AS THOUGH A NEW FACILITY LETTER OF CREDIT WAS BEING REQUESTED AND ISSUED.


 


2A.5                       REIMBURSEMENT OBLIGATIONS; DUTIES OF ISSUING BANK.


 


(A)                                  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY NOTIFY LENDERS) OF ANY
DRAW UNDER A FACILITY LETTER OF CREDIT.  ANY SUCH DRAW SHALL NOT BE DEEMED TO BE
A DEFAULT HEREUNDER BUT SHALL CONSTITUTE AN ADVANCE OF THE FACILITY IN THE
AMOUNT OF THE REIMBURSEMENT OBLIGATION WITH RESPECT TO SUCH FACILITY LETTER OF
CREDIT AND SHALL BEAR INTEREST FROM THE DATE OF THE RELEVANT DRAWING(S) UNDER
THE PERTINENT FACILITY LETTER OF CREDIT AT THE FLOATING RATE ADVANCE; PROVIDED
THAT IF A DEFAULT OR AN UNMATURED DEFAULT EXISTS AT THE TIME OF ANY SUCH
DRAWING(S), THEN THE BORROWER SHALL REIMBURSE THE ISSUING BANK FOR DRAWINGS
UNDER A FACILITY LETTER OF CREDIT ISSUED BY THE ISSUING BANK NO LATER THAN THE
NEXT SUCCEEDING BUSINESS DAY AFTER THE PAYMENT BY THE ISSUING BANK AND UNTIL
REPAID SUCH REIMBURSEMENT OBLIGATION SHALL BEAR INTEREST AT THE DEFAULT RATE.


 


(B)                                 ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY
THE ISSUING BANK UNDER OR IN CONNECTION WITH ANY FACILITY LETTER OF CREDIT, IF
TAKEN OR OMITTED IN THE ABSENCE OF WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, SHALL
NOT PUT THE ISSUING BANK UNDER ANY RESULTING LIABILITY TO ANY LENDER OR,
PROVIDED THAT SUCH ISSUING BANK HAS COMPLIED WITH THE PROCEDURES SPECIFIED IN
SECTION 2A.4, RELIEVE ANY LENDER OF ITS OBLIGATIONS HEREUNDER TO THE ISSUING
BANK. IN DETERMINING WHETHER TO PAY UNDER ANY FACILITY LETTER OF CREDIT, THE
ISSUING BANK SHALL HAVE NO OBLIGATION RELATIVE TO THE LENDERS OTHER THAN TO
CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER SUCH LETTER OF CREDIT
APPEAR TO HAVE BEEN DELIVERED IN COMPLIANCE, AND THAT THEY APPEAR TO COMPLY ON
THEIR FACE, WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.


 


2A.6                       PARTICIPATION.


 


(A)                                  IMMEDIATELY UPON ISSUANCE BY THE ISSUING
BANK OF ANY FACILITY LETTER OF CREDIT IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN THIS ARTICLE IIA, EACH LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED FROM THE ISSUING BANK, WITHOUT RECOURSE,
REPRESENTATION OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION EQUAL TO
SUCH LENDER’S PERCENTAGE IN SUCH FACILITY LETTER OF CREDIT (INCLUDING, WITHOUT
LIMITATION, ALL OBLIGATIONS OF THE BORROWER WITH RESPECT THERETO) AND ALL
RELATED RIGHTS HEREUNDER.  EACH LENDER’S OBLIGATION TO MAKE FURTHER LOANS TO
BORROWER (OTHER THAN ANY PAYMENTS SUCH LENDER IS REQUIRED TO MAKE UNDER
SUBPARAGRAPH (B) BELOW) OR TO PURCHASE AN INTEREST FROM THE ISSUING BANK IN ANY
SUBSEQUENT FACILITY LETTERS OF CREDIT ISSUED BY THE ISSUING BANK ON BEHALF OF
BORROWER SHALL BE REDUCED BY SUCH LENDER’S PERCENTAGE OF THE UNDRAWN PORTION OF
EACH FACILITY LETTER OF CREDIT OUTSTANDING.


 


(B)                                 IN THE EVENT THAT THE ISSUING BANK MAKES ANY
PAYMENT UNDER ANY FACILITY LETTER OF CREDIT AND THE BORROWER SHALL NOT HAVE
REPAID SUCH AMOUNT TO THE ISSUING BANK PURSUANT TO SECTION 2A.7 HEREOF, THE
ISSUING BANK SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, WHICH SHALL
PROMPTLY NOTIFY EACH LENDER OF SUCH FAILURE, AND EACH LENDER SHALL PROMPTLY AND
UNCONDITIONALLY PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING
BANK THE AMOUNT OF SUCH LENDER’S PERCENTAGE OF THE


 

28

--------------------------------------------------------------------------------



 


UNREIMBURSED AMOUNT OF SUCH PAYMENT, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY
PAY SUCH AMOUNT TO THE ISSUING BANK.  LENDER’S PAYMENTS OF ITS PERCENTAGE OF
SUCH REIMBURSEMENT OBLIGATION AS AFORESAID SHALL BE DEEMED TO BE A LOAN BY SUCH
LENDER AND SHALL CONSTITUTE OUTSTANDING PRINCIPAL UNDER SUCH LENDER’S NOTE.  THE
FAILURE OF ANY LENDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ISSUING BANK ITS PERCENTAGE OF THE UNREIMBURSED AMOUNT OF ANY
SUCH PAYMENT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING BANK
ITS PERCENTAGE OF THE UNREIMBURSED AMOUNT OF ANY PAYMENT ON THE DATE SUCH
PAYMENT IS TO BE MADE, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PERCENTAGE OF THE
UNREIMBURSED AMOUNT OF ANY PAYMENT ON THE DATE SUCH PAYMENT IS TO BE MADE.  ANY
LENDER WHICH FAILS TO MAKE ANY PAYMENT REQUIRED PURSUANT TO THIS
SECTION 2A.6(B) SHALL BE DEEMED TO BE A DEFAULTING LENDER HEREUNDER.


 


(C)                                  WHENEVER THE ISSUING BANK RECEIVES A
PAYMENT ON ACCOUNT OF A REIMBURSEMENT OBLIGATION, INCLUDING ANY INTEREST
THEREON, THE ISSUING BANK SHALL PROMPTLY PAY TO THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY (ON THE SAME DAY AS RECEIVED BY THE
ADMINISTRATIVE AGENT IF RECEIVED PRIOR TO NOON (CLEVELAND TIME) ON SUCH DAY AND
OTHERWISE ON THE NEXT BUSINESS DAY) PAY TO EACH LENDER WHICH HAS FUNDED ITS
PARTICIPATING INTEREST THEREIN, IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL
TO SUCH LENDER’S PERCENTAGE THEREOF.


 


(D)                                 UPON THE REQUEST OF THE ADMINISTRATIVE AGENT
OR ANY LENDER, THE ISSUING BANK SHALL FURNISH TO SUCH ADMINISTRATIVE AGENT OR
LENDER COPIES OF ANY FACILITY LETTER OF CREDIT TO WHICH THE ISSUING BANK IS
PARTY AND SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY THE
ADMINISTRATIVE AGENT OR LENDER.


 


(E)                                  THE OBLIGATIONS OF A LENDER TO MAKE
PAYMENTS TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK WITH
RESPECT TO A FACILITY LETTER OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, NOT SUBJECT TO ANY COUNTERCLAIM, SET-OFF, QUALIFICATION OR
EXCEPTION WHATSOEVER OTHER THAN A FAILURE OF ANY SUCH ISSUING BANK TO COMPLY
WITH THE TERMS OF THIS AGREEMENT RELATING TO THE ISSUANCE OF SUCH FACILITY
LETTER OF CREDIT, AND SUCH PAYMENTS SHALL BE MADE IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES.


 


2A.7                       PAYMENT OF REIMBURSEMENT OBLIGATIONS.


 


(A)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK THE AMOUNT OF ALL
ADVANCES FOR REIMBURSEMENT OBLIGATIONS, INTEREST AND OTHER AMOUNTS PAYABLE TO
THE ISSUING BANK UNDER OR IN CONNECTION WITH ANY FACILITY LETTER OF CREDIT WHEN
DUE, IRRESPECTIVE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH THE
BORROWER MAY HAVE AT ANY TIME AGAINST ANY ISSUING BANK OR ANY OTHER PERSON,
UNDER ALL CIRCUMSTANCES, INCLUDING WITHOUT LIMITATION ANY OF THE FOLLOWING
CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, SETOFF,
DEFENSE OR OTHER RIGHT WHICH THE BORROWER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A FACILITY LETTER OF CREDIT OR ANY TRANSFEREE OF ANY
FACILITY LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE
ACTING), THE ADMINISTRATIVE AGENT, THE ISSUING BANK, ANY LENDER, OR ANY OTHER
PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY FACILITY LETTER OF
CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTIONS
(INCLUDING ANY UNDERLYING TRANSACTIONS BETWEEN THE BORROWER AND THE BENEFICIARY
NAMED IN ANY FACILITY LETTER OF CREDIT);

 

29

--------------------------------------------------------------------------------


 

(III)                               ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT
PRESENTED UNDER THE FACILITY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OF ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT;

 

(IV)                              THE SURRENDER OR IMPAIRMENT OF ANY SECURITY
FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE LOAN
DOCUMENTS; OR

 

(V)                                 THE OCCURRENCE OF ANY DEFAULT OR UNMATURED
DEFAULT.

 


(B)                                 IN THE EVENT ANY PAYMENT BY THE BORROWER
RECEIVED BY THE ISSUING BANK OR THE ADMINISTRATIVE AGENT WITH RESPECT TO A
FACILITY LETTER OF CREDIT AND DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO THE
LENDERS ON ACCOUNT OF THEIR PARTICIPATIONS IS THEREAFTER SET ASIDE, AVOIDED OR
RECOVERED FROM THE ADMINISTRATIVE AGENT OR ISSUING BANK IN CONNECTION WITH ANY
RECEIVERSHIP, LIQUIDATION, REORGANIZATION OR BANKRUPTCY PROCEEDING, EACH LENDER
WHICH RECEIVED SUCH DISTRIBUTION SHALL, UPON DEMAND BY THE ADMINISTRATIVE AGENT,
CONTRIBUTE SUCH LENDER’S PERCENTAGE OF THE AMOUNT SET ASIDE, AVOIDED OR
RECOVERED TOGETHER WITH INTEREST AT THE RATE REQUIRED TO BE PAID BY THE ISSUING
BANK OR THE ADMINISTRATIVE AGENT UPON THE AMOUNT REQUIRED TO BE REPAID BY THE
ISSUING BANK OR THE ADMINISTRATIVE AGENT.


 


2A.8                       COMPENSATION FOR FACILITY LETTERS OF CREDIT.


 


(A)                                  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE RATABLE ACCOUNT OF THE LENDERS (INCLUDING THE
ISSUING BANK), BASED UPON THE LENDERS’ RESPECTIVE PERCENTAGES, A PER ANNUM FEE
(THE “FACILITY LETTER OF CREDIT FEE”) AS A PERCENTAGE OF THE FACE AMOUNT OF EACH
FACILITY LETTER OF CREDIT OUTSTANDING EQUAL TO THE LIBOR APPLICABLE MARGIN IN
EFFECT FROM TIME TO TIME HEREUNDER WHILE SUCH FACILITY LETTER OF CREDIT IS
OUTSTANDING.  THE FACILITY LETTER OF CREDIT FEE RELATING TO ANY FACILITY LETTER
OF CREDIT SHALL ACCRUE ON A DAILY BASIS AND SHALL BE DUE AND PAYABLE IN ARREARS
ON THE FIRST BUSINESS DAY OF EACH CALENDAR QUARTER FOLLOWING THE ISSUANCE OF
SUCH FACILITY LETTER OF CREDIT AND, TO THE EXTENT ANY SUCH FEES ARE THEN DUE AND
UNPAID, ON THE FACILITY TERMINATION DATE OR ANY OTHER EARLIER DATE THAT THE
OBLIGATIONS ARE DUE AND PAYABLE IN FULL.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY (ON THE SAME DAY AS RECEIVED BY THE ADMINISTRATIVE AGENT IF RECEIVED
PRIOR TO NOON (CLEVELAND TIME) ON SUCH DAY AND OTHERWISE ON THE NEXT BUSINESS
DAY)  REMIT SUCH FACILITY LETTER OF CREDIT FEES, WHEN PAID, TO THE OTHER LENDERS
IN ACCORDANCE WITH THEIR PERCENTAGES THEREOF.  THE BORROWER SHALL NOT HAVE ANY
LIABILITY TO ANY LENDER FOR THE FAILURE OF THE ADMINISTRATIVE AGENT TO PROMPTLY
DELIVER FUNDS TO ANY SUCH LENDER AND SHALL BE DEEMED TO HAVE MADE ALL SUCH
PAYMENTS ON THE DATE THE RESPECTIVE PAYMENT IS MADE BY THE BORROWER TO THE
ADMINISTRATIVE AGENT, PROVIDED SUCH PAYMENT IS RECEIVED BY THE TIME SPECIFIED IN
SECTION 2.13 HEREOF.


 


(B)                                 THE ISSUING BANK ALSO SHALL HAVE THE RIGHT
TO RECEIVE SOLELY FOR ITS OWN ACCOUNT AN ISSUANCE FEE EQUAL TO THE GREATER OF
(A) $1,500 OR (B) ONE-EIGHTH OF ONE PERCENT (0.125%) PER ANNUM TO BE CALCULATED
ON THE FACE AMOUNT OF EACH FACILITY LETTER OF CREDIT FOR THE STATED DURATION
THEREOF, BASED ON THE ACTUAL NUMBER OF DAYS AND USING A 360-DAY YEAR BASIS.  THE
ISSUANCE FEE SHALL BE PAYABLE BY THE BORROWER ON THE ISSUANCE DATE FOR EACH SUCH
FACILITY LETTER OF CREDIT AND ON THE DATE OF ANY INCREASE THEREIN OR EXTENSION
THEREOF.  THE ISSUING BANK SHALL ALSO BE ENTITLED TO RECEIVE ITS REASONABLE
OUT-OF-POCKET COSTS AND THE ISSUING BANK’S STANDARD CHARGES OF ISSUING, AMENDING
AND SERVICING FACILITY LETTERS OF CREDIT AND PROCESSING DRAWS THEREUNDER.


 

2A.9                       Letter of Credit Collateral Account.  The Borrower
hereby agrees that it will immediately upon the request of the Administrative
Agent, establish a special collateral account (the “Letter of Credit Collateral
Account”) at the Administrative Agent’s office at the address specified pursuant
to Article XIII, in the name of the Borrower but under the sole dominion and
control of the

 

30

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Lenders, and in which the Borrower
shall have no interest other than as set forth in Section 8.1.  The Letter of
Credit Collateral Account shall hold the deposits the Borrower is required to
make after a Default on account of any outstanding Facility Letters of Credit as
described in Section 8.1.  In addition to the foregoing, the Borrower hereby
grants to the Administrative Agent, for the benefit of the Lenders, a security
interest in and to the Letter of Credit Collateral Account and any funds that
may hereafter be on deposit in such account, including income earned thereon. 
The Lenders acknowledge and agree that the Borrower has no obligation to fund
the Letter of Credit Collateral Account unless and until so required under
Section 8.1 hereof.

 

ARTICLE III

 


CHANGE IN CIRCUMSTANCES

 


3.1         YIELD PROTECTION.  IF, ON OR AFTER THE DATE OF THIS AGREEMENT, THE
ADOPTION OF ANY LAW OR ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION,
POLICY, GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW), OR ANY
CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER OR
APPLICABLE LENDING INSTALLATION WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY:


 


(I)                                     SUBJECTS ANY LENDER OR ANY APPLICABLE
LENDING INSTALLATION TO ANY TAXES, OR CHANGES THE BASIS OF TAXATION OF PAYMENTS
(OTHER THAN WITH RESPECT TO EXCLUDED TAXES) TO ANY LENDER IN RESPECT OF ITS
LIBOR LOANS, OR


 


(II)                                  IMPOSES OR INCREASES OR DEEMS APPLICABLE
ANY RESERVE, ASSESSMENT, INSURANCE CHARGE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION (OTHER THAN
RESERVES AND ASSESSMENTS TAKEN INTO ACCOUNT IN DETERMINING THE INTEREST RATE
APPLICABLE TO FIXED RATE ADVANCES), OR


 


(III)                               IMPOSES ANY OTHER CONDITION THE RESULT OF
WHICH IS TO INCREASE THE COST TO ANY LENDER OR ANY APPLICABLE LENDING
INSTALLATION OF MAKING, FUNDING OR MAINTAINING ITS FIXED RATE LOANS, OR REDUCES
ANY AMOUNT RECEIVABLE BY ANY LENDER OR ANY APPLICABLE LENDING INSTALLATION  IN
CONNECTION WITH ITS FIXED RATE LOANS, OR REQUIRES ANY LENDER OR ANY APPLICABLE
LENDING INSTALLATION TO MAKE ANY PAYMENT CALCULATED BY REFERENCE TO THE AMOUNT
OF FIXED RATE LOANS, BY AN AMOUNT DEEMED MATERIAL BY SUCH LENDER  AS THE CASE
MAY BE,


 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its Fixed Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such Fixed Rate
Loans or Commitment, then, within 15 days of demand by such Lender or the
Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

 


3.2         CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF A LENDER IN GOOD FAITH
DETERMINES THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH
LENDER, ANY LENDING INSTALLATION OF SUCH LENDER OR ANY CORPORATION CONTROLLING
SUCH LENDER  IS INCREASED AS A RESULT OF A CHANGE (AS HEREINAFTER DEFINED),
THEN, WITHIN 15 DAYS OF DEMAND BY SUCH LENDER, THE BORROWER SHALL PAY SUCH
LENDER THE AMOUNT NECESSARY TO COMPENSATE FOR ANY SHORTFALL IN THE RATE OF
RETURN ON THE PORTION OF

 

31

--------------------------------------------------------------------------------


 


SUCH INCREASED CAPITAL WHICH SUCH LENDER IN GOOD FAITH DETERMINES IS
ATTRIBUTABLE TO THIS AGREEMENT, ITS OUTSTANDING CREDIT EXPOSURE HEREUNDER OR ITS
OBLIGATION TO MAKE LOANS HEREUNDER (AFTER TAKING INTO ACCOUNT SUCH LENDER’S
POLICIES AS TO CAPITAL ADEQUACY).  “CHANGE” MEANS (I) ANY CHANGE AFTER THE DATE
OF THIS AGREEMENT IN THE RISK-BASED CAPITAL GUIDELINES (AS HEREINAFTER DEFINED)
OR (II) ANY ADOPTION OF OR CHANGE IN ANY OTHER LAW, GOVERNMENTAL OR
QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE, INTERPRETATION, OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE DATE OF THIS
AGREEMENT WHICH AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE
MAINTAINED BY ANY LENDER OR ANY LENDING INSTALLATION OR ANY CORPORATION
CONTROLLING ANY LENDER.  “RISK-BASED CAPITAL GUIDELINES” MEANS (I) THE
RISK-BASED CAPITAL GUIDELINES IN EFFECT IN THE UNITED STATES ON THE DATE OF THIS
AGREEMENT, INCLUDING TRANSITION RULES, AND (II) THE CORRESPONDING CAPITAL
REGULATIONS PROMULGATED BY REGULATORY AUTHORITIES OUTSIDE THE UNITED STATES
IMPLEMENTING THE JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING REGULATION
AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF CAPITAL
MEASUREMENTS AND CAPITAL STANDARDS,” INCLUDING TRANSITION RULES, AND ANY
AMENDMENTS TO SUCH REGULATIONS ADOPTED PRIOR TO THE DATE OF THIS AGREEMENT.


 


3.3         AVAILABILITY OF TYPES OF ADVANCES.  IF ANY LENDER IN GOOD FAITH
DETERMINES THAT MAINTENANCE OF ANY OF ITS FIXED RATE LOANS AT A SUITABLE LENDING
INSTALLATION WOULD VIOLATE ANY APPLICABLE LAW, RULE, REGULATION OR DIRECTIVE,
WHETHER OR NOT HAVING THE FORCE OF LAW, THE ADMINISTRATIVE AGENT SHALL, WITH
WRITTEN NOTICE TO BORROWER, SUSPEND THE AVAILABILITY OF THE AFFECTED TYPE OF
ADVANCE AND REQUIRE ANY FIXED RATE ADVANCES OF THE AFFECTED TYPE TO BE REPAID;
OR IF THE REQUIRED LENDERS IN GOOD FAITH DETERMINE THAT (I) DEPOSITS OF A TYPE
OR MATURITY APPROPRIATE TO MATCH FUND FIXED RATE ADVANCES ARE NOT AVAILABLE, THE
ADMINISTRATIVE AGENT SHALL, WITH WRITTEN NOTICE TO BORROWER, SUSPEND THE
AVAILABILITY OF THE AFFECTED TYPE OF ADVANCE WITH RESPECT TO ANY FIXED RATE
ADVANCES MADE AFTER THE DATE OF ANY SUCH DETERMINATION, OR (II) AN INTEREST RATE
APPLICABLE TO A TYPE OF ADVANCE DOES NOT ACCURATELY REFLECT THE COST OF MAKING A
FIXED RATE ADVANCE OF SUCH TYPE, THEN, IF FOR ANY REASON WHATSOEVER THE
PROVISIONS OF SECTION 3.1 ARE INAPPLICABLE, THE ADMINISTRATIVE AGENT SHALL, WITH
WRITTEN NOTICE TO BORROWER, SUSPEND THE AVAILABILITY OF THE AFFECTED TYPE OF
ADVANCE WITH RESPECT TO ANY FIXED RATE ADVANCES MADE AFTER THE DATE OF ANY SUCH
DETERMINATION.  IF THE BORROWER IS REQUIRED TO SO REPAY A FIXED RATE ADVANCE,
THE BORROWER MAY CONCURRENTLY WITH SUCH REPAYMENT BORROW FROM THE LENDERS, IN
THE AMOUNT OF SUCH REPAYMENT, A LOAN BEARING INTEREST AT THE ALTERNATE BASE
RATE.


 


3.4         FUNDING INDEMNIFICATION.  IF ANY PAYMENT OF A RATABLE FIXED RATE
ADVANCE OCCURS ON A DATE WHICH IS NOT THE LAST DAY OF THE APPLICABLE INTEREST
PERIOD, WHETHER BECAUSE OF ACCELERATION, PREPAYMENT OR OTHERWISE, OR A RATABLE
FIXED RATE ADVANCE IS NOT MADE ON THE DATE SPECIFIED BY THE BORROWER FOR ANY
REASON OTHER THAN DEFAULT BY THE LENDERS OR AS A RESULT OF UNAVAILABILITY
PURSUANT TO SECTION 3.3, THE BORROWER WILL INDEMNIFY EACH LENDER FOR ANY LOSS OR
COST INCURRED BY IT RESULTING THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY LOSS
OR COST (INCURRED OR EXPECTED TO BE INCURRED) IN LIQUIDATING OR EMPLOYING
DEPOSITS ACQUIRED TO FUND OR MAINTAIN THE RATABLE FIXED RATE ADVANCE AND SHALL
PAY ALL SUCH LOSSES OR COSTS WITHIN FIFTEEN (15) DAYS AFTER WRITTEN DEMAND
THEREFOR.


 


3.5         TAXES.


 


(I)                                     ALL PAYMENTS BY THE BORROWER TO OR FOR
THE ACCOUNT OF ANY LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY
NOTE SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL
TAXES.  IF THE BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN
RESPECT OF ANY SUM PAYABLE HEREUNDER TO ANY LENDER OR THE ADMINISTRATIVE AGENT,
(A) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 3.5) SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY
BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (B) THE BORROWER SHALL MAKE SUCH DEDUCTIONS,

 

32

--------------------------------------------------------------------------------


 


(C) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW AND (D) THE BORROWER SHALL FURNISH TO THE
ADMINISTRATIVE AGENT THE ORIGINAL COPY OF A RECEIPT EVIDENCING PAYMENT THEREOF
WITHIN 30 DAYS AFTER SUCH PAYMENT IS MADE.


 


(II)                                  IN ADDITION, THE BORROWER HEREBY AGREES TO
PAY ANY PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR
PROPERTY TAXES, CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE
HEREUNDER OR UNDER ANY NOTE OR FROM THE EXECUTION OR DELIVERY OF, OR OTHERWISE
WITH RESPECT TO, THIS AGREEMENT OR ANY NOTE (“OTHER TAXES”).


 


(III)                               THE BORROWER HEREBY AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED ON AMOUNTS
PAYABLE UNDER THIS SECTION 3.5) PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER
AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO.  PAYMENTS DUE UNDER THIS INDEMNIFICATION SHALL BE MADE
WITHIN 30 DAYS OF THE DATE THE ADMINISTRATIVE AGENT OR SUCH LENDER MAKES DEMAND
THEREFOR PURSUANT TO SECTION 3.6.


 


(IV)                              EACH LENDER THAT IS NOT INCORPORATED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF (EACH A “NON-U.S.
LENDER”) AGREES THAT IT WILL, NOT MORE THAN TEN BUSINESS DAYS AFTER THE DATE OF
THIS AGREEMENT, (I) DELIVER TO EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT
TWO DULY COMPLETED COPIES OF UNITED STATES INTERNAL REVENUE SERVICE FORM W-8BEN
OR W-8ECI, CERTIFYING IN EITHER CASE THAT SUCH LENDER IS ENTITLED TO RECEIVE
PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED
STATES FEDERAL INCOME TAXES, AND (II) DELIVER TO EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT A UNITED STATES INTERNAL REVENUE FORM W-8 OR W-9, AS THE
CASE MAY BE, AND CERTIFY THAT IT IS ENTITLED TO AN EXEMPTION FROM UNITED STATES
BACKUP WITHHOLDING TAX.  EACH NON-U.S. LENDER FURTHER UNDERTAKES TO DELIVER TO
EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT (X) RENEWALS OR ADDITIONAL
COPIES OF SUCH FORM (OR ANY SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH FORM
EXPIRES OR BECOMES OBSOLETE, AND (Y) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING
A CHANGE IN THE MOST RECENT FORMS SO DELIVERED BY IT, SUCH ADDITIONAL FORMS OR
AMENDMENTS THERETO AS MAY BE REASONABLY REQUESTED BY THE BORROWER OR THE
ADMINISTRATIVE AGENT.  ALL FORMS OR AMENDMENTS DESCRIBED IN THE PRECEDING
SENTENCE SHALL CERTIFY THAT SUCH LENDER IS ENTITLED TO RECEIVE PAYMENTS UNDER
THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES, UNLESS AN EVENT (INCLUDING WITHOUT LIMITATION ANY CHANGE IN
TREATY, LAW OR REGULATION) HAS OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH
DELIVERY WOULD OTHERWISE BE REQUIRED WHICH RENDERS ALL SUCH FORMS INAPPLICABLE
OR WHICH WOULD PREVENT SUCH LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH
FORM OR AMENDMENT WITH RESPECT TO IT AND SUCH LENDER ADVISES THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT IS NOT CAPABLE OF RECEIVING PAYMENTS WITHOUT
ANY DEDUCTION OR WITHHOLDING OF UNITED STATES FEDERAL INCOME TAX.


 


(V)                                 FOR ANY PERIOD DURING WHICH A NON-U.S.
LENDER HAS FAILED TO PROVIDE THE BORROWER WITH AN APPROPRIATE FORM PURSUANT TO
CLAUSE (IV), ABOVE (UNLESS SUCH FAILURE IS DUE TO A CHANGE IN TREATY, LAW OR
REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM
ORIGINALLY WAS REQUIRED TO BE PROVIDED), SUCH NON-U.S. LENDER SHALL NOT BE
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 3.5 WITH RESPECT TO TAXES IMPOSED
BY THE UNITED STATES.


 


(VI)                              ANY LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS
AGREEMENT OR ANY NOTE PURSUANT TO THE LAW OF ANY RELEVANT JURISDICTION OR ANY
TREATY SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT),
AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND
EXECUTED

 

33

--------------------------------------------------------------------------------


 


DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE FOLLOWING RECEIPT OF SUCH
DOCUMENTATION.


 


(VII)                           IF THE U.S. INTERNAL REVENUE SERVICE OR ANY
OTHER GOVERNMENTAL AUTHORITY OF THE UNITED STATES OR ANY OTHER COUNTRY OR ANY
POLITICAL SUBDIVISION THEREOF ASSERTS A CLAIM THAT THE ADMINISTRATIVE AGENT DID
NOT PROPERLY WITHHOLD TAX FROM AMOUNTS PAID TO OR FOR THE ACCOUNT OF ANY LENDER
(BECAUSE THE APPROPRIATE FORM WAS NOT DELIVERED OR PROPERLY COMPLETED, BECAUSE
SUCH LENDER FAILED TO NOTIFY THE ADMINISTRATIVE AGENT OF A CHANGE IN
CIRCUMSTANCES WHICH RENDERED ITS EXEMPTION FROM WITHHOLDING INEFFECTIVE, OR FOR
ANY OTHER REASON), SUCH LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT FULLY
FOR ALL AMOUNTS PAID, DIRECTLY OR INDIRECTLY, BY THE ADMINISTRATIVE AGENT AS
TAX, WITHHOLDING THEREFOR, OR OTHERWISE, INCLUDING PENALTIES AND INTEREST, AND
INCLUDING TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE TO THE
ADMINISTRATIVE AGENT UNDER THIS SUBSECTION, TOGETHER WITH ALL COSTS AND EXPENSES
RELATED THERETO (INCLUDING ATTORNEYS FEES AND TIME CHARGES OF ATTORNEYS FOR THE
ADMINISTRATIVE AGENT, WHICH ATTORNEYS MAY BE EMPLOYEES OF THE ADMINISTRATIVE
AGENT).  THE OBLIGATIONS OF THE LENDERS UNDER THIS SECTION 3.5(VII) SHALL
SURVIVE THE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT AND ANY
SUCH LENDER OBLIGATED TO INDEMNIFY THE ADMINISTRATIVE AGENT SHALL NOT BE
ENTITLED TO INDEMNIFICATION FROM THE BORROWER WITH RESPECT TO SUCH AMOUNTS,
WHETHER PURSUANT TO THIS ARTICLE OR OTHERWISE, EXCEPT TO THE EXTENT THE BORROWER
PARTICIPATED IN THE ACTIONS GIVING RISE TO SUCH LIABILITY.


 


3.6         LENDER STATEMENTS; SURVIVAL OF INDEMNITY.  TO THE EXTENT REASONABLY
POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE LENDING INSTALLATION WITH
RESPECT TO ITS FIXED RATE LOANS TO REDUCE ANY LIABILITY OF THE BORROWER TO SUCH
LENDER UNDER SECTIONS 3.1, 3.2 AND 3.5 OR TO AVOID THE UNAVAILABILITY OF FIXED
RATE ADVANCES UNDER SECTION 3.3, SO LONG AS SUCH DESIGNATION IS NOT, IN THE
REASONABLE JUDGMENT OF SUCH LENDER, DISADVANTAGEOUS TO SUCH LENDER.  EACH LENDER
SHALL DELIVER A WRITTEN STATEMENT OF SUCH LENDER TO THE BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) AS TO THE AMOUNT DUE, IF ANY, UNDER SECTIONS 3.1, 3.2,
3.4 OR 3.5.  SUCH WRITTEN STATEMENT SHALL SET FORTH IN REASONABLE DETAIL THE
CALCULATIONS UPON WHICH SUCH LENDER DETERMINED SUCH AMOUNT AND SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE BORROWER IN THE ABSENCE OF MANIFEST ERROR. 
DETERMINATION OF AMOUNTS PAYABLE UNDER SUCH SECTIONS IN CONNECTION WITH A FIXED
RATE LOAN SHALL BE CALCULATED AS THOUGH EACH LENDER FUNDED ITS FIXED RATE LOAN
THROUGH THE PURCHASE OF A DEPOSIT OF THE TYPE AND MATURITY CORRESPONDING TO THE
DEPOSIT USED AS A REFERENCE IN DETERMINING THE FIXED RATE APPLICABLE TO SUCH
LOAN, WHETHER IN FACT THAT IS THE CASE OR NOT.  UNLESS OTHERWISE PROVIDED
HEREIN, THE AMOUNT SPECIFIED IN THE WRITTEN STATEMENT OF ANY LENDER SHALL BE
PAYABLE ON DEMAND AFTER RECEIPT BY THE BORROWER OF SUCH WRITTEN STATEMENT.  THE
OBLIGATIONS OF THE BORROWER UNDER SECTIONS 3.1, 3.2, 3.4 AND 3.5 SHALL SURVIVE
PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.


 

ARTICLE IV

 


CONDITIONS PRECEDENT

 


4.1         INITIAL ADVANCE.  THE LENDERS SHALL NOT BE REQUIRED TO MAKE THE
INITIAL ADVANCE HEREUNDER OR ISSUE THE INITIAL FACILITY LETTER OF CREDIT
HEREUNDER, UNLESS (A) THE BORROWER SHALL, PRIOR TO OR CONCURRENTLY WITH SUCH
INITIAL ADVANCE, HAVE PAID ALL FEES DUE AND PAYABLE TO THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER, AND (B) THE BORROWER SHALL HAVE FURNISHED TO THE
ADMINISTRATIVE AGENT, WITH SUFFICIENT COPIES FOR THE LENDERS, THE FOLLOWING:


 


(I)                                     THE DULY EXECUTED ORIGINALS OF THE LOAN
DOCUMENTS, INCLUDING THE NOTES, PAYABLE TO THE ORDER OF EACH OF THE LENDERS,
THIS AGREEMENT AND THE SUBSIDIARY GUARANTY;

 

34

--------------------------------------------------------------------------------


 


(II)                                  (A) CERTIFICATES OF GOOD STANDING FOR THE
BORROWER AND EACH SUBSIDIARY GUARANTOR, FROM THE STATE OF MARYLAND FOR THE
BORROWER AND THE STATES OF ORGANIZATION OF EACH SUBSIDIARY GUARANTOR, CERTIFIED
BY THE APPROPRIATE GOVERNMENTAL OFFICER AND DATED NOT MORE THAN THIRTY (30) DAYS
PRIOR TO THE AGREEMENT EXECUTION DATE, AND (B) FOREIGN QUALIFICATION
CERTIFICATES FOR THE BORROWER AND EACH SUBSIDIARY GUARANTOR, CERTIFIED BY THE
APPROPRIATE GOVERNMENTAL OFFICER AND DATED NOT MORE THAN THIRTY (30) DAYS PRIOR
TO THE AGREEMENT EXECUTION DATE, FOR EACH OTHER JURISDICTION WHERE THE FAILURE
OF THE BORROWER OR SUCH SUBSIDIARY GUARANTOR TO SO QUALIFY OR BE LICENSED (IF
REQUIRED) WOULD HAVE A MATERIAL ADVERSE EFFECT;


 


(III)                               COPIES OF THE FORMATION DOCUMENTS (INCLUDING
CODE OF REGULATIONS, IF APPROPRIATE) OF THE BORROWER AND THE SUBSIDIARY
GUARANTORS, CERTIFIED BY AN OFFICER OF THE BORROWER OR SUCH SUBSIDIARY
GUARANTOR, AS APPROPRIATE, TOGETHER WITH ALL AMENDMENTS THERETO;


 


(IV)                              INCUMBENCY CERTIFICATES, EXECUTED BY OFFICERS
OF THE BORROWER AND THE SUBSIDIARY GUARANTORS, WHICH SHALL IDENTIFY BY NAME AND
TITLE AND BEAR THE SIGNATURE OF THE PERSONS AUTHORIZED TO SIGN THE LOAN
DOCUMENTS AND TO MAKE BORROWINGS HEREUNDER ON BEHALF OF THE BORROWER, UPON WHICH
CERTIFICATE THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY
UNTIL INFORMED OF ANY CHANGE IN WRITING BY THE BORROWER OR ANY SUCH SUBSIDIARY
GUARANTOR;


 


(V)                                 COPIES, CERTIFIED BY A SECRETARY OR AN
ASSISTANT SECRETARY OF THE BORROWER AND EACH SUBSIDIARY GUARANTOR, OF THE BOARD
OF DIRECTORS’ RESOLUTIONS (AND RESOLUTIONS OF OTHER BODIES, IF ANY ARE
REASONABLY DEEMED NECESSARY BY COUNSEL FOR ANY LENDER) AUTHORIZING THE ADVANCES
PROVIDED FOR HEREIN, WITH RESPECT TO THE BORROWER, AND THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE LOAN DOCUMENTS TO BE EXECUTED AND DELIVERED BY THE
BORROWER AND EACH SUBSIDIARY GUARANTOR HEREUNDER;


 


(VI)                              A WRITTEN OPINION OF THE BORROWER’S AND
SUBSIDIARY GUARANTORS’ COUNSEL, ADDRESSED TO THE LENDERS IN SUBSTANTIALLY THE
FORM OF EXHIBIT H HERETO OR SUCH OTHER FORM AS THE ADMINISTRATIVE AGENT MAY
REASONABLY APPROVE;


 


(VII)                           A CERTIFICATE, SIGNED BY AN OFFICER OF THE
BORROWER, STATING THAT ON THE INITIAL BORROWING DATE NO DEFAULT OR UNMATURED
DEFAULT HAS OCCURRED AND IS CONTINUING AND THAT ALL REPRESENTATIONS AND
WARRANTIES OF THE BORROWER ARE TRUE AND CORRECT AS OF THE INITIAL BORROWING DATE
PROVIDED THAT SUCH CERTIFICATE IS IN FACT TRUE AND CORRECT;


 


(VIII)                        THE MOST RECENT FINANCIAL STATEMENTS OF THE
BORROWER;


 


(IX)                                UCC FINANCING STATEMENT, JUDGMENT, AND TAX
LIEN SEARCHES WITH RESPECT TO THE BORROWER FROM ITS STATE OF ORGANIZATION AND
PRINCIPAL PLACE OF BUSINESS;


 


(X)                                   WRITTEN MONEY TRANSFER INSTRUCTIONS, IN
SUBSTANTIALLY THE FORM OF EXHIBIT E HERETO, ADDRESSED TO THE ADMINISTRATIVE
AGENT AND SIGNED BY AN AUTHORIZED OFFICER, TOGETHER WITH SUCH OTHER RELATED
MONEY TRANSFER AUTHORIZATIONS AS THE ADMINISTRATIVE AGENT MAY HAVE REASONABLY
REQUESTED;


 


(XI)                                A FULLY EXECUTED COPY OF THE FEE LETTER
DATED                                BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT AND THE SYNDICATION AGENT;


 


(XII)                             EVIDENCE THAT ALL UPFRONT FEES DUE TO EACH OF
THE LENDERS UNDER THE TERMS OF THEIR RESPECTIVE COMMITMENT LETTERS HAVE BEEN
PAID, OR WILL BE PAID OUT OF THE PROCEEDS OF THE INITIAL ADVANCE HEREUNDER;

 

35

--------------------------------------------------------------------------------


 


(XIII)                        A COMPLIANCE CERTIFICATE PURSUANT TO
SECTION 6.1(V);


 


(XIV)                         A CERTIFICATE, IN SUBSTANTIALLY THE FORM OF
EXHIBIT J ATTACHED HERETO, SIGNED BY AN OFFICER OF THE BORROWER, CERTIFYING THE
AGGREGATE POOL VALUE; AND


 


(XV)                            SUCH OTHER DOCUMENTS AS ANY LENDER OR ITS
COUNSEL MAY HAVE REASONABLY REQUESTED, THE FORM AND SUBSTANCE OF WHICH DOCUMENTS
SHALL BE REASONABLY ACCEPTABLE TO THE PARTIES AND THEIR RESPECTIVE COUNSEL.


 


4.2         EACH ADVANCE AND ISSUANCE.  THE LENDERS SHALL NOT BE REQUIRED TO
MAKE ANY ADVANCE OR ISSUE ANY FACILITY LETTER OF CREDIT UNLESS ON THE APPLICABLE
BORROWING DATE:


 


(I)                                     THERE EXISTS NO DEFAULT OR UNMATURED
DEFAULT;


 


(II)                                  THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE V ARE TRUE AND CORRECT AS OF SUCH BORROWING DATE WITH
RESPECT TO BORROWER AND TO ANY SUBSIDIARY IN EXISTENCE ON SUCH BORROWING DATE,
EXCEPT TO THE EXTENT ANY SUCH REPRESENTATION OR WARRANTY IS STATED TO RELATE
SOLELY TO AN EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL
BE TRUE AND CORRECT ON AND AS OF SUCH EARLIER DATE;


 


(III)                               AT ANY TIME THROUGH AND INCLUDING THE
UNENCUMBERED TRIGGER DATE, THE BORROWER HAS FURNISHED THE ADMINISTRATIVE AGENT
WITH THE CERTIFICATE REQUIRED UNDER SECTION 4.1(XIV) CERTIFYING THE THEN-CURRENT
AGGREGATE POOL VALUE;  AND


 


(IV)                              ALL LEGAL MATTERS INCIDENT TO THE MAKING OF
SUCH ADVANCE OR ISSUANCE OF SUCH FACILITY LETTER OF CREDIT SHALL BE SATISFACTORY
TO THE LENDERS AND THEIR COUNSEL.


 

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.

 

ARTICLE V

 


REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 


5.1         EXISTENCE.  BORROWER IS A CORPORATION DULY ORGANIZED AND VALIDLY
EXISTING UNDER THE LAWS OF THE STATE OF MARYLAND, WITH ITS PRINCIPAL PLACE OF
BUSINESS IN OAK BROOK, ILLINOIS AND IS DULY QUALIFIED AS A FOREIGN CORPORATION,
PROPERLY LICENSED (IF REQUIRED), IN GOOD STANDING AND HAS ALL REQUISITE
AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS BUSINESS IS
CONDUCTED, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED, LICENSED AND IN GOOD
STANDING AND TO HAVE THE REQUISITE AUTHORITY WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.  EACH OF BORROWER’S SUBSIDIARIES IS DULY INCORPORATED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF INCORPORATION AND HAS
ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN WHICH
ITS BUSINESS IS CONDUCTED.


 


5.2         AUTHORIZATION AND VALIDITY.  THE BORROWER HAS THE CORPORATE POWER
AND AUTHORITY AND LEGAL RIGHT TO EXECUTE AND DELIVER THE LOAN DOCUMENTS AND TO
PERFORM ITS OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY BY THE BORROWER
OF THE LOAN DOCUMENTS AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE
BEEN DULY AUTHORIZED BY PROPER CORPORATE PROCEEDINGS, AND THE LOAN

 

36

--------------------------------------------------------------------------------


 


DOCUMENTS CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER
ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


5.3         NO CONFLICT; GOVERNMENT CONSENT.  NEITHER THE EXECUTION AND DELIVERY
BY THE BORROWER OF THE LOAN DOCUMENTS, NOR THE CONSUMMATION OF THE TRANSACTIONS
THEREIN CONTEMPLATED, NOR COMPLIANCE WITH THE PROVISIONS THEREOF WILL VIOLATE
ANY LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE OR AWARD
BINDING ON THE BORROWER OR ANY OF ITS SUBSIDIARIES OR THE BORROWER’S OR ANY
SUBSIDIARY’S ARTICLES OF INCORPORATION OR BY-LAWS, OR THE PROVISIONS OF ANY
INDENTURE, INSTRUMENT OR AGREEMENT TO WHICH THE BORROWER OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR IS SUBJECT, OR BY WHICH IT, OR ITS PROPERTY, IS
BOUND, OR CONFLICT WITH OR CONSTITUTE A DEFAULT THEREUNDER, EXCEPT WHERE SUCH
VIOLATION, CONFLICT OR DEFAULT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, OR
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN IN, OF OR ON THE PROPERTY OF
THE BORROWER OR A SUBSIDIARY PURSUANT TO THE TERMS OF ANY SUCH INDENTURE,
INSTRUMENT OR AGREEMENT.  NO ORDER, CONSENT, APPROVAL, LICENSE, AUTHORIZATION,
OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH, OR EXEMPTION BY,
ANY GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR ANY SUBDIVISION THEREOF, IS
REQUIRED TO AUTHORIZE, OR IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE OF, OR THE LEGALITY, VALIDITY, BINDING EFFECT OR ENFORCEABILITY
OF, ANY OF THE LOAN DOCUMENTS OTHER THAN THE FILING OF A COPY OF THIS AGREEMENT.


 


5.4         FINANCIAL STATEMENTS; MATERIAL ADVERSE EFFECT.  ALL CONSOLIDATED
FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES HERETOFORE OR
HEREAFTER DELIVERED TO THE LENDERS WERE PREPARED IN ACCORDANCE WITH GAAP IN
EFFECT ON THE PREPARATION DATE OF SUCH STATEMENTS AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION AND OPERATIONS OF THE
BORROWER AND ITS SUBSIDIARIES AT SUCH DATE AND THE CONSOLIDATED RESULTS OF THEIR
OPERATIONS FOR THE PERIOD THEN ENDED, SUBJECT, IN THE CASE OF INTERIM FINANCIAL
STATEMENTS, TO NORMAL AND CUSTOMARY YEAR-END ADJUSTMENTS.  FROM THE PREPARATION
DATE OF THE MOST RECENT FINANCIAL STATEMENTS DELIVERED TO THE LENDERS THROUGH
THE AGREEMENT EXECUTION DATE, THERE WAS NO CHANGE IN THE BUSINESS, PROPERTIES,
OR CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWER AND ITS SUBSIDIARIES WHICH
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.5         TAXES.  THE BORROWER AND ITS SUBSIDIARIES HAVE FILED ALL UNITED
STATES FEDERAL TAX RETURNS AND ALL OTHER TAX RETURNS WHICH ARE REQUIRED TO BE
FILED AND HAVE PAID ALL TAXES DUE PURSUANT TO SAID RETURNS OR PURSUANT TO ANY
ASSESSMENT RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES EXCEPT SUCH
TAXES, IF ANY, AS ARE BEING CONTESTED IN GOOD FAITH AND AS TO WHICH ADEQUATE
RESERVES HAVE BEEN PROVIDED.  NO TAX LIENS HAVE BEEN FILED AND NO CLAIMS ARE
BEING ASSERTED WITH RESPECT TO SUCH TAXES.  THE CHARGES, ACCRUALS AND RESERVES
ON THE BOOKS OF THE BORROWER AND ITS SUBSIDIARIES IN RESPECT OF ANY TAXES OR
OTHER GOVERNMENTAL CHARGES ARE ADEQUATE.


 


5.6         LITIGATION AND GUARANTEE OBLIGATIONS.  EXCEPT AS SET FORTH ON
SCHEDULE 3 HERETO OR AS SET FORTH IN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT
FROM TIME TO TIME, THERE IS NO LITIGATION, ARBITRATION, GOVERNMENTAL
INVESTIGATION, PROCEEDING OR INQUIRY PENDING OR, TO THE KNOWLEDGE OF ANY OF
THEIR OFFICERS, THREATENED AGAINST OR AFFECTING THE BORROWER OR ANY OF ITS
SUBSIDIARIES WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  THE BORROWER HAS NO MATERIAL CONTINGENT OBLIGATIONS NOT PROVIDED FOR OR
DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.1 OR AS SET FORTH
IN WRITTEN NOTICES TO THE ADMINISTRATIVE AGENT GIVEN FROM TIME TO TIME AFTER THE
AGREEMENT EXECUTION DATE ON OR ABOUT THE DATE SUCH MATERIAL CONTINGENT
OBLIGATIONS ARE INCURRED.


 


5.7                                                         SUBSIDIARIES;
INVESTMENT AFFILIATES.  SCHEDULE 1 HERETO CONTAINS, AN ACCURATE LIST OF ALL
SUBSIDIARIES OF THE BORROWER, SETTING FORTH THEIR RESPECTIVE JURISDICTIONS OF
INCORPORATION OR FORMATION AND THE PERCENTAGE OF THEIR RESPECTIVE CAPITAL STOCK
OR PARTNERSHIP OR MEMBERSHIP INTEREST

 

37

--------------------------------------------------------------------------------


 


OWNED BY THE BORROWER OR OTHER SUBSIDIARIES.  ALL OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF SUCH SUBSIDIARIES THAT ARE CORPORATIONS HAVE BEEN
DULY AUTHORIZED AND ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE. THERE ARE NO
OUTSTANDING SUBSCRIPTIONS, OPTIONS, WARRANTS, COMMITMENTS, PREEMPTIVE RIGHTS OR
AGREEMENTS OF ANY KIND (INCLUDING, WITHOUT LIMITATION, ANY STOCKHOLDERS’ OR
VOTING TRUST AGREEMENTS) FOR THE ISSUANCE, SALE, REGISTRATION OR VOTING OF, OR
OUTSTANDING SECURITIES CONVERTIBLE INTO, ANY ADDITIONAL SHARES OF CAPITAL STOCK
OF ANY CLASS, OR PARTNERSHIP OR OTHER OWNERSHIP INTERESTS OF ANY TYPE IN, ANY
SUCH SUBSIDIARY. SCHEDULE 6  HERETO CONTAINS AN ACCURATE LIST OF ALL INVESTMENT
AFFILIATES OF BORROWER, INCLUDING THE CORRECT LEGAL NAME OF SUCH INVESTMENT
AFFILIATE, THE TYPE OF LEGAL ENTITY WHICH EACH SUCH INVESTMENT AFFILIATE IS, AND
THE TYPE AND AMOUNT OF ALL EQUITY INTERESTS IN SUCH INVESTMENT AFFILIATE HELD
DIRECTLY OR INDIRECTLY BY BORROWER.


 


5.8                                               ERISA.  THE UNFUNDED
LIABILITIES OF ALL SINGLE EMPLOYER PLANS DO NOT IN THE AGGREGATE EXCEED
$1,000,000.  NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP
HAS INCURRED, OR IS REASONABLY EXPECTED TO INCUR, ANY WITHDRAWAL LIABILITY TO
MULTIEMPLOYER PLANS IN EXCESS OF $250,000 IN THE AGGREGATE.  EACH PLAN COMPLIES
IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF LAW AND
REGULATIONS, NO REPORTABLE EVENT HAS OCCURRED WITH RESPECT TO ANY PLAN, NEITHER
THE BORROWER NOR ANY OTHER MEMBERS OF THE CONTROLLED GROUP HAS WITHDRAWN FROM
ANY PLAN OR INITIATED STEPS TO DO SO, AND NO STEPS HAVE BEEN TAKEN TO REORGANIZE
OR TERMINATE ANY PLAN.


 


5.9                                                         ACCURACY OF
INFORMATION.  NO INFORMATION, EXHIBIT OR REPORT FURNISHED BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES TO THE ADMINISTRATIVE AGENT OR TO ANY LENDER IN CONNECTION
WITH THE NEGOTIATION OF, OR COMPLIANCE WITH, THE LOAN DOCUMENTS CONTAINED ANY
MATERIAL MISSTATEMENT OF FACT OR OMITTED TO STATE A MATERIAL FACT OR ANY FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING.


 


5.10                                                   REGULATION U.  THE
BORROWER HAS NOT USED THE PROCEEDS OF ANY ADVANCE TO BUY OR CARRY ANY MARGIN
STOCK (AS DEFINED IN REGULATION U) IN VIOLATION OF THE TERMS OF THIS AGREEMENT.


 


5.11                                                   MATERIAL AGREEMENTS. 
NEITHER THE BORROWER NOR ANY SUBSIDIARY IS A PARTY TO ANY AGREEMENT OR
INSTRUMENT OR SUBJECT TO ANY CHARTER OR OTHER CORPORATE RESTRICTION WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE BORROWER
NOR ANY SUBSIDIARY IS IN DEFAULT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT
OF ANY OF THE OBLIGATIONS, COVENANTS OR CONDITIONS CONTAINED IN (I) ANY
AGREEMENT TO WHICH IT IS A PARTY, WHICH DEFAULT COULD HAVE A MATERIAL ADVERSE
EFFECT, OR (II) ANY AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING
INDEBTEDNESS, WHICH DEFAULT WOULD CONSTITUTE A DEFAULT HEREUNDER.


 


5.12                                                   COMPLIANCE WITH LAWS. 
THE BORROWER AND ITS SUBSIDIARIES HAVE COMPLIED WITH ALL APPLICABLE STATUTES,
RULES, REGULATIONS, ORDERS AND RESTRICTIONS OF ANY DOMESTIC OR FOREIGN
GOVERNMENT OR ANY INSTRUMENTALITY OR AGENCY THEREOF, HAVING JURISDICTION OVER
THE CONDUCT OF THEIR RESPECTIVE BUSINESSES OR THE OWNERSHIP OF THEIR RESPECTIVE
PROPERTY, EXCEPT FOR ANY NON-COMPLIANCE WHICH WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE TO THE
EFFECT THAT ITS OPERATIONS ARE NOT IN MATERIAL COMPLIANCE WITH ANY OF THE
REQUIREMENTS OF APPLICABLE FEDERAL, STATE AND LOCAL ENVIRONMENTAL, HEALTH AND
SAFETY STATUTES AND REGULATIONS OR THE SUBJECT OF ANY FEDERAL OR STATE
INVESTIGATION EVALUATING WHETHER ANY REMEDIAL ACTION IS NEEDED TO RESPOND TO A
RELEASE OF ANY TOXIC OR HAZARDOUS WASTE OR SUBSTANCE INTO THE ENVIRONMENT, WHICH
NON-COMPLIANCE OR REMEDIAL ACTION COULD HAVE A MATERIAL ADVERSE EFFECT.


 


5.13                                                   OWNERSHIP OF PROPERTIES. 
EXCEPT AS SET FORTH ON SCHEDULE 2 HERETO, ON THE DATE OF THIS AGREEMENT, THE
BORROWER AND ITS SUBSIDIARIES WILL HAVE GOOD AND MARKETABLE TITLE, FREE OF ALL
LIENS OTHER THAN THOSE PERMITTED BY SECTION 6.16, TO ALL OF THE PROPERTY AND
ASSETS REFLECTED IN THE FINANCIAL STATEMENTS AS OWNED BY IT.

 

38

--------------------------------------------------------------------------------


 


5.14                                                   INVESTMENT COMPANY ACT. 
NEITHER THE BORROWER NOR ANY SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY
“CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED.


 


5.15                                                   AFFILIATE TRANSACTIONS.
EXCEPT AS PERMITTED BY SECTION 6.17,  NEITHER THE BORROWER, NOR ANY OF ITS
SUBSIDIARIES IS A PARTY TO OR BOUND BY ANY AGREEMENT OR ARRANGEMENT (WHETHER
ORAL OR WRITTEN) TO WHICH ANY AFFILIATE OF BORROWER OR ANY OF ITS SUBSIDIARIES
IS A PARTY.


 


5.16                                                   SOLVENCY.


 


(I)                                     IMMEDIATELY AFTER THE AGREEMENT
EXECUTION DATE AND IMMEDIATELY FOLLOWING THE MAKING OF EACH LOAN AND AFTER
GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF SUCH LOANS, (A) THE FAIR
VALUE OF THE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS, AT A FAIR VALUATION, WILL EXCEED THE DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS; (B) THE PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF THE BORROWER AND
ITS SUBSIDIARIES ON A CONSOLIDATED BASIS WILL BE GREATER THAN THE AMOUNT THAT
WILL BE REQUIRED TO PAY THE PROBABLE LIABILITY OF THE BORROWER AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS ON THEIR DEBTS AND OTHER LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES
BECOME ABSOLUTE AND MATURED; (C) THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS WILL BE ABLE TO PAY THEIR DEBTS AND LIABILITIES,
SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME
ABSOLUTE AND MATURED; AND (D) THE BORROWER AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH WHICH TO
CONDUCT THE BUSINESSES IN WHICH THEY ARE ENGAGED AS SUCH BUSINESSES ARE NOW
CONDUCTED AND ARE PROPOSED TO BE CONDUCTED AFTER THE DATE HEREOF.


 


(II)                                  THE BORROWER DOES NOT INTEND TO, OR TO
PERMIT ANY OF ITS SUBSIDIARIES TO, AND DOES NOT BELIEVE THAT IT OR ANY OF ITS
SUBSIDIARIES WILL, INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY
MATURE, TAKING INTO ACCOUNT THE TIMING OF AND AMOUNTS OF CASH TO BE RECEIVED BY
IT OR ANY SUCH SUBSIDIARY AND THE TIMING OF THE AMOUNTS OF CASH TO BE PAYABLE ON
OR IN RESPECT OF ITS INDEBTEDNESS OR THE INDEBTEDNESS OF ANY SUCH SUBSIDIARY.


 


5.17                                                   INSURANCE  THE BORROWER
AND ITS SUBSIDIARIES CARRY INSURANCE ON THEIR PROJECTS WITH FINANCIALLY SOUND
AND REPUTABLE INSURANCE COMPANIES, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND
COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR
BUSINESSES AND OWNING SIMILAR PROJECTS IN LOCALITIES WHERE THE BORROWER AND ITS
SUBSIDIARIES OPERATE, INCLUDING, WITHOUT LIMITATION:


 


(I)                                     PROPERTY AND CASUALTY INSURANCE
(INCLUDING COVERAGE FOR FLOOD AND OTHER WATER DAMAGE FOR ANY PROJECT LOCATED
WITHIN A 100-YEAR FLOOD PLAIN) IN THE AMOUNT OF THE REPLACEMENT COST OF THE
IMPROVEMENTS AT THE PROJECT (TO THE EXTENT REPLACEMENT COST INSURANCE IS
MAINTAINED BY COMPANIES ENGAGED IN SIMILAR BUSINESS AND OWNING SIMILAR
PROPERTIES);


 


(II)                                  BUILDER’S RISK INSURANCE FOR ANY PROJECT
UNDER CONSTRUCTION IN THE AMOUNT OF THE CONSTRUCTION COST OF SUCH PROJECT;


 


(III)                               LOSS OF RENTAL INCOME INSURANCE IN THE
AMOUNT NOT LESS THAN ONE YEAR’S GROSS REVENUES FROM THE PROJECTS; AND


 


(IV)                              COMPREHENSIVE GENERAL LIABILITY INSURANCE IN
THE AMOUNT OF $20,000,000 PER OCCURRENCE.

 

39

--------------------------------------------------------------------------------


 


5.18                                                   REIT STATUS.  THE
BORROWER IS QUALIFIED AS A REAL ESTATE INVESTMENT TRUST UNDER SECTION 856 OF THE
CODE AND CURRENTLY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL PROVISIONS
OF THE CODE APPLICABLE TO THE QUALIFICATION OF THE BORROWER AS A REAL ESTATE
INVESTMENT TRUST.


 


5.19                                                   ENVIRONMENTAL MATTERS. 
EACH OF THE FOLLOWING REPRESENTATIONS AND WARRANTIES IS TRUE AND CORRECT ON AND
AS OF THE AGREEMENT EXECUTION DATE EXCEPT AS DISCLOSED ON SCHEDULE 4 ATTACHED
HERETO AND TO THE EXTENT THAT THE FACTS AND CIRCUMSTANCES GIVING RISE TO ANY
SUCH FAILURE TO BE SO TRUE AND CORRECT, IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:


 

(A)                                        TO THE BEST KNOWLEDGE OF THE
BORROWER, THE PROJECTS OF THE BORROWER AND ITS SUBSIDIARIES DO NOT CONTAIN ANY
MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS WHICH CONSTITUTE
A VIOLATION OF, OR COULD REASONABLY GIVE RISE TO LIABILITY OF THE BORROWER OR
ANY SUBSIDIARY UNDER, ENVIRONMENTAL LAWS.

 

(B)                                       TO THE BEST KNOWLEDGE OF THE BORROWER,
(I) THE PROJECTS OF THE BORROWER AND ITS SUBSIDIARIES AND ALL OPERATIONS AT THE
PROJECTS ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND (II) WITH
RESPECT TO ALL PROJECTS OWNED BY THE BORROWER AND/OR ITS SUBSIDIARIES (X) FOR AT
LEAST TWO (2) YEARS, HAVE IN THE LAST TWO YEARS, OR (Y) FOR LESS THAN TWO
(2) YEARS, HAVE FOR SUCH PERIOD OF OWNERSHIP, BEEN IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS.

 

(C)                                        NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED ANY NOTICE OF VIOLATION, ALLEGED VIOLATION,
NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY REGARDING ENVIRONMENTAL MATTERS
OR COMPLIANCE WITH ENVIRONMENTAL LAWS WITH REGARD TO ANY OF THE PROJECTS, NOR
DOES THE BORROWER HAVE KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH NOTICE WILL
BE RECEIVED OR IS BEING THREATENED.

 

(D)                                       TO THE BEST KNOWLEDGE OF THE BORROWER,
MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR DISPOSED OF FROM
THE PROJECTS OF THE BORROWER AND ITS SUBSIDIARIES IN VIOLATION OF, OR IN A
MANNER OR TO A LOCATION WHICH COULD REASONABLY GIVE RISE TO LIABILITY OF THE
BORROWER OR ANY SUBSIDIARY UNDER, ENVIRONMENTAL LAWS, NOR HAVE ANY MATERIALS OF
ENVIRONMENTAL CONCERN BEEN GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR
UNDER ANY OF THE PROJECTS OF THE BORROWER AND ITS SUBSIDIARIES IN VIOLATION OF,
OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY OF THE BORROWER OR ANY
SUBSIDIARY UNDER, ANY APPLICABLE ENVIRONMENTAL LAWS.

 

(E)                                        NO JUDICIAL PROCEEDINGS OR
GOVERNMENTAL OR ADMINISTRATIVE ACTION IS PENDING, OR, TO THE KNOWLEDGE OF THE
BORROWER, THREATENED, UNDER ANY ENVIRONMENTAL LAW TO WHICH THE BORROWER OR ANY
OF ITS SUBSIDIARIES IS OR, TO THE BORROWER’S KNOWLEDGE, WILL BE NAMED AS A PARTY
WITH RESPECT TO THE PROJECTS

 

40

--------------------------------------------------------------------------------


 

OF THE BORROWER AND ITS SUBSIDIARIES, NOR ARE THERE ANY CONSENT DECREES OR OTHER
DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDER OR OTHER ORDERS, OR OTHER
ADMINISTRATIVE OF JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW
WITH RESPECT TO THE PROJECTS OF THE BORROWER AND ITS SUBSIDIARIES.

 

(F)                                          TO THE BEST KNOWLEDGE OF THE
BORROWER, THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE PROJECTS OF THE BORROWER AND ITS
SUBSIDIARIES, OR ARISING FROM OR RELATED TO THE OPERATIONS OF THE BORROWER AND
ITS SUBSIDIARIES IN CONNECTION WITH THE PROJECTS IN VIOLATION OF OR IN AMOUNTS
OR IN A MANNER THAT COULD GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS.

 


5.20                                                   INTELLECTUAL PROPERTY.


 

(i) Borrower and each of its Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person.

 

(ii) Borrower and each of its Subsidiaries have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property.

 

(iii) No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Borrower or any of its Subsidiaries, or challenging or
questioning the validity or effectiveness of any Intellectual Property.

 

(iv) The use of such Intellectual Property by Borrower and each of its
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower or any of its Subsidiaries that could be
reasonably expected to have a Material Adverse Effect.

 


5.21                                                   BROKER’S FEES.  NO
BROKER’S OR FINDER’S FEE, COMMISSION OR SIMILAR COMPENSATION WILL BE PAYABLE
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  EXCEPT AS PROVIDED IN THE
FEE LETTER, NO OTHER SIMILAR FEES OR COMMISSIONS WILL BE PAYABLE BY ANY LENDER
FOR ANY OTHER SERVICES RENDERED TO THE BORROWER, ANY OF THE SUBSIDIARIES OF THE
BORROWER OR ANY OTHER PERSON ANCILLARY TO THE TRANSACTIONS CONTEMPLATED HEREBY.


 


5.22                                                   UNENCUMBERED ASSETS AND
TRAPPED EQUITY PROPERTIES.  AS OF THE AGREEMENT EXECUTION DATE, SCHEDULE 7 IS A
CORRECT AND COMPLETE LIST OF ALL UNENCUMBERED ASSETS AND TRAPPED EQUITY
PROPERTIES.  EACH OF THE ASSETS INCLUDED BY THE BORROWER IN CALCULATIONS OF THE
AGGREGATE POOL VALUE SATISFIES ALL OF THE REQUIREMENTS CONTAINED IN THIS
AGREEMENT FOR THE SAME TO BE INCLUDED THEREIN.


 


5.23                                                   NO BANKRUPTCY FILING. 
NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES IS CONTEMPLATING EITHER THE FILING
OF A PETITION BY IT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY LAWS OR
THE LIQUIDATION OF ITS ASSETS OR PROPERTY, AND BORROWER HAS NO KNOWLEDGE OF ANY
PERSON CONTEMPLATING THE FILING OF ANY SUCH PETITION AGAINST ANY OF SUCH
PERSONS.

 

41

--------------------------------------------------------------------------------


 


5.24                                                   NO FRAUDULENT INTENT. 
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS NOR THE PERFORMANCE OF ANY ACTIONS REQUIRED HEREUNDER OR THEREUNDER IS
BEING UNDERTAKEN BY BORROWER OR THE SUBSIDIARY GUARANTORS WITH OR AS A RESULT OF
ANY ACTUAL INTENT BY ANY OF SUCH PERSONS TO HINDER, DELAY OR DEFRAUD ANY ENTITY
TO WHICH ANY OF SUCH PERSONS IS NOW OR WILL HEREAFTER BECOME INDEBTED.


 


5.25                                                   TRANSACTION IN BEST
INTERESTS OF BORROWER AND SUBSIDIARY GUARANTORS; CONSIDERATION.  THE TRANSACTION
EVIDENCED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IS IN THE BEST
INTERESTS OF BORROWER AND THE SUBSIDIARY GUARANTORS AND THEIR RESPECTIVE
CREDITORS.  THE DIRECT AND INDIRECT BENEFITS TO INURE TO BORROWER AND THE
SUBSIDIARY GUARANTORS PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTE SUBSTANTIALLY MORE THAN “REASONABLY EQUIVALENT VALUE” (AS SUCH TERM
IS USED IN §548 OF THE BANKRUPTCY CODE) AND “VALUABLE CONSIDERATION,” “FAIR
VALUE,” AND “FAIR CONSIDERATION” (AS SUCH TERMS ARE USED IN ANY APPLICABLE STATE
FRAUDULENT CONVEYANCE LAW), IN EXCHANGE FOR THE BENEFITS TO BE PROVIDED BY
BORROWER AND THE SUBSIDIARY GUARANTORS PURSUANT TO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND BUT FOR THE WILLINGNESS OF EACH SUBSIDIARY GUARANTOR TO
GUARANTY THE OBLIGATIONS, BORROWER WOULD BE UNABLE TO OBTAIN THE FINANCING
CONTEMPLATED HEREUNDER WHICH FINANCING WILL ENABLE BORROWER AND ITS SUBSIDIARIES
TO HAVE AVAILABLE FINANCING TO CONDUCT AND EXPAND THEIR BUSINESS.  BORROWER AND
ITS SUBSIDIARIES CONSTITUTE A SINGLE INTEGRATED FINANCIAL ENTERPRISE AND
RECEIVES A BENEFIT FROM THE AVAILABILITY OF CREDIT UNDER THIS AGREEMENT.


 


5.26                                                   SUBORDINATION.  BORROWER
IS NOT A PARTY TO OR BOUND BY ANY AGREEMENT, INSTRUMENT OR INDENTURE THAT MAY
REQUIRE THE SUBORDINATION IN RIGHT OR TIME OF PAYMENT OF ANY OF THE OBLIGATIONS
TO ANY OTHER INDEBTEDNESS OR OBLIGATION OF ANY SUCH PERSONS.


 

5.27                                                   Tax Shelter
Representation.  Borrower does not intend to treat the Loans, and/or related
transactions as being a “reportable transaction” (within the meaning of United
States Treasury Regulation Section 1.6011-4).  In the event Borrower determines
to take any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.  If Borrower so notifies the Administrative Agent,
Borrower acknowledges that one or more of the Lenders may treat its Loans as
part of a transaction that is subject to Treasury Regulation Section 301.6112-1,
and such Lender or Lenders, as applicable, will maintain the lists and other
records required by such Treasury Regulation.

 


5.28                                                   ANTI-TERRORISM LAWS.


 


(I)                                     NONE OF THE BORROWER OR ANY OF ITS
AFFILIATES IS IN VIOLATION OF ANY LAWS OR REGULATIONS RELATING TO TERRORISM OR
MONEY LAUNDERING (“ANTI-TERRORISM LAWS”), INCLUDING EXECUTIVE ORDER NO. 13224 ON
TERRORIST FINANCING, EFFECTIVE SEPTEMBER 24, 2001 (THE “EXECUTIVE ORDER”) AND
THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001, PUBLIC LAW 107-56.


 


(II)                                  NONE OF THE BORROWER OR ANY OF ITS
AFFILIATES, OR ANY OF ITS BROKERS OR OTHER AGENTS ACTING OR BENEFITING FROM THE
LOAN IS A PROHIBITED PERSON.  A “PROHIBITED PERSON” IS ANY OF THE FOLLOWING:


 

(1)                                  a person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order;

 

(2)                                  a person or entity owned or controlled by,
or acting for or on behalf of, any person or entity that is listed in the Annex
to, or is otherwise subject to the provisions of, the Executive Order;

 

42

--------------------------------------------------------------------------------


 

(3)                                  a person or entity with whom any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

(4)                                  a person or entity who commits, threatens
or conspires to commit or supports “terrorism” as defined in the Executive
Order; or

 

(5)                                  a person or entity that is named as a
“specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control at its
official website or any replacement website or other replacement official
publication of such list.

 


(III)                               NONE OF THE BORROWER OR ANY OF ITS
AFFILIATES OR ANY OF ITS BROKERS OR OTHER AGENTS ACTING IN ANY CAPACITY IN
CONNECTION WITH THE LOAN (1) CONDUCTS ANY BUSINESS OR ENGAGES IN MAKING OR
RECEIVING ANY CONTRIBUTION OF FUNDS, GOODS OR SERVICES TO OR FOR THE BENEFIT OF
ANY PROHIBITED PERSON, (2) DEALS IN, OR OTHERWISE ENGAGES IN ANY TRANSACTION
RELATING TO, ANY PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE
EXECUTIVE ORDER, OR (III) ENGAGES IN OR CONSPIRES TO ENGAGE IN ANY TRANSACTION
THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO
VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM LAW.


 

Borrower shall not (1) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism Law
(and Borrower shall deliver to Administrative Agent any certification or other
evidence requested from time to time by Administrative Agent in its reasonable
discretion, confirming Borrower’s compliance herewith).

 

Notwithstanding the foregoing, at any time that Borrower retains its status as a
publicly held company, the representations made in this Section 5.28 are limited
to the Borrower’s knowledge with respect to Affiliates who are Affiliates due to
ownership due to 10% or more of any class of voting securities.

 

5.29                           Survival. All statements contained in any
certificate, financial statement or other instrument delivered by or on behalf
of Borrower or any of its Subsidiaries to the Administrative Agent or any Lender
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other instrument delivered by or on behalf
of the Borrower prior to the Agreement Execution Date and delivered to the
Administrative Agent or any Lender in connection with closing the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement.  All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans and the issuance of the Letters of
Credit.

 

43

--------------------------------------------------------------------------------


 

ARTICLE VI

 


COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 


6.1         FINANCIAL REPORTING.  THE BORROWER WILL MAINTAIN, FOR ITSELF AND
EACH SUBSIDIARY, A SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN
ACCORDANCE WITH GAAP, AND FURNISH TO THE LENDERS:


 


(I)                                     AS SOON AS AVAILABLE, BUT IN ANY EVENT
NOT LATER THAN 45 DAYS AFTER THE CLOSE OF EACH FISCAL QUARTER, FOR THE BORROWER
AND ITS SUBSIDIARIES, AN UNAUDITED CONSOLIDATED BALANCE SHEET AS OF THE CLOSE OF
EACH SUCH PERIOD AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND
RETAINED EARNINGS AND OF CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH PERIOD AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH PERIOD,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
YEAR, ALL CERTIFIED BY THE BORROWER’S CHIEF FINANCIAL OFFICER OR CHIEF
ACCOUNTING OFFICER;


 


(II)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 45 DAYS AFTER THE CLOSE OF EACH FISCAL QUARTER, FOR THE BORROWER AND
ITS SUBSIDIARIES, THE FOLLOWING REPORTS IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, ALL CERTIFIED BY THE ENTITY’S CHIEF
FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER:  A STATEMENT OF FUNDS FROM
OPERATIONS, A STATEMENT OF CASH FLOWS FOR EACH INDIVIDUAL PROJECT, A STATEMENT
DETAILING CONSOLIDATED OUTSTANDING INDEBTEDNESS AND ADJUSTED ANNUAL NOI, A
LISTING OF CAPITAL EXPENDITURES, A REPORT LISTING AND DESCRIBING ALL NEWLY
ACQUIRED PROJECTS, INCLUDING THEIR NET OPERATING INCOME, CASH FLOW, COST AND
SECURED OR UNSECURED INDEBTEDNESS ASSUMED IN CONNECTION WITH SUCH ACQUISITION,
IF ANY, SUMMARY PROJECT INFORMATION TO INCLUDE SQUARE FOOTAGE, OCCUPANCY, NET
OPERATING INCOME AND SUCH OTHER INFORMATION ON ALL PROJECTS AS MAY BE REASONABLY
REQUESTED;


 


(III)                               AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, FOR THE BORROWER AND ITS
SUBSIDIARIES, AUDITED FINANCIAL STATEMENTS, INCLUDING A CONSOLIDATED BALANCE
SHEET AS AT THE END OF SUCH YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, WITHOUT A
“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT
OF THE SCOPE OF THE AUDIT, PREPARED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
OF NATIONALLY RECOGNIZED STANDING REASONABLY ACCEPTABLE TO ADMINISTRATIVE AGENT;


 


(IV)                              AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, FOR THE BORROWER AND ITS
SUBSIDIARIES, A STATEMENT DETAILING THE CONTRIBUTIONS TO ADJUSTED ANNUAL NOI
FROM EACH INDIVIDUAL PROJECT FOR THE PRIOR FISCAL YEAR IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, CERTIFIED BY THE ENTITY’S
CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER;


 


(V)                                 TOGETHER WITH THE QUARTERLY AND ANNUAL
FINANCIAL STATEMENTS REQUIRED HEREUNDER, A COMPLIANCE CERTIFICATE IN
SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO SIGNED BY THE BORROWER’S CHIEF
FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER SHOWING THE CALCULATIONS AND
COMPUTATIONS NECESSARY TO DETERMINE COMPLIANCE WITH THIS AGREEMENT AND STATING
THAT, TO SUCH OFFICER’S KNOWLEDGE, NO DEFAULT OR UNMATURED DEFAULT EXISTS, OR
IF, TO SUCH OFFICER’S KNOWLEDGE, ANY DEFAULT OR UNMATURED DEFAULT EXISTS,
STATING THE NATURE AND STATUS THEREOF;


 


(VI)                              AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 10
DAYS AFTER A RESPONSIBLE OFFICER OF THE BORROWER KNOWS THAT ANY REPORTABLE EVENT
HAS OCCURRED WITH RESPECT TO ANY PLAN, A STATEMENT, SIGNED BY THE CHIEF
FINANCIAL OFFICER OF THE BORROWER, DESCRIBING SAID REPORTABLE EVENT AND THE
ACTION WHICH THE BORROWER PROPOSES TO TAKE WITH RESPECT THERETO;

 

44

--------------------------------------------------------------------------------


 


(VII)                           AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN 10
DAYS AFTER RECEIPT BY A RESPONSIBLE OFFICER OF THE BORROWER, A COPY OF (A) ANY
NOTICE OR CLAIM TO THE EFFECT THAT THE BORROWER OR ANY OF ITS SUBSIDIARIES IS OR
MAY BE LIABLE TO ANY PERSON AS A RESULT OF THE RELEASE BY THE BORROWER, ANY OF
ITS SUBSIDIARIES, OR ANY OTHER PERSON OF ANY TOXIC OR HAZARDOUS WASTE OR
SUBSTANCE INTO THE ENVIRONMENT, AND (B) ANY NOTICE ALLEGING ANY VIOLATION OF ANY
FEDERAL, STATE OR LOCAL ENVIRONMENTAL, HEALTH OR SAFETY LAW OR REGULATION BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, WHICH, IN EITHER CASE, COULD HAVE A
MATERIAL ADVERSE EFFECT;


 


(VIII)                        PROMPTLY UPON THE FURNISHING THEREOF TO THE
SHAREHOLDERS OF THE BORROWER, COPIES OF ALL FINANCIAL STATEMENTS, REPORTS AND
PROXY STATEMENTS SO FURNISHED;


 


(IX)                                PROMPTLY UPON BECOMING AWARE OF THE SAME AND
TO THE EXTENT BORROWER, OR ANY OF ITS SUBSIDIARIES, ARE AWARE OF THE SAME,
NOTICE OF THE COMMENCEMENT OF ANY PROCEEDING OR INVESTIGATION BY OR BEFORE ANY
GOVERNMENTAL AUTHORITY AND ANY ACTION OR PROCEEDING IN ANY COURT OR OTHER
TRIBUNAL OR BEFORE ANY ARBITRATOR AGAINST OR IN ANY OTHER WAY RELATING ADVERSELY
TO, OR ADVERSELY AFFECTING, BORROWER, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE PROPERTIES, ASSETS OR BUSINESSES WHICH INVOLVE CLAIMS INDIVIDUALLY OR
IN THE AGGREGATE IN EXCESS OF $5,000,000, AND NOTICE OF THE RECEIPT OF NOTICE
THAT ANY UNITED STATES INCOME TAX RETURNS OF BORROWER OR ANY OF ITS SUBSIDIARIES
ARE BEING AUDITED;


 


(X)                                   PROMPTLY UPON BECOMING AVAILABLE, A COPY
OF ANY AMENDMENT TO A FORMATION DOCUMENT OF BORROWER;


 


(XI)                                PROMPTLY UPON BECOMING AWARE OF THE SAME,
NOTICE OF ANY CHANGE IN THE SENIOR MANAGEMENT OF BORROWER, OR ANY OF ITS
SUBSIDIARIES, ANY CHANGE IN THE BUSINESS, ASSETS, LIABILITIES, FINANCIAL
CONDITION, RESULTS OF OPERATIONS OR BUSINESS PROSPECTS OF BORROWER,  OR ANY OF
ITS SUBSIDIARIES WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, OR ANY OTHER EVENT OR CIRCUMSTANCE WHICH HAS HAD OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(XII)                             PROMPTLY UPON BECOMING AWARE OF ENTRY OF THE
SAME, NOTICE OF ANY ORDER, JUDGMENT OR DECREE IN EXCESS OF $5,000,000 HAVING
BEEN ENTERED AGAINST BORROWER, OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS;


 


(XIII)                          PROMPTLY UPON RECEIPT OF THE SAME, NOTICE IF
BORROWER, OR ANY OF ITS SUBSIDIARIES SHALL RECEIVE ANY NOTIFICATION FROM ANY
GOVERNMENTAL AUTHORITY ALLEGING A VIOLATION OF ANY APPLICABLE LAW OR ANY INQUIRY
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(XIV)                         PROMPTLY UPON BORROWER OR ANY OF ITS SUBSIDIARIES
OBTAINING KNOWLEDGE THEREOF, NOTICE OF THE OCCURRENCE OF ANY OF THE FOLLOWING: 
(I) ANY DEFAULT OR EVENT OF DEFAULT UNDER ANY MORTGAGE ENCUMBERING A TRAPPED
EQUITY PROPERTY OR ANY DOCUMENTS EVIDENCING, SECURING OR OTHERWISE RELATING TO
THE SECURED INDEBTEDNESS SECURED BY SUCH MORTGAGE; OR (II) ANY EVENT WHICH
CONSTITUTES OR WHICH WITH THE PASSAGE OF TIME, THE GIVING OF NOTICE, A
DETERMINATION OF MATERIALITY, THE SATISFACTION OF ANY CONDITION OR OTHERWISE,
WOULD CONSTITUTE A DEFAULT OR EVENT OF DEFAULT UNDER THE MORTGAGE ENCUMBERING A
TRAPPED EQUITY PROPERTY OR ANY DOCUMENTS EVIDENCING, SECURING OR OTHERWISE
RELATING TO THE SECURED INDEBTEDNESS SECURED BY SUCH MORTGAGE; AND

 

45

--------------------------------------------------------------------------------


 


(XV)                            SUCH OTHER INFORMATION (INCLUDING, WITHOUT
LIMITATION, FINANCIAL STATEMENTS FOR THE BORROWER AND NON-FINANCIAL INFORMATION)
AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY
REQUEST.


 


6.2         USE OF PROCEEDS.  THE BORROWER WILL USE THE PROCEEDS OF THE ADVANCES
TO FINANCE THE BORROWER’S OR ITS SUBSIDIARIES’ ACQUISITION OF STABILIZED RETAIL
PROJECTS OR FOR WORKING CAPITAL.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY
SUBSIDIARY TO, USE ANY OF THE PROCEEDS OF THE ADVANCES (I) TO PURCHASE OR CARRY
ANY “MARGIN STOCK” (AS DEFINED IN REGULATION U) IF SUCH USAGE COULD CONSTITUTE A
VIOLATION OF REGULATION U BY ANY LENDER, (II) TO FUND ANY PURCHASE OF, OR OFFER
FOR, ANY CAPITAL STOCK OF ANY PERSON, UNLESS SUCH PERSON HAS CONSENTED TO SUCH
OFFER PRIOR TO ANY PUBLIC ANNOUNCEMENTS RELATING THERETO, OR (III) TO MAKE ANY
ACQUISITION OTHER THAN A PERMITTED ACQUISITION.


 


6.3         NOTICE OF DEFAULT.  THE BORROWER WILL GIVE, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO GIVE, PROMPT NOTICE IN WRITING TO THE ADMINISTRATIVE AGENT
AND THE LENDERS OF THE OCCURRENCE OF ANY DEFAULT OR UNMATURED DEFAULT AND OF ANY
OTHER DEVELOPMENT, FINANCIAL OR OTHERWISE, WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


6.4         CONDUCT OF BUSINESS.  THE BORROWER WILL DO, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO DO, ALL THINGS NECESSARY TO REMAIN DULY INCORPORATED OR DULY
QUALIFIED, VALIDLY EXISTING AND IN GOOD STANDING AS A REAL ESTATE INVESTMENT
TRUST, CORPORATION, GENERAL PARTNERSHIP OR LIMITED PARTNERSHIP, AS THE CASE MAY
BE, IN ITS JURISDICTION OF INCORPORATION/FORMATION (EXCEPT WITH RESPECT TO
MERGERS PERMITTED PURSUANT TO SECTION 6.12 AND PERMITTED ACQUISITIONS) AND
MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN
WHICH ITS BUSINESS IS CONDUCTED, IN EACH JURISDICTION IN WHICH ANY QUALIFYING
UNENCUMBERED PROPERTY OR TRAPPED EQUITY PROPERTY OWNED (OR LEASED PURSUANT TO AN
ELIGIBLE GROUND LEASE) BY IT IS LOCATED, AND IN EACH OTHER JURISDICTION IN WHICH
THE CHARACTER OF ITS PROPERTIES OR THE NATURE OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION AND AUTHORIZATION AND WHERE THE FAILURE TO BE SO AUTHORIZED AND
QUALIFIED COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND TO
CARRY ON AND CONDUCT THEIR BUSINESSES IN SUBSTANTIALLY THE SAME MANNER AS THEY
ARE PRESENTLY CONDUCTED WHERE THE FAILURE TO DO SO COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT AND, SPECIFICALLY, NEITHER THE BORROWER NOR
ITS SUBSIDIARIES MAY UNDERTAKE ANY BUSINESS OTHER THAN THE ACQUISITION,
DEVELOPMENT, OWNERSHIP, MANAGEMENT, OPERATION AND LEASING OF RETAIL, OFFICE OR
INDUSTRIAL PROPERTIES, AND ANCILLARY BUSINESSES SPECIFICALLY RELATED TO SUCH
TYPES OF PROPERTIES.  BORROWER SHALL, AND SHALL CAUSE EACH SUBSIDIARY, TO
DEVELOP AND IMPLEMENT SUCH PROGRAMS, POLICIES AND PROCEDURES AS ARE NECESSARY TO
COMPLY WITH THE USA PATRIOT ACT AND SHALL PROMPTLY ADVISE THE ADMINISTRATIVE
AGENT IN WRITING IN THE EVENT THAT ANY OF SUCH PERSONS SHALL DETERMINE THAT ANY
INVESTORS IN SUCH PERSONS ARE IN VIOLATION OF SUCH ACT.


 


6.5         TAXES.  THE BORROWER WILL PAY, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO PAY, WHEN DUE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES
AND LEVIES UPON THEM OF THEIR INCOME, PROFITS OR PROJECTS, EXCEPT THOSE WHICH
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE.


 


6.6         INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, MAINTAIN INSURANCE WHICH IS CONSISTENT WITH THE REPRESENTATION
CONTAINED IN SECTION 5.17 ON ALL THEIR PROPERTY AND THE BORROWER WILL FURNISH TO
ANY LENDER UPON REASONABLE REQUEST FULL INFORMATION AS TO THE INSURANCE CARRIED.


 


6.7         COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS, ORDERS, WRITS,
JUDGMENTS, INJUNCTIONS, DECREES OR AWARDS TO WHICH THEY MAY BE SUBJECT, THE
VIOLATION OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

46

--------------------------------------------------------------------------------


 


6.8         MAINTENANCE OF PROPERTIES.  THE BORROWER WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, DO ALL THINGS NECESSARY TO MAINTAIN, PRESERVE, PROTECT
AND KEEP THEIR RESPECTIVE PROJECTS AND PROPERTIES, REASONABLY NECESSARY FOR THE
CONTINUOUS OPERATION OF THE PROJECTS, IN GOOD REPAIR, WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


6.9         INSPECTION.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, PERMIT THE LENDERS UPON REASONABLE NOTICE, BY THEIR RESPECTIVE
REPRESENTATIVES AND AGENTS, TO INSPECT ANY OF THE PROJECTS, CORPORATE BOOKS AND
FINANCIAL RECORDS OF THE BORROWER AND EACH OF ITS SUBSIDIARIES, TO EXAMINE AND
MAKE COPIES OF THE BOOKS OF ACCOUNTS AND OTHER FINANCIAL RECORDS OF THE BORROWER
AND EACH OF ITS SUBSIDIARIES, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS
OF THE BORROWER AND EACH OF ITS SUBSIDIARIES WITH OFFICERS THEREOF, AND TO BE
ADVISED AS TO THE SAME BY, THEIR RESPECTIVE OFFICERS AT SUCH REASONABLE TIMES
AND INTERVALS AS THE LENDERS MAY DESIGNATE.


 


6.10                                                   MAINTENANCE OF STATUS;
MODIFICATION OF FORMATION DOCUMENTS.  THE BORROWER SHALL AT ALL TIMES  MAINTAIN
ITS STATUS AS A REAL ESTATE INVESTMENT TRUST IN COMPLIANCE WITH ALL APPLICABLE
PROVISIONS OF THE CODE RELATING TO SUCH STATUS. THE BORROWER SHALL NOT AMEND ANY
OF ITS ARTICLES OF INCORPORATION OR BY-LAWS WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT. THE BORROWER SHALL NOT, AND SHALL NOT PERMIT ANY
SUBSIDIARY OF BORROWER TO, ENTER INTO ANY AMENDMENT OR MODIFICATION OF ANY
FORMATION DOCUMENTS OF BORROWER OR SUCH SUBSIDIARY WHICH WOULD HAVE A MATERIAL
ADVERSE EFFECT.


 


6.11                                                   DIVIDENDS.  PROVIDED
THERE IS NO THEN-EXISTING DEFAULT OR (AFTER NOTICE THEREOF TO BORROWER)
UNMATURED DEFAULT HEREUNDER, THE BORROWER AND ITS SUBSIDIARIES SHALL BE
PERMITTED TO DECLARE AND PAY DIVIDENDS ON THEIR CAPITAL STOCK FROM TIME TO TIME
IN AMOUNTS DETERMINED BY BORROWER, PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
BORROWER DECLARE OR PAY DIVIDENDS ON ITS CAPITAL STOCK OR MAKE DISTRIBUTIONS
WITH RESPECT THERETO TO (INCLUDING DIVIDENDS PAID AND DISTRIBUTIONS ACTUALLY
MADE WITH RESPECT TO GAINS ON PROPERTY SALES AND ANY PREFERRED DIVIDENDS OR
DISTRIBUTIONS AS THE BORROWER MAY BE CONTRACTUALLY REQUIRED TO MAKE FROM TIME TO
TIME FROM THE INLAND-RYAN JOINT VENTURES) IF SUCH DIVIDENDS AND DISTRIBUTIONS
PAID ON ACCOUNT OF THE THEN-CURRENT FISCAL QUARTER AND THE THREE IMMEDIATELY
PRECEDING FISCAL QUARTERS, IN THE AGGREGATE SALES FOR SUCH PERIOD, WOULD EXCEED
95% OF FUNDS FROM OPERATIONS FOR SUCH PERIOD PLUS (B) WITHOUT DUPLICATION, ALL
GAINS ON PROPERTY SALES FOR SUCH PERIOD TO THE EXTENT DISTRIBUTIONS WERE
ACTUALLY MADE WITH RESPECT THERETO.  NOTWITHSTANDING THE FOREGOING, THE BORROWER
SHALL BE PERMITTED AT ALL TIMES TO DISTRIBUTE WHATEVER AMOUNT OF DIVIDENDS IS
NECESSARY TO MAINTAIN ITS TAX STATUS AS A REAL ESTATE INVESTMENT TRUST.


 


6.12                                                   MERGER; SALE OF ASSETS. 
THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, WITHOUT
PRIOR NOTICE TO THE ADMINISTRATIVE AGENT AND WITHOUT PROVIDING A CERTIFICATION
OF COMPLIANCE WITH THE LOAN DOCUMENTS ENTER INTO ANY MERGER (OTHER THAN MERGERS
IN WHICH SUCH ENTITY IS THE SURVIVOR AND MERGERS OF SUBSIDIARIES (BUT NOT THE
BORROWER) AS PART OF TRANSACTIONS THAT ARE PERMITTED ACQUISITIONS PROVIDED THAT
FOLLOWING SUCH MERGER THE TARGET ENTITY BECOMES A WHOLLY-OWNED SUBSIDIARY OF
BORROWER), CONSOLIDATION, REORGANIZATION OR LIQUIDATION OR TRANSFER OR OTHERWISE
DISPOSE OF ALL OR A SUBSTANTIAL PORTION OF THEIR PROPERTIES, EXCEPT FOR (A) SUCH
TRANSACTIONS THAT OCCUR BETWEEN WHOLLY-OWNED SUBSIDIARIES OR BETWEEN BORROWER
AND A WHOLLY-OWNED SUBSIDIARY AND (B) MERGERS SOLELY TO CHANGE THE JURISDICTION
OF ORGANIZATION OF A SUBSIDIARY GUARANTOR, PROVIDED THAT, IN ANY EVENT, APPROVAL
IN ADVANCE BY THE REQUIRED LENDERS SHALL BE REQUIRED FOR TRANSFER OR DISPOSITION
IN ANY QUARTER OF ASSETS WITH AN AGGREGATE VALUE GREATER THAN 10% OF TOTAL ASSET
VALUE, OR ANY MERGER RESULTING IN AN INCREASE TO THE TOTAL ASSET VALUE OF MORE
THAN 35%.


 


6.13                                                   DELIVERY AND RELEASE OF
SUBSIDIARY GUARANTIES.  BORROWER SHALL CAUSE EACH OF ITS EXISTING SUBSIDIARIES
(OTHER THAN A SUBSIDIARY WHICH IS A SINGLE-PURPOSE ENTITY WHICH OWNS ONLY

 

47

--------------------------------------------------------------------------------


 


PROJECTS SUBJECT TO SECURITIZED INDEBTEDNESS AND WHICH HAS RESTRICTIONS ON THE
CREATION OF ADDITIONAL INDEBTEDNESS AND OTHER SAFEGUARDS TYPICALLY IMPOSED ON
SUCH SINGLE-PURPOSE ENTITIES IN SECURITIZED FINANCINGS) TO EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT THE SUBSIDIARY GUARANTY.  WITHIN 10 DAYS AFTER THE
LATER OF THE DATE BORROWER FORMS OR ACQUIRES ANY SUBSIDIARY OR THE DATE SUCH
SUBSIDIARY FIRST OWNS A PROJECT, BORROWER SHALL CAUSE SUCH SUBSIDIARY (OTHER
THAN SUBSIDIARIES EXCLUDED UNDER THE PARENTHETICAL IN THE PRECEDING SENTENCE) TO
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A JOINDER IN THE SUBSIDIARY
GUARANTY, TOGETHER WITH SUPPORTING ORGANIZATIONAL AND AUTHORITY DOCUMENTS AND
OPINIONS SIMILAR TO THOSE PROVIDED WITH RESPECT TO THE BORROWER UNDER
SECTION 4.1 HEREOF.  IF A SUBSIDIARY THAT IS INITIALLY NOT REQUIRED TO DELIVER A
SUBSIDIARY GUARANTY UNDER THE PARENTHETICAL IN THE FIRST SENTENCE IS LATER NOT
PRECLUDED FROM DOING SO, THEN BORROWER SHALL CAUSE SUCH SUBSIDIARY TO DELIVER A
JOINDER TO GUARANTY (IN THE FORM ATTACHED AS EXHIBIT A TO THE FORM OF SUBSIDIARY
GUARANTY ATTACHED HERETO AS EXHIBIT F) AND SUCH SUPPORTING DOCUMENTS AND
OPINIONS AT THAT TIME.  IF A SUBSIDIARY GUARANTOR HAS SOLD ITS PROJECTS AND HAS
LIQUIDATED ALL OF ITS OTHER ASSETS AND APPLIED ALL OF THE PROCEEDS OF SUCH
LIQUIDATION IN ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS AND ITS
ORGANIZATIONAL DOCUMENTS, SUCH SUBSIDIARY GUARANTOR SHALL BE RELEASED FROM THE
SUBSIDIARY GUARANTY OR FROM ANY OTHER LIABILITY IT MAY HAVE UNDERTAKEN WITH
RESPECT TO THE OBLIGATIONS.


 


6.14                                                   SALE AND LEASEBACK.  THE
BORROWER WILL NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, SELL OR
TRANSFER A SUBSTANTIAL PORTION OF ITS PROPERTY IN ORDER TO CONCURRENTLY OR
SUBSEQUENTLY LEASE SUCH PROPERTY AS LESSEE.


 


6.15                                                   ACQUISITIONS AND
INVESTMENTS.  THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MAKE
OR SUFFER TO EXIST ANY INVESTMENTS (INCLUDING WITHOUT LIMITATION, LOANS AND
ADVANCES TO, AND OTHER INVESTMENTS IN, SUBSIDIARIES), OR COMMITMENTS THEREFOR,
OR BECOME OR REMAIN A PARTNER IN ANY PARTNERSHIP OR JOINT VENTURE, OR TO MAKE
ANY ACQUISITION OF ANY PERSON, EXCEPT:


 


(I)                                     CASH EQUIVALENTS AND MARKETABLE
SECURITIES;


 


(II)                                  INVESTMENTS IN EXISTING SUBSIDIARIES,
INVESTMENTS IN SUBSIDIARIES FORMED FOR THE PURPOSE OF DEVELOPING OR ACQUIRING
PROPERTIES, INVESTMENTS IN JOINT VENTURES AND PARTNERSHIPS ENGAGED SOLELY IN THE
BUSINESS OF PURCHASING, DEVELOPING, OWNING, OPERATING, LEASING AND MANAGING
RETAIL PROPERTIES, AND INVESTMENTS IN EXISTENCE ON THE DATE HEREOF AND DESCRIBED
IN SCHEDULE 1 HERETO;


 


(III)                               TRANSACTIONS PERMITTED PURSUANT TO
SECTION 6.12; AND


 


(IV)                              TRANSACTIONS PERMITTED PURSUANT TO
SECTION 6.23; AND


 


(V)                                 ACQUISITIONS OF PERSONS WHOSE PRIMARY
OPERATIONS CONSIST OF THE OWNERSHIP, DEVELOPMENT, OPERATION AND MANAGEMENT OF
RETAIL PROPERTIES;


 

provided that, after giving effect to such Acquisitions and Investments,
Borrower continues to comply with all its covenants herein.  Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be “Permitted
Acquisitions”.

 


6.16                                                   LIENS.  THE BORROWER WILL
NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE, INCUR, OR SUFFER TO
EXIST ANY LIEN IN, OF OR ON THE PROPERTY OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES, EXCEPT:


 


(I)                                     LIENS FOR TAXES, ASSESSMENTS OR
GOVERNMENTAL CHARGES OR LEVIES ON ITS PROPERTY IF THE SAME SHALL NOT AT THE TIME
BE DELINQUENT OR THEREAFTER CAN BE PAID WITHOUT PENALTY, OR ARE

 

48

--------------------------------------------------------------------------------


 


BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE PROCEEDINGS AND FOR WHICH
ADEQUATE RESERVES SHALL HAVE BEEN SET ASIDE ON ITS BOOKS;


 


(II)                                  LIENS IMPOSED BY LAW, SUCH AS CARRIERS’,
WAREHOUSEMEN’S AND MECHANICS’ LIENS AND OTHER SIMILAR LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS WHICH SECURE PAYMENT OF OBLIGATIONS NOT MORE THAN 60
DAYS PAST DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES SHALL HAVE BEEN SET ASIDE ON ITS
BOOKS;


 


(III)                               LIENS ARISING OUT OF PLEDGES OR DEPOSITS
UNDER WORKERS’ COMPENSATION LAWS, UNEMPLOYMENT INSURANCE, OLD AGE PENSIONS, OR
OTHER SOCIAL SECURITY OR RETIREMENT BENEFITS, OR SIMILAR LEGISLATION;


 


(IV)                              EASEMENTS, RESTRICTIONS AND SUCH OTHER
ENCUMBRANCES OR CHARGES AGAINST REAL PROPERTY AS ARE OF A NATURE GENERALLY
EXISTING WITH RESPECT TO PROPERTIES OF A SIMILAR CHARACTER AND WHICH DO NOT IN
ANY MATERIAL WAY AFFECT THE MARKETABILITY OF THE SAME OR INTERFERE WITH THE USE
THEREOF IN THE BUSINESS OF THE BORROWER OR ITS SUBSIDIARIES;


 


(V)                                 LIENS ON PROJECTS EXISTING ON THE DATE
HEREOF WHICH SECURE INDEBTEDNESS AS DESCRIBED IN SCHEDULE 2 HERETO; AND


 


(VI)                              LIENS OTHER THAN LIENS DESCRIBED IN
SUBSECTIONS (I) THROUGH (IV) ABOVE ARISING IN CONNECTION WITH ANY INDEBTEDNESS
PERMITTED HEREUNDER TO THE EXTENT SUCH LIENS WILL NOT RESULT IN A DEFAULT IN ANY
OF BORROWER’S COVENANTS HEREIN.


 

Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

 


6.17                                                   AFFILIATES.  THE BORROWER
WILL NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO ANY
TRANSACTION (INCLUDING, WITHOUT LIMITATION, THE PURCHASE OR SALE OF ANY PROPERTY
OR SERVICE) WITH, OR MAKE ANY PAYMENT OR TRANSFER TO, ANY AFFILIATE EXCEPT IN
THE ORDINARY COURSE OF BUSINESS AND PURSUANT TO THE REASONABLE REQUIREMENTS OF
THE BORROWER’S OR SUCH SUBSIDIARY’S BUSINESS AND UPON FAIR AND REASONABLE TERMS
NO LESS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN THE BORROWER OR SUCH
SUBSIDIARY WOULD OBTAIN IN A COMPARABLE ARMS-LENGTH TRANSACTION.


 


6.18                                                   SWAP CONTRACTS.  THE
BORROWER WILL NOT ENTER INTO OR REMAIN LIABLE UPON, NOR WILL IT PERMIT ANY
SUBSIDIARY TO ENTER INTO OR REMAIN LIABLE UPON, ANY SWAP CONTRACT, EXCEPT TO THE
EXTENT REQUIRED TO PROTECT THE BORROWER AND ITS SUBSIDIARIES AGAINST INCREASES
IN INTEREST PAYABLE BY THEM UNDER VARIABLE INTEREST INDEBTEDNESS.


 


6.19                                                   VARIABLE INTEREST
INDEBTEDNESS.  THE BORROWER AND ITS SUBSIDIARIES SHALL NOT AT ANY TIME PERMIT
THE OUTSTANDING PRINCIPAL BALANCE OF INDEBTEDNESS WHICH BEARS INTEREST AT AN
INTEREST RATE THAT IS NOT FIXED THROUGH THE MATURITY DATE OF SUCH INDEBTEDNESS
TO EXCEED TWENTY PERCENT (20%) OF TOTAL ASSET VALUE, UNLESS ALL OF SUCH
INDEBTEDNESS IN EXCESS OF SUCH AMOUNT IS SUBJECT TO A SWAP CONTRACT APPROVED BY
THE ADMINISTRATIVE AGENT THAT EFFECTIVELY CONVERTS THE INTEREST RATE ON SUCH
EXCESS TO A FIXED RATE.


 


6.20                                                   CONSOLIDATED NET WORTH. 
THE BORROWER SHALL MAINTAIN A CONSOLIDATED NET WORTH OF NOT LESS THAN
$600,000,000 PLUS NINETY PERCENT (90%) OF THE EQUITY CONTRIBUTIONS OR SALES OF
TREASURY STOCK RECEIVED BY THE BORROWER AFTER THE AGREEMENT EXECUTION DATE.


 


6.21                                                   INDEBTEDNESS AND CASH
FLOW COVENANTS.  THE BORROWER ON A CONSOLIDATED BASIS WITH ITS SUBSIDIARIES
SHALL NOT PERMIT:

 

49

--------------------------------------------------------------------------------



 


(I)                                     ANY GUARANTEED OBLIGATIONS OR ANY
SECURED INDEBTEDNESS OF ANY MEMBER OF THE CONSOLIDATED GROUP WHICH IS ALSO
RECOURSE INDEBTEDNESS TO EXIST, (A) AT ANY TIME PRIOR TO ACHIEVEMENT OF AN
UNENCUMBERED LEVERAGE RATIO OF 1.50, WHICH EXCEEDS IN THE AGGREGATE $50,000,000,
AND (B) AT ANY TIME ON AND AFTER THE ACHIEVEMENT OF AN UNENCUMBERED LEVERAGE
RATIO OF 1.50, WHICH EXCEEDS IN THE AGGREGATE 10% OF TOTAL ASSET VALUE;


 


(II)                                  AT ANY TIME PRIOR TO ACHIEVEMENT OF AN
UNENCUMBERED LEVERAGE RATIO OF 1.50, ANY UNSECURED INDEBTEDNESS TO EXIST, OTHER
THAN THE OBLIGATIONS UNDER THIS AGREEMENT AND UP TO $200,000,000 IN THE
AGGREGATE OF OTHER UNSECURED INDEBTEDNESS;


 


(III)                               THE UNENCUMBERED LEVERAGE RATIO TO BE LESS
THAN (A) 1.10, AT ANY TIME PRIOR TO THE UNENCUMBERED TRIGGER DATE, (B) 1.50, ON
THE UNENCUMBERED TRIGGER DATE AND AT ANY TIME SUBSEQUENT TO THE UNENCUMBERED
TRIGGER DATE THROUGH AND INCLUDING DECEMBER 31, 2009, AND (C) 1.60, AT ANY TIME
SUBSEQUENT TO DECEMBER 31, 2009;


 


(IV)                              ADJUSTED ANNUAL EBITDA TO BE LESS THAN 1.50
TIMES FIXED CHARGES AT ANY TIME;


 


(V)                                 SECURED INDEBTEDNESS TO BE (A) MORE THAN
0.50 TIMES TOTAL ASSET VALUE AT ANY TIME THROUGH AND INCLUDING THE UNENCUMBERED
TRIGGER DATE, OR (B) MORE THAN 0.40 TIMES TOTAL ASSET VALUE AT ANY TIME
SUBSEQUENT TO THE UNENCUMBERED TRIGGER DATE;


 


(VI)                              CONSOLIDATED OUTSTANDING INDEBTEDNESS TO BE
MORE THAN 0.60 TIMES TOTAL ASSET VALUE AT ANY TIME;


 


(VII)                           THE UNENCUMBERED ASSET VALUE TO BE LESS THAN
$250,000,000 AT ANY TIME; OR


 


(VIII)                        AT ANY TIME AFTER THE UNENCUMBERED TRIGGER DATE,
UNSECURED DEBT SERVICE COVERAGE TO BE LESS THAN 1.50 TO 1.00.


 


6.22                                                   ENVIRONMENTAL MATTERS. 
BORROWER AND ITS SUBSIDIARIES SHALL:


 

(A)                                        COMPLY WITH, AND USE ALL REASONABLE
EFFORTS TO ENSURE COMPLIANCE BY ALL TENANTS AND SUBTENANTS, IF ANY, WITH, ALL
APPLICABLE ENVIRONMENTAL LAWS AND OBTAIN AND COMPLY WITH AND MAINTAIN, AND USE
ALL REASONABLE EFFORTS TO ENSURE THAT ALL TENANTS AND SUBTENANTS OBTAIN AND
COMPLY WITH AND MAINTAIN, ANY AND ALL LICENSES, APPROVALS, NOTIFICATIONS,
REGISTRATIONS OR PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS, EXCEPT TO
THE EXTENT THAT FAILURE TO DO SO COULD NOT BE REASONABLY EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; PROVIDED THAT IN NO EVENT SHALL THE BORROWER OR ITS
SUBSIDIARIES BE REQUIRED TO MODIFY THE TERMS OF LEASES, OR RENEWALS THEREOF,
WITH EXISTING TENANTS (I) AT PROJECTS OWNED BY THE BORROWER OR ITS SUBSIDIARIES
AS OF THE DATE HEREOF, OR (II) AT PROJECTS HEREAFTER ACQUIRED BY THE BORROWER OR
ITS SUBSIDIARIES AS OF THE DATE OF SUCH ACQUISITION, TO ADD PROVISIONS TO SUCH
EFFECT.

 

(B)                                       CONDUCT AND COMPLETE ALL
INVESTIGATIONS, STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND
OTHER ACTIONS REQUIRED UNDER ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL
MATERIAL RESPECTS WITH ALL LAWFUL ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL
AUTHORITIES REGARDING ENVIRONMENTAL LAWS, EXCEPT

 

50

--------------------------------------------------------------------------------


 

TO THE EXTENT THAT (I) THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND THE PENDENCY OF SUCH PROCEEDINGS COULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, OR (II) THE BORROWER HAS DETERMINED
IN GOOD FAITH THAT CONTESTING THE SAME IS NOT IN THE BEST INTERESTS OF THE
BORROWER AND ITS SUBSIDIARIES AND THE FAILURE TO CONTEST THE SAME COULD NOT BE
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(C)                                        DEFEND, INDEMNIFY AND HOLD HARMLESS
ADMINISTRATIVE AGENT AND EACH LENDER, AND THEIR RESPECTIVE OFFICERS AND
DIRECTORS, FROM AND AGAINST ANY CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE KNOWN OR
UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
VIOLATION OF, NONCOMPLIANCE WITH OR LIABILITY UNDER ANY ENVIRONMENTAL LAWS
APPLICABLE TO THE OPERATIONS OF THE BORROWER, ITS SUBSIDIARIES OR THE PROJECTS,
OR ANY ORDERS, REQUIREMENTS OR DEMANDS OF GOVERNMENTAL AUTHORITIES RELATED
THERETO, INCLUDING, WITHOUT LIMITATION, ATTORNEY’S AND CONSULTANT’S FEES,
INVESTIGATION AND LABORATORY FEES, RESPONSE COSTS, COURT COSTS AND LITIGATION
EXPENSES, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARISE OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY SEEKING INDEMNIFICATION THEREFOR. 
THIS INDEMNITY SHALL CONTINUE IN FULL FORCE AND EFFECT REGARDLESS OF THE
TERMINATION OF THIS AGREEMENT.

 

(D)                                       PRIOR TO THE ACQUISITION OF A NEW
PROJECT AFTER THE AGREEMENT EXECUTION DATE, PERFORM OR CAUSE TO BE PERFORMED AN
ENVIRONMENTAL INVESTIGATION WHICH INVESTIGATION SHALL INCLUDE PREPARATION OF A
“PHASE I” REPORT AND, IF APPROPRIATE, A “PHASE II” REPORT, IN EACH CASE PREPARED
BY A RECOGNIZED ENVIRONMENTAL ENGINEER IN ACCORDANCE WITH CUSTOMARY STANDARDS
WHICH DISCLOSES THAT THE SUCH PROJECT IS NOT IN VIOLATION OF THE REPRESENTATIONS
AND COVENANTS SET FORTH IN THIS AGREEMENT, UNLESS SUCH VIOLATION HAS BEEN
DISCLOSED IN WRITING TO THE ADMINISTRATIVE AGENT AND REMEDIATION ACTIONS
SATISFACTORY TO THE ADMINISTRATIVE AGENT ARE BEING TAKEN, AND AT A MINIMUM
COMPLY WITH THE SPECIFICATIONS AND PROCEDURES ATTACHED HERETO AS EXHIBIT G.  IN
CONNECTION WITH ANY SUCH INVESTIGATION, BORROWER SHALL CAUSE TO BE PREPARED A
REPORT OF SUCH INVESTIGATION, TO BE MADE AVAILABLE TO ANY LENDERS UPON
REASONABLE REQUEST, FOR INFORMATIONAL PURPOSES AND TO ASSURE COMPLIANCE WITH THE
SPECIFICATIONS AND PROCEDURES.

 


6.23                                                   PERMITTED INVESTMENTS.


 

(A)                                        THE CONSOLIDATED GROUP’S INVESTMENT
IN UNIMPROVED LAND SHALL NOT AT ANY TIME EXCEED FIVE PERCENT (5%) OF TOTAL ASSET
VALUE.

 

(B)                                       THE CONSOLIDATED GROUP’S INVESTMENT IN
FIRST MORTGAGE RECEIVABLES (WITH EACH ASSET VALUED AT THE LOWER OF ITS

 

51

--------------------------------------------------------------------------------


 

ACQUISITION COST AND ITS FAIR MARKET VALUE) SHALL NOT AT ANY TIME EXCEED FIVE
PERCENT (5%) OF TOTAL ASSET VALUE.

 

(C)                                        THE CONSOLIDATED GROUP’S AGGREGATE
INVESTMENT IN (I) INVESTMENT AFFILIATES AND (II) ANY ENTITY WHICH IS NOT A
WHOLLY-OWNED SUBSIDIARY (VALUED AT THE GREATER OF THE CASH INVESTMENT IN THAT
ENTITY BY BORROWER OR THE PORTION OF TOTAL ASSET VALUE ATTRIBUTABLE TO SUCH
ENTITY OR ITS ASSETS AS THE CASE MAY BE) SHALL NOT AT ANY TIME EXCEED TWENTY
PERCENT (20%) OF TOTAL ASSET VALUE.

 

(D)                                       THE CONSOLIDATED GROUP’S INVESTMENT IN
CONSTRUCTION IN PROGRESS (WITH EACH ASSET VALUED AT THE LOWER OF ITS ACQUISITION
COST AND ITS FAIR MARKET VALUE) SHALL NOT AT ANY TIME EXCEED FIVE PERCENT (5%)
OF TOTAL ASSET VALUE.

 

(E)                                        THE CONSOLIDATED GROUP’S INVESTMENT
IN MARKETABLE SECURITIES SHALL NOT AT ANY TIME EXCEED FIVE PERCENT (5%) OF TOTAL
ASSET VALUE.

 

(F)                                          THE CONSOLIDATED GROUP’S AGGREGATE
INVESTMENT IN THE ABOVE ITEMS (B)-(E) IN THE AGGREGATE SHALL NOT AT ANY TIME
EXCEED THIRTY-FIVE (35%) OF TOTAL ASSET VALUE

 


6.24                                                   PROHIBITED ENCUMBRANCES. 
THE BORROWER AGREES THAT NEITHER THE BORROWER NOR ANY OTHER MEMBER OF THE
CONSOLIDATED GROUP SHALL (I) CREATE A LIEN AGAINST ANY PROJECT OTHER THAN A
SINGLE FIRST-PRIORITY MORTGAGE OR DEED OF TRUST, (II) CREATE A LIEN ON ANY
CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS IN ANY MEMBER OF THE CONSOLIDATED
GROUP OR ANY INVESTMENT AFFILIATE OR (III) ENTER INTO OR BE SUBJECT TO ANY
AGREEMENT GOVERNING ANY INDEBTEDNESS WHICH CONSTITUTES A NEGATIVE PLEDGE (OTHER
THAN RESTRICTIONS ON FURTHER SUBORDINATE LIENS ON PROJECTS ALREADY ENCUMBERED BY
A FIRST-PRIORITY MORTGAGE OR DEED OF TRUST).


 


6.25                                                   FURTHER ASSURANCES.
BORROWER SHALL, AT BORROWER’S COST AND EXPENSE AND UPON REQUEST OF THE
ADMINISTRATION AGENT, EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND DELIVERED,
TO THE ADMINISTRATION AGENT SUCH FURTHER INSTRUMENTS, DOCUMENTS AND
CERTIFICATES, AND DO AND CAUSE TO BE DONE SUCH FURTHER ACTS THAT MAY BE
REASONABLY NECESSARY OR ADVISABLE IN THE REASONABLE OPINION OF THE
ADMINISTRATION AGENT TO CARRY OUT MORE EFFECTIVELY THE PROVISIONS AND PURPOSES
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


6.26                                                   DISTRIBUTION OF INCOME TO
THE BORROWER.  BORROWER SHALL CAUSE ALL OF ITS SUBSIDIARIES TO PROMPTLY
DISTRIBUTE TO BORROWER (BUT NOT LESS FREQUENTLY THAN ONCE EACH FISCAL QUARTER OF
BORROWER UNLESS OTHERWISE APPROVED BY THE ADMINISTRATIVE AGENT), WHETHER IN THE
FORM OF DIVIDENDS, DISTRIBUTIONS OR OTHERWISE, ALL PROFITS, PROCEEDS OR OTHER
INCOME RELATING TO OR ARISING FROM SUCH SUBSIDIARIES’ USE, OPERATION, FINANCING,
REFINANCING, SALE OR OTHER DISPOSITION OF THEIR RESPECTIVE ASSETS AND PROPERTIES
AFTER (A) THE PAYMENT BY EACH SUCH SUBSIDIARY OF ITS DEBT SERVICE AND OPERATING
EXPENSES FOR SUCH QUARTER AND (B) THE ESTABLISHMENT OF REASONABLE RESERVES FOR
THE PAYMENT OF OPERATING EXPENSES NOT PAID ON AT LEAST A QUARTERLY BASIS AND
CAPITAL IMPROVEMENTS TO BE MADE TO SUCH SUBSIDIARY’S ASSETS AND PROPERTIES
APPROVED BY SUCH SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH
ITS PAST PRACTICES, (C) FUNDING OF RESERVES REQUIRED BY THE TERMS OF ANY DEED OF
TRUST, MORTGAGE OR SIMILAR LIEN ENCUMBERING PROPERTY OF THE SUBSIDIARY;
(D) PAYMENT OR

 

52

--------------------------------------------------------------------------------


 


ESTABLISHMENT OF RESERVES FOR PAYMENT TO MINORITY EQUITY INTEREST HOLDERS OF
AMOUNTS REQUIRED TO BE PAID IN RESPECT OF SUCH EQUITY INTEREST.


 


6.27                                                   MORE RESTRICTIVE
AGREEMENTS.  SHOULD BORROWER, WHILE THIS AGREEMENT IS IN EFFECT OR ANY NOTE
REMAINS UNPAID OR ANY LETTER OF CREDIT REMAINS OUTSTANDING, ENTER INTO,
REFINANCE OR MODIFY ANY AGREEMENTS PERTAINING TO ANY EXISTING OR FUTURE
INDEBTEDNESS OR ISSUANCE OF CAPITAL STOCK WHICH AGREEMENTS OR DOCUMENTS INCLUDE
COVENANTS (WHETHER AFFIRMATIVE OR NEGATIVE), WARRANTIES, REPRESENTATIONS, OR
DEFAULTS OR EVENTS OF DEFAULT (OR ANY OTHER PROVISION WHICH MAY HAVE THE
PRACTICAL EFFECT OF ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, ANY
“PUT” OR MANDATORY PREPAYMENT OF SUCH DEBT) OTHER THAN THOSE SET FORTH HEREIN OR
IN ANY OF THE OTHER LOAN DOCUMENTS, BORROWER SHALL PROMPTLY SO NOTIFY THE
ADMINISTRATIVE AGENT AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS, BORROWER, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS
SHALL PROMPTLY AMEND THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO INCORPORATE
SOME OR ALL OF SUCH PROVISIONS AS DETERMINED BY THE REQUIRED LENDERS IN THEIR
SOLE DISCRETION; PROVIDED, HOWEVER, THAT ANY SUCH AMENDMENT SHALL PROVIDE THAT,
UPON CANCELLATION OR TERMINATION OF THE LOAN AGREEMENT, CREDIT AGREEMENT, OR
OTHER INSTRUMENT PERTAINING TO SUCH OTHER INDEBTEDNESS OR ISSUANCE OF CAPITAL
STOCK (OTHER THAN BY REASON OF AN EVENT OF DEFAULT THEREUNDER), SO LONG AS NO
DEFAULT OR UNMATURED DEFAULT IS IN EXISTENCE, SUCH AMENDMENT ALSO SHALL
TERMINATE AND THE PROVISIONS OF THIS AGREEMENT AFFECTED BY SUCH AMENDMENT SHALL
REVERT TO THE TERMS THEREOF AS IN EFFECT PRIOR TO GIVING EFFECT TO SUCH
AMENDMENT.


 

ARTICLE VII

 


DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 


7.1         NONPAYMENT OF ANY PRINCIPAL PAYMENT ON ANY NOTE WHEN DUE.


 


7.2         NONPAYMENT OF INTEREST UPON ANY NOTE OR OF ANY FACILITY FEE OR OTHER
PAYMENT OBLIGATIONS UNDER ANY OF THE LOAN DOCUMENTS WITHIN FIVE (5) BUSINESS
DAYS AFTER THE SAME BECOMES DUE.


 


7.3         THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF ARTICLE VI.


 


7.4         ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE LENDERS OR THE ADMINISTRATIVE
AGENT UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY LOAN, OR ANY MATERIAL
CERTIFICATE OR INFORMATION DELIVERED IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE MATERIALLY FALSE ON THE DATE AS OF WHICH MADE.


 


7.5         THE BREACH BY THE BORROWER (OTHER THAN A BREACH WHICH CONSTITUTES A
DEFAULT UNDER SECTION 7.1, 7.2, 7.3 OR 7.4) OF ANY OF THE TERMS OR PROVISIONS OF
THIS AGREEMENT WHICH IS NOT REMEDIED WITHIN FIVE (5) DAYS AFTER WRITTEN NOTICE
FROM THE ADMINISTRATIVE AGENT OR ANY LENDER.


 


7.6         FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES TO PAY WHEN DUE
ANY RECOURSE INDEBTEDNESS, REGARDLESS OF AMOUNT, OR ANY OTHER CONSOLIDATED
OUTSTANDING INDEBTEDNESS (OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS
UNDER SWAP CONTRACTS) IN EXCESS OF $10,000,000 IN THE AGGREGATE (COLLECTIVELY,
“MATERIAL INDEBTEDNESS”); OR THE DEFAULT BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN THE PERFORMANCE OF ANY TERM, PROVISION OR CONDITION CONTAINED IN
ANY AGREEMENT, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, WHICH CAUSES
OR PERMITS ANY SUCH MATERIAL INDEBTEDNESS TO BE DUE AND PAYABLE OR REQUIRED TO
BE PREPAID (OTHER THAN BY A REGULARLY SCHEDULED

 

53

--------------------------------------------------------------------------------


 


PAYMENT) PRIOR TO THE STATED MATURITY THEREOF (PROVIDED THAT THE FAILURE TO PAY
ANY SUCH MATERIAL INDEBTEDNESS SHALL NOT CONSTITUTE A DEFAULT SO LONG AS THE
BORROWER OR ITS SUBSIDIARIES IS DILIGENTLY CONTESTING THE PAYMENT OF THE SAME BY
APPROPRIATE LEGAL PROCEEDINGS AND THE BORROWER OR ITS SUBSIDIARIES HAVE SET
ASIDE, IN A MANNER REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT, A SUFFICIENT
RESERVE TO REPAY SUCH INDEBTEDNESS PLUS ALL ACCRUED INTEREST THEREON CALCULATED
AT THE DEFAULT RATE THEREUNDER AND COSTS OF ENFORCEMENT IN THE EVENT OF AN
ADVERSE OUTCOME); OR, UNDER ANY SWAP CONTRACT, THE OCCURRENCE OF AN EARLY
TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT
OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH THE BORROWER OR ANY SUBSIDIARY
IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY
TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH THE
BORROWER OR ANY SUBSIDIARY IS AN AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER
EVENT, THE SWAP TERMINATION VALUE OWED BY THE BORROWER OR SUCH SUBSIDIARY AS A
RESULT THEREOF IS GREATER THAN $10,000,000.


 


7.7         THE BORROWER, OR ANY SUBSIDIARY SHALL (I) HAVE AN ORDER FOR RELIEF
ENTERED WITH RESPECT TO IT UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER
IN EFFECT, (II) MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (III) APPLY
FOR, SEEK, CONSENT TO, OR ACQUIESCE IN, THE APPOINTMENT OF A RECEIVER,
CUSTODIAN, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL FOR IT OR ANY
SUBSTANTIAL PORTION OF ITS PROPERTY, (IV) INSTITUTE ANY PROCEEDING SEEKING AN
ORDER FOR RELIEF UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER IN EFFECT
OR SEEKING TO ADJUDICATE IT AS A BANKRUPT OR INSOLVENT, OR SEEKING DISSOLUTION,
WINDING UP, LIQUIDATION, REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION
OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR
REORGANIZATION OR RELIEF OF DEBTORS OR FAIL TO FILE AN ANSWER OR OTHER PLEADING
DENYING THE MATERIAL ALLEGATIONS OF ANY SUCH PROCEEDING FILED AGAINST IT,
(V) TAKE ANY CORPORATE ACTION TO AUTHORIZE OR EFFECT ANY OF THE FOREGOING
ACTIONS SET FORTH IN THIS SECTION 7.7, (VI) FAIL TO CONTEST IN GOOD FAITH ANY
APPOINTMENT OR PROCEEDING DESCRIBED IN SECTION 7.8 OR (VII) ADMIT IN WRITING ITS
INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE.


 


7.8         A RECEIVER, TRUSTEE, EXAMINER, LIQUIDATOR OR SIMILAR OFFICIAL SHALL
BE APPOINTED FOR THE BORROWER OR ANY SUBSIDIARY OR FOR ANY SUBSTANTIAL PORTION
OF THE PROPERTY OF THE BORROWER OR SUCH SUBSIDIARY, OR A PROCEEDING DESCRIBED IN
SECTION 7.7(IV) SHALL BE INSTITUTED AGAINST THE BORROWER OR ANY SUCH SUBSIDIARY
AND SUCH APPOINTMENT CONTINUES UNDISCHARGED OR SUCH PROCEEDING CONTINUES
UNDISMISSED OR UNSTAYED FOR A PERIOD OF NINETY (90) CONSECUTIVE DAYS.


 


7.9         THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL FAIL WITHIN SIXTY (60)
DAYS TO PAY, BOND OR OTHERWISE DISCHARGE ANY JUDGMENTS, WARRANTS, WRITS OF
ATTACHMENT, EXECUTION OR SIMILAR PROCESS OR ORDERS FOR THE PAYMENT OF MONEY IN
AN AMOUNT WHICH, WHEN ADDED TO ALL OTHER JUDGMENTS, WARRANTS, WRITS, EXECUTIONS,
PROCESSES OR ORDERS OUTSTANDING AGAINST BORROWER OR ANY SUBSIDIARY WOULD EXCEED
$10,000,000 IN THE AGGREGATE, WHICH HAVE NOT BEEN STAYED ON APPEAL OR OTHERWISE
APPROPRIATELY CONTESTED IN GOOD FAITH; PROVIDED, HOWEVER, THAT IF A BOND HAS
BEEN ISSUED IN FAVOR OF THE CLAIMANT OR OTHER PERSON OBTAINING SUCH JUDGMENT,
WARRANT, WRIT, EXECUTION, ORDER OR PROCESS, THE ISSUER OF SUCH BOND SHALL
EXECUTE A WAIVER OR SUBORDINATION AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT PURSUANT TO WHICH THE ISSUER OF SUCH BOND
SUBORDINATES ITS RIGHT OF REIMBURSEMENT, CONTRIBUTION OR SUBROGATION TO THE
OBLIGATIONS AND WAIVES OR SUBORDINATES ANY LIEN IT MAY HAVE ON THE ASSETS OF
BORROWER OR ITS SUBSIDIARIES.


 


7.10                                                   THE BORROWER OR ANY OTHER
MEMBER OF THE CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT IT HAS INCURRED WITHDRAWAL LIABILITY TO SUCH
MULTIEMPLOYER PLAN IN AN AMOUNT WHICH, WHEN AGGREGATED WITH ALL OTHER AMOUNTS
REQUIRED TO BE PAID TO MULTIEMPLOYER PLANS BY THE BORROWER OR ANY OTHER MEMBER
OF THE CONTROLLED GROUP AS WITHDRAWAL LIABILITY (DETERMINED AS OF THE DATE OF
SUCH NOTIFICATION), EXCEEDS $1,000,000 OR REQUIRES PAYMENTS EXCEEDING $500,000
PER ANNUM.

 

54

--------------------------------------------------------------------------------


 


7.11                                                   THE BORROWER OR ANY OTHER
MEMBER OF THE CONTROLLED GROUP SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A
MULTIEMPLOYER PLAN THAT SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING
TERMINATED, WITHIN THE MEANING OF TITLE IV OF ERISA, IF AS A RESULT OF SUCH
REORGANIZATION OR TERMINATION THE AGGREGATE ANNUAL CONTRIBUTIONS OF THE BORROWER
AND THE OTHER MEMBERS OF THE CONTROLLED GROUP (TAKEN AS A WHOLE) TO ALL
MULTIEMPLOYER PLANS WHICH ARE THEN IN REORGANIZATION OR BEING TERMINATED HAVE
BEEN OR WILL BE INCREASED OVER THE AMOUNTS CONTRIBUTED TO SUCH MULTIEMPLOYER
PLANS FOR THE RESPECTIVE PLAN YEARS OF EACH SUCH MULTIEMPLOYER PLAN IMMEDIATELY
PRECEDING THE PLAN YEAR IN WHICH THE REORGANIZATION OR TERMINATION OCCURS BY AN
AMOUNT EXCEEDING $500,000.


 


7.12                                                   FAILURE TO REMEDIATE
WITHIN THE TIME PERIOD PERMITTED BY LAW OR GOVERNMENTAL ORDER, AFTER ALL
ADMINISTRATIVE HEARINGS AND APPEALS HAVE BEEN CONCLUDED (OR WITHIN A REASONABLE
TIME IN LIGHT OF THE NATURE OF THE PROBLEM IF NO SPECIFIC TIME PERIOD IS SO
ESTABLISHED), ENVIRONMENTAL PROBLEMS AT PROPERTIES OWNED BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES OR INVESTMENT AFFILIATES.


 


7.13                                                   THE OCCURRENCE OF ANY
“DEFAULT” AS DEFINED IN ANY LOAN DOCUMENT OR THE BREACH OF ANY OF THE TERMS OR
PROVISIONS OF ANY LOAN DOCUMENT, WHICH DEFAULT OR BREACH CONTINUES BEYOND ANY
PERIOD OF GRACE THEREIN PROVIDED.


 


7.14                                                   THE ATTEMPTED REVOCATION,
CHALLENGE, DISAVOWMENT, OR TERMINATION BY THE BORROWER OR GUARANTORS OF ANY OF
THE LOAN DOCUMENTS.


 


7.15                                                   ANY CHANGE OF CONTROL
SHALL OCCUR.


 


7.16                                                   ANY CHANGE IN MANAGEMENT
SHALL OCCUR.


 

7.17                                                   A federal tax lien shall
be filed against Borrower or any of its Subsidiaries under Section 6323 of the
Code or a lien of the PBGC shall be filed against Borrower or any of its
Subsidiaries under Section 4068 of ERISA and in either case such lien shall
remain undischarged (or otherwise unsatisfied) for a period of twenty-five (25)
days after the date of filing.

 

ARTICLE VIII

 


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 


8.1         ACCELERATION.  IF ANY DEFAULT DESCRIBED IN SECTION 7.7 OR 7.8 OCCURS
WITH RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
TO ISSUE FACILITY LETTERS OF CREDIT HEREUNDER SHALL AUTOMATICALLY TERMINATE AND
THE FACILITY OBLIGATIONS SHALL IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT ANY
ELECTION OR ACTION ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER.  IF
ANY OTHER DEFAULT OCCURS, SO LONG AS A DEFAULT EXISTS LENDERS SHALL HAVE NO
OBLIGATION TO MAKE ANY LOANS AND THE REQUIRED LENDERS, AT ANY TIME PRIOR TO THE
DATE THAT SUCH DEFAULT HAS BEEN FULLY CURED, MAY PERMANENTLY TERMINATE THE
OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER AND DECLARE THE FACILITY
OBLIGATIONS TO BE DUE AND PAYABLE, OR BOTH, WHEREUPON IF THE REQUIRED LENDERS
ELECTED TO ACCELERATE (I) THE FACILITY OBLIGATIONS SHALL BECOME IMMEDIATELY DUE
AND PAYABLE, WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF
WHICH THE BORROWER HEREBY EXPRESSLY WAIVES AND (II) IF ANY AUTOMATIC OR OPTIONAL
ACCELERATION HAS OCCURRED, THE ADMINISTRATIVE AGENT, AS DIRECTED BY THE REQUIRED
LENDERS (OR IF NO SUCH DIRECTION IS GIVEN WITHIN 30 DAYS AFTER A REQUEST FOR
DIRECTION, AS THE ADMINISTRATIVE AGENT DEEMS IN THE BEST INTERESTS OF THE
LENDERS, IN ITS SOLE DISCRETION), SHALL USE ITS GOOD FAITH EFFORTS TO COLLECT,
INCLUDING WITHOUT LIMITATION, BY FILING AND DILIGENTLY PURSUING JUDICIAL ACTION,
ALL AMOUNTS OWED BY THE BORROWER AND ANY SUBSIDIARY GUARANTOR UNDER THE LOAN
DOCUMENTS.

 

55

--------------------------------------------------------------------------------


 

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto.  The Borrower shall have no control over funds in the
Letter of Credit Collateral Account and shall not be entitled to receive any
interest thereon.  Such funds shall be promptly applied by the Administrative
Agent to reimburse the Issuing Bank for drafts drawn from time to time under the
Facility Letters of Credit and associated issuance costs and fees.  Such funds,
if any, remaining in the Letter of Credit Collateral Account following the
payment of all Facility Obligations in full shall, unless the Administrative
Agent is otherwise directed by a court of competent jurisdiction, be promptly
paid over to the Borrower.

 

If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Section 7.7 or 7.8 with respect to the Borrower) and before any judgment or
decree for the payment of the Facility Obligations due shall have been obtained
or entered, all of the Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

 


8.2         AMENDMENTS.  SUBJECT TO THE PROVISIONS OF THIS ARTICLE VIII THE
REQUIRED LENDERS (OR THE ADMINISTRATIVE AGENT WITH THE CONSENT IN WRITING OF THE
REQUIRED LENDERS) AND THE BORROWER MAY ENTER INTO AGREEMENTS SUPPLEMENTAL HERETO
FOR THE PURPOSE OF ADDING OR MODIFYING ANY PROVISIONS TO THE LOAN DOCUMENTS OR
CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS OR THE BORROWER HEREUNDER OR
WAIVING ANY DEFAULT HEREUNDER; PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENTAL
AGREEMENT OR WAIVER SHALL, WITHOUT THE CONSENT OF ALL LENDERS:


 


(I)                                     EXTEND THE FACILITY TERMINATION DATE, OR
FORGIVE ALL OR ANY PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR ACCRUED
INTEREST THEREON OR OF THE FACILITY LETTER OF CREDIT OBLIGATIONS OR OF THE
UNUSED FEE, REDUCE THE APPLICABLE MARGINS (OR MODIFY ANY DEFINITION HEREIN WHICH
WOULD HAVE THE EFFECT OF REDUCING THE APPLICABLE MARGINS) OR THE UNDERLYING
INTEREST RATE OPTIONS OR EXTEND THE TIME OF PAYMENT OF ANY SUCH PRINCIPAL,
INTEREST OR FACILITY FEES.


 


(II)                                  RELEASE ANY SUBSIDIARY GUARANTOR, EXCEPT
AS PERMITTED IN SECTION 6.13 (OTHER THAN A SUBSIDIARY GUARANTOR THAT HAS
LIQUIDATED ALL OF ITS ASSETS AND APPLIED ALL OF THE PROCEEDS OF SUCH LIQUIDATION
IN ACCORDANCE WITH ITS ORGANIZATIONAL DOCUMENTS) FROM THE SUBSIDIARY GUARANTY OR
ANY OTHER FUTURE GUARANTOR (OTHER THAN A SUBSIDIARY GUARANTOR THAT HAS
LIQUIDATED ALL OF ITS ASSETS AND APPLIED ALL OF THE PROCEEDS OF SUCH LIQUIDATION
IN ACCORDANCE WITH ITS ORGANIZATIONAL DOCUMENTS) FROM ANY LIABILITY IT MAY
UNDERTAKE WITH RESPECT TO THE OBLIGATIONS.


 


(III)                               REDUCE THE PERCENTAGE SPECIFIED IN THE
DEFINITION OF REQUIRED LENDERS.


 


(IV)                              INCREASE THE AGGREGATE COMMITMENT BEYOND
$155,000,000, EXCEPT AS PROVIDED FOR IN SECTION 2.2 ABOVE.


 


(V)                                 PERMIT THE BORROWER TO ASSIGN ITS RIGHTS
UNDER THIS AGREEMENT.


 


(VI)                              AMEND SECTIONS 2.1(II), 2.13, 8.1, 8.2 OR
11.2.


 

(vii)                           Waive compliance with the Unencumbered Leverage
Ratio requirement on December 31, 2008 as provided for in Section 6.21(iii) or
amend the definition of (A) Unencumbered Trigger Date, (B) Aggregate Pool Value
or (C) any of the defined terms used in

 

56

--------------------------------------------------------------------------------


 

the definition of the Unencumbered Trigger Date and Aggregate Pool Value, as set
forth in Article I.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  If the Required Lenders have agreed to waive the requirement of
Section 7.15 and permit a Change of Control to occur, each non-consenting Lender
shall have the option to terminate its Commitment, provided that such option is
exercised within five (5) Business Days after the Administrative Agent has
notified all Lenders that the Required Lenders have agreed to such a waiver by
written notice from such non-consenting Lender to Administrative Agent and
Borrower. Upon the termination of such a non-consenting Lender’s Commitment,
such non-consenting Lender’s obligation to fund Loans and to participate in
Facility Letters of Credit shall be terminated as of the date such Change of
Control occurs and Borrower shall repay any outstanding Obligations due to such
Lender prior to or concurrently with the occurrence of such Change of Control.
Following the termination of any Commitment pursuant to this Section 8.2, the
Aggregate Commitment shall be reduced by the amount of the Commitment or
Commitments terminated, and the Percentages of each of the remaining Lenders
shall be adjusted to reflect their share of the new reduced Aggregate
Commitment.

 


8.3         PRESERVATION OF RIGHTS.  NO DELAY OR OMISSION OF THE LENDERS OR THE
ADMINISTRATIVE AGENT TO EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS SHALL IMPAIR
SUCH RIGHT OR BE CONSTRUED TO BE A WAIVER OF ANY DEFAULT OR AN ACQUIESCENCE
THEREIN, AND THE MAKING OF A LOAN NOTWITHSTANDING THE EXISTENCE OF A DEFAULT OR
THE INABILITY OF THE BORROWER TO SATISFY THE CONDITIONS PRECEDENT TO SUCH LOAN
SHALL NOT CONSTITUTE ANY WAIVER OR ACQUIESCENCE.  ANY SINGLE OR PARTIAL EXERCISE
OF ANY SUCH RIGHT SHALL NOT PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, AND NO WAIVER, AMENDMENT OR OTHER VARIATION OF THE
TERMS, CONDITIONS OR PROVISIONS OF THE LOAN DOCUMENTS WHATSOEVER SHALL BE VALID
UNLESS IN WRITING SIGNED BY THE LENDERS REQUIRED PURSUANT TO SECTION 8.2, AND
THEN ONLY TO THE EXTENT IN SUCH WRITING SPECIFICALLY SET FORTH.  ALL REMEDIES
CONTAINED IN THE LOAN DOCUMENTS OR BY LAW AFFORDED SHALL BE CUMULATIVE AND ALL
SHALL BE AVAILABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNTIL THE
OBLIGATIONS HAVE BEEN PAID IN FULL.


 


8.4         INSOLVENCY OF BORROWER.  IN THE EVENT OF THE INSOLVENCY OF THE
BORROWER, THE LENDERS SHALL HAVE NO OBLIGATION TO MAKE FURTHER DISBURSEMENTS OF
THE FACILITY, AND THE OUTSTANDING PRINCIPAL BALANCE OF THE FACILITY, INCLUDING
ACCRUED AND UNPAID INTEREST THEREON, SHALL BE IMMEDIATELY DUE AND PAYABLE.


 


8.5         APPLICATION OF FUNDS. AFTER THE ACCELERATION OF THE FACILITY
OBLIGATIONS AS PROVIDED FOR IN SECTION 8.1 (OR AFTER THE FACILITY OBLIGATIONS
HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE AND BORROWER HAS BEEN
REQUIRED TO MAKE A DEPOSIT IN THE LETTER OF CREDIT COLLATERAL ACCOUNT AS SET
FORTH IN SECTION 8.1), ANY AMOUNTS RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL
BE APPLIED BY THE ADMINISTRATIVE AGENT IN THE FOLLOWING ORDER:


 


(I)                                     TO PAYMENT OF THAT PORTION OF THE
OBLIGATIONS CONSTITUTING FEES, INDEMNITIES, EXPENSES AND OTHER AMOUNTS
(INCLUDING ATTORNEY COSTS AND AMOUNTS PAYABLE UNDER ARTICLE III) PAYABLE TO THE
ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH;


 


(II)                                  TO PAYMENT OF THAT PORTION OF THE
OBLIGATIONS CONSTITUTING FEES, INDEMNITIES AND OTHER AMOUNTS (OTHER THAN
PRINCIPAL AND INTEREST) PAYABLE TO THE LENDERS (INCLUDING FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL TO THE RESPECTIVE LENDERS AND THE ISSUING BANK AND
AMOUNTS PAYABLE UNDER ARTICLE III), RATABLY AMONG THEM IN PROPORTION TO THE
AMOUNTS DESCRIBED IN THIS CLAUSE (II) PAYABLE TO THEM;

 

57

--------------------------------------------------------------------------------


 


(III)                               TO PAYMENT OF THAT PORTION OF THE
OBLIGATIONS CONSTITUTING ACCRUED AND UNPAID INTEREST ON THE LOANS, FACILITY
LETTER OF CREDIT REIMBURSEMENT OBLIGATIONS AND OTHER OBLIGATIONS, RATABLY AMONG
THE LENDERS AND THE ISSUING BANK IN PROPORTION TO THE RESPECTIVE AMOUNTS
DESCRIBED IN THIS CLAUSE (III) PAYABLE TO THEM;


 


(IV)                              TO PAYMENT OF THAT PORTION OF THE OBLIGATIONS
CONSTITUTING UNPAID PRINCIPAL OF THE LOANS AND FACILITY LETTER OF CREDIT
REIMBURSEMENT OBLIGATIONS AND TO DEPOSIT IN THE LETTER OF CREDIT COLLATERAL
ACCOUNT THE UNDRAWN AMOUNTS OF LETTERS OF CREDIT, RATABLY AMONG THE LENDERS, AND
THE ISSUING BANK IN PROPORTION TO THE RESPECTIVE AMOUNTS DESCRIBED IN THIS
CLAUSE (IV) HELD BY THEM;


 


(V)                                 TO PAYMENT OF THAT PORTION OF THE
OBLIGATIONS CONSTITUTING RELATED SWAP OBLIGATIONS RATABLY AMONG THE LENDERS AND
AFFILIATES OF LENDERS HOLDING SUCH RELATED SWAP OBLIGATIONS IN PROPORTION TO THE
RESPECTIVE AMOUNTS DESCRIBED IN THIS CLAUSE (V) HELD BY THEM; AND


 


(VI)                              THE BALANCE, IF ANY, AFTER ALL OF THE
OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL, TO THE BORROWER OR AS OTHERWISE
REQUIRED BY LAW.


 

ARTICLE IX

 


GENERAL PROVISIONS

 


9.1         SURVIVAL OF REPRESENTATIONS.  ALL REPRESENTATIONS AND WARRANTIES OF
THE BORROWER CONTAINED IN THIS AGREEMENT SHALL SURVIVE DELIVERY OF THE NOTES AND
THE MAKING OF THE LOANS HEREIN CONTEMPLATED.


 


9.2         GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, NO LENDER SHALL BE OBLIGATED TO EXTEND CREDIT TO
THE BORROWER IN VIOLATION OF ANY LIMITATION OR PROHIBITION PROVIDED BY ANY
APPLICABLE STATUTE OR REGULATION.


 


9.3         TAXES.  ANY TAXES (EXCLUDING TAXES ON THE OVERALL NET INCOME OF ANY
LENDER) OR OTHER SIMILAR ASSESSMENTS OR CHARGES MADE BY ANY GOVERNMENTAL OR
REVENUE AUTHORITY IN RESPECT OF THE LOAN DOCUMENTS SHALL BE PAID BY THE
BORROWER, TOGETHER WITH INTEREST AND PENALTIES, IF ANY.


 


9.4         HEADINGS.  SECTION HEADINGS IN THE LOAN DOCUMENTS ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT GOVERN THE INTERPRETATION OF ANY OF
THE PROVISIONS OF THE LOAN DOCUMENTS.


 


9.5         ENTIRE AGREEMENT.  THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS
AND SUPERSEDE ALL PRIOR COMMITMENTS, AGREEMENTS AND UNDERSTANDINGS AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS RELATING TO THE SUBJECT
MATTER THEREOF.


 


9.6         SEVERAL OBLIGATIONS; BENEFITS OF THIS AGREEMENT.  THE RESPECTIVE
OBLIGATIONS OF THE LENDERS HEREUNDER ARE SEVERAL AND NOT JOINT AND NO LENDER
SHALL BE THE PARTNER OR AGENT OF ANY OTHER (EXCEPT TO THE EXTENT TO WHICH THE
ADMINISTRATIVE AGENT IS AUTHORIZED TO ACT AS SUCH).  THE FAILURE OF ANY LENDER
TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER
FROM ANY OF ITS OBLIGATIONS HEREUNDER.  THIS AGREEMENT SHALL NOT BE CONSTRUED SO
AS TO CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 

58

--------------------------------------------------------------------------------



 


9.7   EXPENSES; INDEMNIFICATION.  THE BORROWER SHALL REIMBURSE THE
ADMINISTRATIVE AGENT FOR ANY COSTS, INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES
(INCLUDING, WITHOUT LIMITATION, ALL REASONABLE FEES FOR CONSULTANTS AND FEES AND
REASONABLE EXPENSES FOR ATTORNEYS FOR THE ADMINISTRATIVE AGENT, WHICH ATTORNEYS
MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT) PAID OR INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE AMENDMENT, MODIFICATION, AND
ENFORCEMENT OF THE LOAN DOCUMENTS.  THE BORROWER ALSO AGREES TO REIMBURSE THE
ADMINISTRATIVE AGENT AND THE LENDERS FOR ANY REASONABLE COSTS, INTERNAL CHARGES
AND OUT-OF-POCKET EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL FEES AND
REASONABLE EXPENSES FOR ATTORNEYS FOR THE ADMINISTRATIVE AGENT AND THE LENDERS,
WHICH ATTORNEYS MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT OR THE LENDERS)
PAID OR INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH
THE COLLECTION AND ENFORCEMENT OF THE LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, ANY WORKOUT).  THE BORROWER FURTHER AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND THEIR AFFILIATES, AND THEIR DIRECTORS AND
OFFICERS AGAINST ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, LIABILITIES
AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL FEES AND REASONABLE EXPENSES
FOR ATTORNEYS OF THE INDEMNIFIED PARTIES, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR WHETHER OR NOT THE ADMINISTRATIVE AGENT, OR ANY LENDER IS A
PARTY THERETO) WHICH ANY OF THEM MAY PAY OR INCUR ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE PROJECTS, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE DIRECT OR INDIRECT APPLICATION OR PROPOSED
APPLICATION OF THE PROCEEDS OF ANY LOAN HEREUNDER, EXCEPT TO THE EXTENT THAT ANY
OF THE FOREGOING ARISE OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
PARTY SEEKING INDEMNIFICATION THEREFOR.  THE OBLIGATIONS OF THE BORROWER UNDER
THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


9.8   NUMBERS OF DOCUMENTS.  ALL STATEMENTS, NOTICES, CLOSING DOCUMENTS, AND
REQUESTS HEREUNDER SHALL BE FURNISHED TO THE ADMINISTRATIVE AGENT WITH
SUFFICIENT COUNTERPARTS SO THAT THE ADMINISTRATIVE AGENT MAY FURNISH ONE TO EACH
OF THE LENDERS.


 


9.9   ACCOUNTING.  EXCEPT AS PROVIDED TO THE CONTRARY HEREIN, ALL ACCOUNTING
TERMS USED HEREIN SHALL BE INTERPRETED AND ALL ACCOUNTING DETERMINATIONS
HEREUNDER SHALL BE MADE IN ACCORDANCE WITH GAAP.


 


9.10                 SEVERABILITY OF PROVISIONS.  ANY PROVISION IN ANY LOAN
DOCUMENT THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY
JURISDICTION SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR
INVALID WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT JURISDICTION OR THE
OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN ANY OTHER
JURISDICTION, AND TO THIS END THE PROVISIONS OF ALL LOAN DOCUMENTS ARE DECLARED
TO BE SEVERABLE.


 


9.11                 NONLIABILITY OF LENDERS.  THE RELATIONSHIP BETWEEN THE
BORROWER, ON THE ONE HAND, AND THE LENDERS AND THE ADMINISTRATIVE AGENT, ON THE
OTHER, SHALL BE SOLELY THAT OF BORROWER AND LENDER.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY LENDER SHALL HAVE ANY FIDUCIARY RESPONSIBILITIES TO THE BORROWER. 
NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO
THE BORROWER TO REVIEW OR INFORM THE BORROWER OF ANY MATTER IN CONNECTION WITH
ANY PHASE OF THE BORROWER’S BUSINESS OR OPERATIONS.


 


9.12                 CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


 


9.13                 CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED

 

59

--------------------------------------------------------------------------------


 


STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.


 


9.14                 WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


 

ARTICLE X

 


THE ADMINISTRATIVE AGENT

 


10.1                 APPOINTMENT.  KEYBANK NATIONAL ASSOCIATION, IS HEREBY
APPOINTED ADMINISTRATIVE AGENT HEREUNDER AND UNDER EACH OTHER LOAN DOCUMENT, AND
EACH OF THE LENDERS IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT TO ACT AS
THE AGENT OF SUCH LENDER.  THE ADMINISTRATIVE AGENT AGREES TO ACT AS SUCH UPON
THE EXPRESS CONDITIONS CONTAINED IN THIS ARTICLE X.  NOTWITHSTANDING THE USE OF
THE DEFINED TERM “ADMINISTRATIVE AGENT,” IT IS EXPRESSLY UNDERSTOOD AND AGREED
THAT THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY FIDUCIARY RESPONSIBILITIES TO
ANY LENDER BY REASON OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THAT THE
ADMINISTRATIVE AGENT IS MERELY ACTING AS THE CONTRACTUAL REPRESENTATIVE OF THE
LENDERS WITH ONLY THOSE DUTIES AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  IN ITS CAPACITY AS THE LENDERS’ CONTRACTUAL
REPRESENTATIVE, THE ADMINISTRATIVE AGENT (I) DOES NOT HEREBY ASSUME ANY
FIDUCIARY DUTIES TO ANY OF THE LENDERS, (II) IS A “REPRESENTATIVE” OF THE
LENDERS WITHIN THE MEANING OF THE TERM “SECURED PARTY” AS DEFINED IN THE
ILLINOIS UNIFORM COMMERCIAL CODE AND (III) IS ACTING AS AN INDEPENDENT
CONTRACTOR, THE RIGHTS AND DUTIES OF WHICH ARE LIMITED TO THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  EACH OF THE LENDERS
HEREBY AGREES TO ASSERT NO CLAIM AGAINST THE ADMINISTRATIVE AGENT ON ANY AGENCY
THEORY OR ANY OTHER THEORY OF LIABILITY FOR BREACH OF FIDUCIARY DUTY, ALL OF
WHICH CLAIMS EACH LENDER HEREBY WAIVES.


 


10.2                 POWERS.  THE ADMINISTRATIVE AGENT SHALL HAVE AND MAY
EXERCISE SUCH POWERS UNDER THE LOAN DOCUMENTS AS ARE SPECIFICALLY DELEGATED TO
THE ADMINISTRATIVE AGENT BY THE TERMS OF EACH THEREOF, TOGETHER WITH SUCH POWERS
AS ARE REASONABLY INCIDENTAL THERETO.  THE ADMINISTRATIVE AGENT SHALL HAVE NO
IMPLIED DUTIES TO THE LENDERS, OR ANY OBLIGATION TO THE LENDERS TO TAKE ANY
ACTION THEREUNDER EXCEPT ANY ACTION SPECIFICALLY PROVIDED BY THE LOAN DOCUMENTS
TO BE TAKEN BY THE ADMINISTRATIVE AGENT.

 

60

--------------------------------------------------------------------------------


 


10.3                 GENERAL IMMUNITY.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY
OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE TO THE BORROWER,
THE LENDERS OR ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT
OR THEM HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR IN CONNECTION HEREWITH OR
THEREWITH EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR
(II) ANY DETERMINATION BY THE ADMINISTRATIVE AGENT THAT COMPLIANCE WITH ANY LAW
OR ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL RULE, REGULATION, ORDER, POLICY,
GUIDELINE OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) REQUIRES THE
ADVANCES AND COMMITMENTS HEREUNDER TO BE CLASSIFIED AS BEING PART OF A “HIGHLY
LEVERAGED TRANSACTION”.


 


10.4                 NO RESPONSIBILITY FOR LOANS, RECITALS, ETC.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN, INQUIRE INTO, OR VERIFY
(I) ANY STATEMENT, WARRANTY OR REPRESENTATION MADE IN CONNECTION WITH ANY LOAN
DOCUMENT OR ANY BORROWING HEREUNDER; (II) THE PERFORMANCE OR OBSERVANCE OF ANY
OF THE COVENANTS OR AGREEMENTS OF ANY OBLIGOR UNDER ANY LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY AGREEMENT BY AN OBLIGOR TO FURNISH
INFORMATION DIRECTLY TO EACH LENDER; (III) THE SATISFACTION OF ANY CONDITION
SPECIFIED IN ARTICLE IV, EXCEPT RECEIPT OF ITEMS REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT; (IV) THE VALIDITY, EFFECTIVENESS OR GENUINENESS OF ANY
LOAN DOCUMENT OR ANY OTHER INSTRUMENT OR WRITING FURNISHED IN CONNECTION
THEREWITH; (V) THE VALUE, SUFFICIENCY, CREATION, PERFECTION, OR PRIORITY OF ANY
INTEREST IN ANY COLLATERAL SECURITY; OR (VI) THE FINANCIAL CONDITION OF THE
BORROWER OR ANY SUBSIDIARY GUARANTOR.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO DISCLOSE TO THE LENDERS
INFORMATION THAT IS NOT REQUIRED TO BE FURNISHED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT AT SUCH TIME, BUT IS VOLUNTARILY FURNISHED BY THE BORROWER
TO THE ADMINISTRATIVE AGENT (EITHER IN ITS CAPACITY AS ADMINISTRATIVE AGENT OR
IN ITS INDIVIDUAL CAPACITY).


 


10.5                 ACTION ON INSTRUCTIONS OF LENDERS.  THE AGENT SHALL IN ALL
CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, HEREUNDER AND
UNDER ANY OTHER LOAN DOCUMENT IN ACCORDANCE WITH WRITTEN INSTRUCTIONS SIGNED BY
THE REQUIRED LENDERS, AND SUCH INSTRUCTIONS AND ANY ACTION TAKEN OR FAILURE TO
ACT PURSUANT THERETO SHALL BE BINDING ON ALL OF THE LENDERS.  THE LENDERS HEREBY
ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT SHALL BE UNDER NO DUTY TO TAKE ANY
DISCRETIONARY ACTION PERMITTED TO BE TAKEN BY IT PURSUANT TO THE PROVISIONS OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL BE REQUESTED IN
WRITING TO DO SO BY THE REQUIRED LENDERS.  THE ADMINISTRATIVE AGENT SHALL BE
FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION HEREUNDER AND UNDER
ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION
BY THE LENDERS PRO RATA AGAINST ANY AND ALL LIABILITY, COST AND EXPENSE THAT IT
MAY INCUR BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.


 


10.6                 EMPLOYMENT OF AGENTS AND COUNSEL.  THE ADMINISTRATIVE AGENT
MAY EXECUTE ANY OF ITS DUTIES AS ADMINISTRATIVE AGENT HEREUNDER AND UNDER ANY
OTHER LOAN DOCUMENT BY OR THROUGH EMPLOYEES, AGENTS, AND ATTORNEYS-IN-FACT AND
SHALL NOT BE ANSWERABLE TO THE LENDERS, EXCEPT AS TO MONEY OR SECURITIES
RECEIVED BY IT OR ITS AUTHORIZED AGENTS, FOR THE DEFAULT OR MISCONDUCT OF ANY
SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.  THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL
MATTERS PERTAINING TO THE AGENCY HEREBY CREATED AND ITS DUTIES HEREUNDER AND
UNDER ANY OTHER LOAN DOCUMENT.


 


10.7                 RELIANCE ON DOCUMENTS; COUNSEL.  THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RELY UPON ANY NOTE, NOTICE, CONSENT, CERTIFICATE,
AFFIDAVIT, LETTER, TELEGRAM, STATEMENT, PAPER OR DOCUMENT BELIEVED BY IT TO BE
GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON OR
PERSONS, AND, IN RESPECT TO LEGAL MATTERS, UPON THE OPINION OF COUNSEL SELECTED
BY THE ADMINISTRATIVE AGENT, WHICH COUNSEL MAY BE EMPLOYEES OF THE
ADMINISTRATIVE AGENT.

 

61

--------------------------------------------------------------------------------


 


10.8                 ADMINISTRATIVE AGENT’S REIMBURSEMENT AND INDEMNIFICATION. 
THE LENDERS AGREE TO REIMBURSE AND INDEMNIFY THE ADMINISTRATIVE AGENT RATABLY IN
PROPORTION TO THEIR RESPECTIVE COMMITMENTS (I) FOR ANY AMOUNTS NOT REIMBURSED BY
THE BORROWER FOR WHICH THE ADMINISTRATIVE AGENT IS ENTITLED TO REIMBURSEMENT BY
THE BORROWER UNDER THE LOAN DOCUMENTS, (II) FOR ANY OTHER EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS, IN CONNECTION WITH THE
PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION AND ENFORCEMENT OF THE LOAN
DOCUMENTS, IF NOT PAID BY BORROWER AND (III) FOR ANY LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO
OR ARISING OUT OF THE LOAN DOCUMENTS OR ANY OTHER DOCUMENT DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING WITHOUT
LIMITATION, FOR ANY SUCH AMOUNTS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY DISPUTE BETWEEN THE ADMINISTRATIVE
AGENT AND ANY LENDER OR BETWEEN TWO OR MORE OF THE LENDERS), OR THE ENFORCEMENT
OF ANY OF THE TERMS THEREOF OR OF ANY SUCH OTHER DOCUMENTS, PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR A BREACH OF THE ADMINISTRATIVE
AGENT’S EXPRESS OBLIGATIONS AND UNDERTAKINGS TO THE LENDERS WHICH IS NOT CURED
AFTER WRITTEN NOTICE AND WITHIN THE PERIOD DESCRIBED IN SECTION 10.3, THE
OBLIGATIONS OF THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER THIS SECTION 10.8
SHALL SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.


 


10.9                 RIGHTS AS A LENDER.  IN THE EVENT THE ADMINISTRATIVE AGENT
IS A LENDER, THE ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS
HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT AS ANY LENDER AND MAY EXERCISE THE
SAME AS THOUGH IT WERE NOT THE ADMINISTRATIVE AGENT, AND THE TERM “LENDER” OR
“LENDERS” SHALL, AT ANY TIME WHEN THE ADMINISTRATIVE AGENT IS A LENDER, UNLESS
THE CONTEXT OTHERWISE INDICATES, INCLUDE THE ADMINISTRATIVE AGENT IN ITS
INDIVIDUAL CAPACITY.  THE ADMINISTRATIVE AGENT MAY ACCEPT DEPOSITS FROM, LEND
MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF TRUST, DEBT, EQUITY OR OTHER
TRANSACTION, IN ADDITION TO THOSE CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, WITH THE BORROWER OR ANY OF ITS SUBSIDIARIES IN WHICH THE
BORROWER OR SUCH SUBSIDIARY IS NOT RESTRICTED HEREBY FROM ENGAGING WITH ANY
OTHER PERSON.  THE ADMINISTRATIVE AGENT, IN ITS INDIVIDUAL CAPACITY, IS NOT
OBLIGATED TO REMAIN A LENDER.


 


10.10               LENDER CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT IT
HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER AND BASED ON THE FINANCIAL STATEMENTS PREPARED BY THE BORROWER AND
SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  EACH LENDER ALSO ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON
SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME,
CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


10.11               SUCCESSOR ADMINISTRATIVE AGENT.  EXCEPT AS OTHERWISE
PROVIDED BELOW, KEYBANK NATIONAL ASSOCIATION SHALL AT ALL TIMES SERVE AS THE
ADMINISTRATIVE AGENT DURING THE TERM OF THIS FACILITY.  THE ADMINISTRATIVE AGENT
MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE THEREOF TO THE LENDERS AND THE
BORROWER, SUCH RESIGNATION TO BE EFFECTIVE UPON THE APPOINTMENT OF A SUCCESSOR
ADMINISTRATIVE AGENT OR, IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN
APPOINTED, FORTY-FIVE DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE
OF ITS INTENTION TO RESIGN.  THE ADMINISTRATIVE AGENT MAY BE REMOVED AT ANY TIME
WITH CAUSE BY WRITTEN NOTICE RECEIVED BY THE ADMINISTRATIVE AGENT FROM ALL
LENDERS HOLDING 66 2/3% OF THAT PORTION OF THE AGGREGATE COMMITMENT NOT HELD BY
THE ADMINISTRATIVE AGENT, SUCH REMOVAL TO BE EFFECTIVE ON THE DATE SPECIFIED BY
THE OTHER LENDERS.  UPON ANY SUCH RESIGNATION OR REMOVAL, THE REQUIRED LENDERS
SHALL HAVE THE RIGHT TO APPOINT, ON BEHALF OF THE BORROWER AND THE LENDERS, A
SUCCESSOR ADMINISTRATIVE AGENT.  IF NO SUCCESSOR

 

62

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS WITHIN
THIRTY DAYS AFTER THE RESIGNING ADMINISTRATIVE AGENT’S GIVING NOTICE OF ITS
INTENTION TO RESIGN, THEN THE RESIGNING ADMINISTRATIVE AGENT MAY APPOINT, ON
BEHALF OF THE BORROWER AND THE LENDERS, A SUCCESSOR ADMINISTRATIVE AGENT. 
NOTWITHSTANDING THE PREVIOUS SENTENCE, THE ADMINISTRATIVE AGENT MAY AT ANY TIME
WITHOUT THE CONSENT OF THE BORROWER OR ANY LENDER, APPOINT ANY OF ITS AFFILIATES
WHICH IS A COMMERCIAL BANK AS A SUCCESSOR ADMINISTRATIVE AGENT HEREUNDER.  IF
THE ADMINISTRATIVE AGENT HAS RESIGNED OR BEEN REMOVED AND NO SUCCESSOR
ADMINISTRATIVE AGENT HAS BEEN APPOINTED, THE LENDERS MAY PERFORM ALL THE DUTIES
OF THE ADMINISTRATIVE AGENT HEREUNDER AND THE BORROWER SHALL MAKE ALL PAYMENTS
IN RESPECT OF THE OBLIGATIONS TO THE APPLICABLE LENDER AND FOR ALL OTHER
PURPOSES SHALL DEAL DIRECTLY WITH THE LENDERS.  NO SUCCESSOR ADMINISTRATIVE
AGENT SHALL BE DEEMED TO BE APPOINTED HEREUNDER UNTIL SUCH SUCCESSOR
ADMINISTRATIVE AGENT HAS ACCEPTED THE APPOINTMENT.  ANY SUCH SUCCESSOR
ADMINISTRATIVE AGENT SHALL BE A COMMERCIAL BANK HAVING CAPITAL AND RETAINED
EARNINGS OF AT LEAST $500,000,000.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR ADMINISTRATIVE AGENT, SUCH
SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RESIGNING OR REMOVED
ADMINISTRATIVE AGENT.  UPON THE EFFECTIVENESS OF THE RESIGNATION OR REMOVAL OF
THE ADMINISTRATIVE AGENT, THE RESIGNING OR REMOVED ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER AND UNDER THE LOAN
DOCUMENTS.  AFTER THE EFFECTIVENESS OF THE RESIGNATION OR REMOVAL OF AN
ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE X SHALL CONTINUE IN EFFECT
FOR THE BENEFIT OF SUCH ADMINISTRATIVE AGENT IN RESPECT OF ANY ACTIONS TAKEN OR
OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING AS THE ADMINISTRATIVE AGENT
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.


 


10.12               NOTICE OF DEFAULTS.  IF A LENDER BECOMES AWARE OF A DEFAULT
OR UNMATURED DEFAULT, SUCH LENDER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
FACT PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT CREATE LIABILITY ON
THE PART OF A LENDER.  UPON RECEIPT OF SUCH NOTICE THAT A DEFAULT OR UNMATURED
DEFAULT HAS OCCURRED, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH OF THE LENDERS
OF SUCH FACT.


 


10.13               REQUESTS FOR APPROVAL.  IF THE ADMINISTRATIVE AGENT REQUESTS
IN WRITING THE CONSENT OR APPROVAL OF A LENDER, SUCH LENDER SHALL RESPOND AND
EITHER APPROVE OR DISAPPROVE DEFINITIVELY IN WRITING TO THE ADMINISTRATIVE AGENT
WITHIN TEN (10) BUSINESS DAYS (OR SOONER IF SUCH NOTICE SPECIFIES A SHORTER
PERIOD FOR RESPONSES BASED ON ADMINISTRATIVE AGENT’S GOOD FAITH DETERMINATION
THAT CIRCUMSTANCES EXIST WARRANTING ITS REQUEST FOR AN EARLIER RESPONSE) AFTER
SUCH WRITTEN REQUEST FROM THE ADMINISTRATIVE AGENT. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, THE FAILURE OF A LENDER TO RESPOND WITH SUCH A
WRITTEN APPROVAL OR DISAPPROVAL WITHIN SUCH TIME PERIOD SHALL NOT RESULT IN SUCH
LENDER BECOMING A DEFAULTING LENDER.


 


10.14               DEFAULTING LENDERS.  AT SUCH TIME AS A LENDER BECOMES A
DEFAULTING LENDER, SUCH DEFAULTING LENDER’S RIGHT TO VOTE ON MATTERS WHICH ARE
SUBJECT TO THE CONSENT OR APPROVAL OF THE REQUIRED LENDERS, EACH AFFECTED LENDER
OR ALL LENDERS SHALL BE IMMEDIATELY SUSPENDED UNTIL SUCH TIME AS THE LENDER IS
NO LONGER A DEFAULTING LENDER, EXCEPT THAT THE AMOUNT OF THE COMMITMENT OF THE
DEFAULTING LENDER MAY NOT BE CHANGED WITHOUT ITS CONSENT.  IF A DEFAULTING
LENDER HAS FAILED TO FUND ITS PRO RATA SHARE OF ANY ADVANCE AND UNTIL SUCH TIME
AS SUCH DEFAULTING LENDER SUBSEQUENTLY FUNDS ITS PRO RATA SHARE OF SUCH ADVANCE,
ALL OBLIGATIONS OWING TO SUCH DEFAULTING LENDER HEREUNDER SHALL BE SUBORDINATED
IN RIGHT OF PAYMENT, AS PROVIDED IN THE FOLLOWING SENTENCE, TO THE PRIOR PAYMENT
IN FULL OF ALL PRINCIPAL OF, INTEREST ON AND FEES RELATING TO THE LOANS FUNDED
BY THE OTHER LENDERS IN CONNECTION WITH ANY SUCH ADVANCE IN WHICH THE DEFAULTING
LENDER HAS NOT FUNDED ITS PRO RATA SHARE (SUCH PRINCIPAL, INTEREST AND FEES
BEING REFERRED TO AS “SENIOR LOANS” FOR THE PURPOSES OF THIS SECTION).  ALL
AMOUNTS PAID BY THE BORROWER OR THE GUARANTOR AND OTHERWISE DUE TO BE APPLIED TO
THE OBLIGATIONS OWING TO SUCH DEFAULTING LENDER PURSUANT TO THE TERMS HEREOF
SHALL BE DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO THE OTHER LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES

 

63

--------------------------------------------------------------------------------


 


(RECALCULATED FOR THE PURPOSES HEREOF TO EXCLUDE THE DEFAULTING LENDER) UNTIL
ALL SENIOR LOANS HAVE BEEN PAID IN FULL.  AFTER THE SENIOR LOANS HAVE BEEN PAID
IN FULL EQUITABLE ADJUSTMENTS WILL BE MADE IN CONNECTION WITH FUTURE PAYMENTS BY
THE BORROWER TO THE EXTENT A PORTION OF THE SENIOR LOANS HAD BEEN REPAID WITH
AMOUNTS THAT OTHERWISE WOULD HAVE BEEN DISTRIBUTED TO A DEFAULTING LENDER BUT
FOR THE OPERATION OF THIS SECTION 10.14.  THIS PROVISION GOVERNS ONLY THE
RELATIONSHIP AMONG THE ADMINISTRATIVE AGENT, EACH DEFAULTING LENDER AND THE
OTHER LENDERS; NOTHING HEREUNDER SHALL LIMIT THE OBLIGATION OF THE BORROWER TO
REPAY ALL LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE PROVISIONS
OF THIS SECTION SHALL APPLY AND BE EFFECTIVE REGARDLESS OF WHETHER A DEFAULT
OCCURS AND IS CONTINUING, AND NOTWITHSTANDING (I) ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, (II) ANY INSTRUCTION OF THE BORROWER AS TO ITS
DESIRED APPLICATION OF PAYMENTS OR (III) THE SUSPENSION OF SUCH DEFAULTING
LENDER’S RIGHT TO VOTE ON MATTERS WHICH ARE SUBJECT TO THE CONSENT OR APPROVAL
OF THE REQUIRED LENDERS OR ALL LENDERS.


 

ARTICLE XI

 


SETOFF; RATABLE PAYMENTS

 


11.1                 SETOFF.  IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY
RIGHTS OF THE LENDERS UNDER APPLICABLE LAW, IF THE BORROWER BECOMES INSOLVENT,
HOWEVER EVIDENCED, OR ANY DEFAULT OCCURS, ANY AND ALL DEPOSITS (INCLUDING ALL
ACCOUNT BALANCES, WHETHER PROVISIONAL OR FINAL AND WHETHER OR NOT COLLECTED OR
AVAILABLE) AND ANY OTHER INDEBTEDNESS AT ANY TIME HELD OR OWING BY ANY LENDER OR
ANY OF ITS AFFILIATES TO OR FOR THE CREDIT OR ACCOUNT OF THE BORROWER MAY BE
OFFSET AND APPLIED TOWARD THE PAYMENT OF THE OBLIGATIONS OWING TO SUCH LENDER AT
ANY TIME PRIOR TO THE DATE THAT SUCH DEFAULT HAS BEEN FULLY CURED, WHETHER OR
NOT THE OBLIGATIONS, OR ANY PART HEREOF, SHALL THEN BE DUE.


 


11.2                 RATABLE PAYMENTS.  IF ANY LENDER, WHETHER BY SETOFF OR
OTHERWISE, HAS PAYMENT MADE TO IT UPON ITS LOANS (OTHER THAN PAYMENTS RECEIVED
PURSUANT TO SECTIONS 3.1, 3.2, 3.4 OR 3.5) IN A GREATER PROPORTION THAN THAT
RECEIVED BY ANY OTHER LENDER, SUCH LENDER AGREES, PROMPTLY UPON DEMAND, TO
PURCHASE A PORTION OF THE LOANS HELD BY THE OTHER LENDERS SO THAT AFTER SUCH
PURCHASE EACH LENDER WILL HOLD ITS RATABLE PROPORTION OF LOANS.  IF ANY LENDER,
WHETHER IN CONNECTION WITH SETOFF OR AMOUNTS WHICH MIGHT BE SUBJECT TO SETOFF OR
OTHERWISE, RECEIVES COLLATERAL OR OTHER PROTECTION FOR ITS OBLIGATIONS OR SUCH
AMOUNTS WHICH MAY BE SUBJECT TO SETOFF, SUCH LENDER AGREES, PROMPTLY UPON
DEMAND, TO TAKE SUCH ACTION NECESSARY SUCH THAT ALL LENDERS SHARE IN THE
BENEFITS OF SUCH COLLATERAL RATABLY IN PROPORTION TO THEIR LOANS.  IN CASE ANY
SUCH PAYMENT IS DISTURBED BY LEGAL PROCESS, OR OTHERWISE, APPROPRIATE FURTHER
ADJUSTMENTS SHALL BE MADE.


 

ARTICLE XII

 


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 


12.1                 SUCCESSORS AND ASSIGNS.  THE TERMS AND PROVISIONS OF THE
LOAN DOCUMENTS SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER
AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT (I) THE
BORROWER SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND (II) ANY ASSIGNMENT BY ANY LENDER MUST BE MADE IN COMPLIANCE
WITH SECTION 12.3.  THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT CLAUSE
(II) OF THIS SECTION 12.1 RELATES ONLY TO ABSOLUTE ASSIGNMENTS AND DOES NOT
PROHIBIT ASSIGNMENTS CREATING SECURITY INTERESTS, INCLUDING, WITHOUT LIMITATION,
(X) ANY PLEDGE OR ASSIGNMENT BY ANY LENDER OF ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT AND ANY NOTE TO A FEDERAL RESERVE BANK OR (Y) IN THE CASE
OF A LENDER WHICH IS A FUND, ANY PLEDGE OR ASSIGNMENT OF ALL OR ANY PORTION OF
ITS RIGHTS UNDER THIS

 

64

--------------------------------------------------------------------------------


 


AGREEMENT AND ANY NOTE TO ITS TRUSTEE IN SUPPORT OF ITS OBLIGATIONS TO ITS
TRUSTEE; PROVIDED, HOWEVER, THAT NO SUCH PLEDGE OR ASSIGNMENT CREATING A
SECURITY INTEREST SHALL RELEASE THE TRANSFEROR LENDER FROM ITS OBLIGATIONS
HEREUNDER UNLESS AND UNTIL THE PARTIES THERETO HAVE COMPLIED WITH THE PROVISIONS
OF SECTION 12.3.  THE ADMINISTRATIVE AGENT MAY TREAT THE PERSON WHICH MADE ANY
LOAN OR WHICH HOLDS ANY NOTE AS THE OWNER THEREOF FOR ALL PURPOSES HEREOF UNLESS
AND UNTIL SUCH PERSON COMPLIES WITH SECTION 12.3; PROVIDED, HOWEVER, THAT THE
ADMINISTRATIVE AGENT MAY IN ITS DISCRETION (BUT SHALL NOT BE REQUIRED TO) FOLLOW
INSTRUCTIONS FROM THE PERSON WHICH MADE ANY LOAN OR WHICH HOLDS ANY NOTE TO
DIRECT PAYMENTS RELATING TO SUCH LOAN OR NOTE TO ANOTHER PERSON.  ANY ASSIGNEE
OF THE RIGHTS TO ANY LOAN OR ANY NOTE AGREES BY ACCEPTANCE OF SUCH ASSIGNMENT TO
BE BOUND BY ALL THE TERMS AND PROVISIONS OF THE LOAN DOCUMENTS.  ANY REQUEST,
AUTHORITY OR CONSENT OF ANY PERSON, WHO AT THE TIME OF MAKING SUCH REQUEST OR
GIVING SUCH AUTHORITY OR CONSENT IS THE OWNER OF THE RIGHTS TO ANY LOAN (WHETHER
OR NOT A NOTE HAS BEEN ISSUED IN EVIDENCE THEREOF), SHALL BE CONCLUSIVE AND
BINDING ON ANY SUBSEQUENT HOLDER OR ASSIGNEE OF THE RIGHTS TO SUCH LOAN.


 


12.2                 PARTICIPATIONS.


 

12.2.1      PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER MAY, IN THE ORDINARY
COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME SELL
TO ONE OR MORE BANKS, FINANCIAL INSTITUTIONS, PENSION FUNDS, OR ANY OTHER FUNDS
OR ENTITIES (“PARTICIPANTS”) PARTICIPATING INTERESTS IN ANY LOAN OWING TO SUCH
LENDER, ANY NOTE HELD BY SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR ANY OTHER
INTEREST OF SUCH LENDER UNDER THE LOAN DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE
BY A LENDER OF PARTICIPATING INTERESTS TO A PARTICIPANT, SUCH LENDER’S
OBLIGATIONS UNDER THE LOAN DOCUMENTS SHALL REMAIN UNCHANGED, SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS, SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL
PURPOSES UNDER THE LOAN DOCUMENTS, ALL AMOUNTS PAYABLE BY THE BORROWER UNDER
THIS AGREEMENT SHALL BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH
PARTICIPATING INTERESTS, AND THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH
LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

12.2.2      VOTING RIGHTS.  EACH LENDER SHALL RETAIN THE SOLE RIGHT TO APPROVE,
WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THE LOAN DOCUMENTS OTHER THAN ANY AMENDMENT, MODIFICATION OR
WAIVER WITH RESPECT TO ANY LOAN OR COMMITMENT IN WHICH SUCH PARTICIPANT HAS AN
INTEREST WHICH WOULD REQUIRE CONSENT OF ALL THE LENDERS PURSUANT TO THE TERMS OF
SECTION 8.2 OR OF ANY OTHER LOAN DOCUMENT.

 

12.2.3      BENEFIT OF SETOFF.  THE BORROWER AGREES THAT EACH PARTICIPANT WHICH
HAS PREVIOUSLY ADVISED THE BORROWER IN WRITING OF ITS PURCHASE OF A
PARTICIPATION IN A LENDER’S INTEREST IN ITS LOANS SHALL BE DEEMED TO HAVE THE
RIGHT OF SETOFF PROVIDED IN SECTION 11.1 IN RESPECT OF ITS PARTICIPATING
INTEREST IN AMOUNTS OWING UNDER THE LOAN DOCUMENTS TO THE SAME EXTENT AS IF THE
AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER
THE LOAN DOCUMENTS.  EACH LENDER SHALL RETAIN THE RIGHT OF SETOFF PROVIDED IN
SECTION 11.1 WITH RESPECT TO THE AMOUNT OF PARTICIPATING INTERESTS SOLD TO EACH
PARTICIPANT, PROVIDED THAT SUCH LENDER AND PARTICIPANT MAY NOT EACH SETOFF
AMOUNTS AGAINST THE SAME PORTION OF THE OBLIGATIONS, SO AS TO COLLECT THE SAME
AMOUNT FROM THE BORROWER TWICE.  THE LENDERS AGREE TO SHARE WITH EACH
PARTICIPANT, AND EACH PARTICIPANT, BY EXERCISING THE RIGHT OF SETOFF PROVIDED IN
SECTION 11.1, AGREES TO SHARE WITH EACH LENDER, ANY AMOUNT RECEIVED PURSUANT TO
THE EXERCISE OF ITS RIGHT OF SETOFF, SUCH AMOUNTS TO BE SHARED IN ACCORDANCE
WITH SECTION 11.2 AS IF EACH PARTICIPANT WERE A LENDER.

 

65

--------------------------------------------------------------------------------


 


12.3                 ASSIGNMENTS.


 

12.3.1      PERMITTED ASSIGNMENTS.  ANY LENDER MAY, IN THE ORDINARY COURSE OF
ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME ASSIGN TO ANY
ELIGIBLE ASSIGNEE ALL OR ANY PORTION (GREATER THAN OR EQUAL TO $10,000,000 FOR
EACH ASSIGNEE, SO LONG AS THE HOLD POSITION OF THE ASSIGNING LENDER IS NOT LESS
THAN $10,000,000) OF ITS RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.  SUCH
ASSIGNMENT SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO OR IN SUCH
OTHER FORM AS MAY BE AGREED TO BY THE PARTIES THERETO.  THE CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED PRIOR TO AN ASSIGNMENT BECOMING EFFECTIVE
WITH RESPECT TO AN ELIGIBLE ASSIGNEE WHICH IS NOT A LENDER OR AN AFFILIATE
THEREOF.  SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.

 

12.3.2      EFFECT; EFFECTIVE DATE.  UPON (I) DELIVERY TO THE ADMINISTRATIVE
AGENT OF A NOTICE OF ASSIGNMENT, SUBSTANTIALLY IN THE FORM ATTACHED AS
EXHIBIT “I” TO EXHIBIT D HERETO (A “NOTICE OF ASSIGNMENT”), TOGETHER WITH ANY
CONSENTS REQUIRED BY SECTION 12.3.1, AND (II) PAYMENT OF A $3,500 FEE BY THE
ASSIGNOR OR ASSIGNEE TO THE ADMINISTRATIVE AGENT FOR PROCESSING SUCH ASSIGNMENT,
SUCH ASSIGNMENT SHALL BECOME EFFECTIVE ON THE EFFECTIVE DATE SPECIFIED IN SUCH
NOTICE OF ASSIGNMENT.  THE NOTICE OF ASSIGNMENT SHALL CONTAIN A REPRESENTATION
BY THE ELIGIBLE ASSIGNEE TO THE EFFECT THAT NONE OF THE CONSIDERATION USED TO
MAKE THE PURCHASE OF THE COMMITMENT AND LOANS UNDER THE APPLICABLE ASSIGNMENT
AGREEMENT ARE “PLAN ASSETS” AS DEFINED UNDER ERISA AND THAT THE RIGHTS AND
INTERESTS OF THE ELIGIBLE ASSIGNEE IN AND UNDER THE LOAN DOCUMENTS WILL NOT BE
“PLAN ASSETS” UNDER ERISA.  ON AND AFTER THE EFFECTIVE DATE OF SUCH ASSIGNMENT,
SUCH ELIGIBLE ASSIGNEE SHALL FOR ALL PURPOSES BE A LENDER PARTY TO THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT EXECUTED BY THE LENDERS AND SHALL HAVE ALL
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS, TO THE SAME
EXTENT AS IF IT WERE AN ORIGINAL PARTY HERETO, AND NO FURTHER CONSENT OR ACTION
BY THE BORROWER, THE LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE REQUIRED TO
RELEASE THE TRANSFEROR LENDER, AND THE TRANSFEROR LENDER SHALL AUTOMATICALLY BE
RELEASED ON THE EFFECTIVE DATE OF SUCH ASSIGNMENT, WITH RESPECT TO THE
PERCENTAGE OF THE AGGREGATE COMMITMENT AND LOANS ASSIGNED TO SUCH ELIGIBLE
ASSIGNEE.  UPON THE CONSUMMATION OF ANY ASSIGNMENT TO A ELIGIBLE ASSIGNEE
PURSUANT TO THIS SECTION 12.3.2, THE TRANSFEROR LENDER, THE ADMINISTRATIVE AGENT
AND THE BORROWER SHALL MAKE APPROPRIATE ARRANGEMENTS SO THAT REPLACEMENT NOTES
ARE ISSUED TO SUCH TRANSFEROR LENDER AND NEW NOTES OR, AS APPROPRIATE,
REPLACEMENT NOTES, ARE ISSUED TO SUCH ELIGIBLE ASSIGNEE, IN EACH CASE IN
PRINCIPAL AMOUNTS REFLECTING THEIR COMMITMENT, AS ADJUSTED PURSUANT TO SUCH
ASSIGNMENT.

 


12.4                 DISSEMINATION OF INFORMATION.  THE BORROWER AUTHORIZES EACH
LENDER TO DISCLOSE TO ANY PARTICIPANT OR ELIGIBLE ASSIGNEE OR ANY OTHER PERSON
ACQUIRING AN INTEREST IN THE LOAN DOCUMENTS BY OPERATION OF LAW (EACH A
“TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL INFORMATION IN SUCH
LENDER’S POSSESSION CONCERNING THE CREDITWORTHINESS OF THE BORROWER AND ITS
SUBSIDIARIES, SUBJECT TO SECTION 9.11 OF THIS AGREEMENT.


 


12.5                 TAX TREATMENT.  IF ANY INTEREST IN ANY LOAN DOCUMENT IS
TRANSFERRED TO ANY TRANSFEREE WHICH IS ORGANIZED UNDER THE LAWS OF ANY
JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE THEREOF, THE TRANSFEROR
LENDER SHALL CAUSE SUCH TRANSFEREE, CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH
TRANSFER, TO COMPLY WITH THE PROVISIONS OF SECTION 3.5.

 

66

--------------------------------------------------------------------------------


 

ARTICLE XIII

 


NOTICES

 


13.1                 GIVING NOTICE.  EXCEPT AS OTHERWISE PERMITTED BY
SECTION 2.14 WITH RESPECT TO BORROWING NOTICES, ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED TO ANY PARTY HERETO UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE IN WRITING OR BY TELEX OR BY FACSIMILE AND ADDRESSED OR
DELIVERED TO SUCH PARTY AT ITS ADDRESS SET FORTH BELOW ITS SIGNATURE HERETO OR
AT SUCH OTHER ADDRESS (OR TO COUNSEL FOR SUCH PARTY) AS MAY BE DESIGNATED BY
SUCH PARTY IN A NOTICE TO THE OTHER PARTIES.  ANY NOTICE, IF MAILED AND PROPERLY
ADDRESSED WITH POSTAGE PREPAID, SHALL BE DEEMED GIVEN WHEN RECEIVED; ANY NOTICE,
IF TRANSMITTED BY TELEX OR FACSIMILE, SHALL BE DEEMED GIVEN WHEN TRANSMITTED
(ANSWERBACK CONFIRMED IN THE CASE OF TELEXES).


 


13.2                 CHANGE OF ADDRESS.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND ANY LENDER MAY EACH CHANGE THE ADDRESS FOR SERVICE OF NOTICE UPON IT BY A
NOTICE IN WRITING TO THE OTHER PARTIES HERETO.


 

ARTICLE XIV

 


COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower and the Lenders and each
party has notified the Administrative Agent by telex or telephone, that it has
taken such action.

 

(Remainder of page intentionally left blank.)

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lenders, individually and in their
respective capacities as Agents, have executed this Agreement as of the date
first above written.

 

 

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

 

 

 

By:

 /s/ Brett A. Brown

 

 

Print Name:

Brett A. Brown

 

 

Title:

Vice President

 

 

 

 

 

2901 Butterfield Road

 

 

Oak Brook, Illinois

 

 

Phone: 630-218-7351

 

 

Facsimile: 630-218-7350

 

 

Attention: Mark E. Zalatoris

 

 

zalatoris@inlandrealestate.com

 

S-1

--------------------------------------------------------------------------------


 

COMMITMENTS:

 

KEYBANK NATIONAL ASSOCIATION,

$35,000,000

 

Individually and as Administrative Agent

 

 

 

 

 

 

 

 

By:

 /s/ Kevin P. Murray

 

 

Print Name:

Kevin P. Murray

 

 

Title:

Senior Vice President

 

 

 

 

 

127 Public Square, 8th Floor

 

 

OH-01-27-0839

 

 

Cleveland, Ohio 44114

 

 

Phone: 216-689-4660

 

 

Facsimile: 216-689-3566

 

 

Attention: Kevin Murray

 

 

Kevin_P_Murray@KeyBank.com

With a copy to:

 

 

 

 

KeyBank National Association

 

 

800 Superior, 6th Floor

 

 

Cleveland, Ohio 44114

 

 

Phone: 216-828-7512

 

 

Facsimile: 216-828-7523

 

 

Attention: Vicki Heineck

 

S-2

--------------------------------------------------------------------------------


 

COMMITMENT:

 

WACHOVIA BANK, NATIONAL ASSOCIATION

$35,000,000

 

Individually and as Syndication Agent

 

 

 

 

 

 

 

 

By:

 /s/ Cathy A. Casey

 

 

Cathy A. Casey

 

 

Managing Director

 

 

 

 

 

Wachovia Capital Markets

 

 

301 South College Street NC 0172, 16th Floor

 

 

Charlotte, NC 28202

 

 

Phone: (704) 383-6787

 

 

Facsimile: (704) 715-0065

 

 

Attention: Karen Berka

 

 

Karen.berka@wachovia.com

 

 

 

With a copy to:  

Wachovia

 

 

1525 W. WT Harris Blvd.

 

 

Charlotte, NC 28262

 

 

Phone: (704) 590-3325

 

 

Facsimile: (704) 715-0099

 

 

Attention: Andrew Gadson

 

 

Andrew.gadson@wachovia.com

 

S-3

--------------------------------------------------------------------------------


 

COMMITMENT:

 

BANK OF AMERICA, N.A.

$35,000,000

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Susan Vercauteren

 

 

Susan Vercauteren

 

 

Senior Vice President

 

 

 

 

 

101 South Tryon Street

 

 

NC1-002-33-87

 

 

Charlotte, NC 28255

 

 

Phone: (704) 386-6994

 

 

Facsimile: (704) 386-6434

 

 

Attention: Linda J. Frixen

 

 

Linda.j.frixen@bankofamerica.com

 

S-4

--------------------------------------------------------------------------------


 

COMMITMENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

$30,000,000

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Marla S. Bergrin

 

 

Marla S. Bergrin

 

 

Assistant Vice President

 

 

 

 

 

Chicago, IL 60606

 

 

Phone: (312) 827-1554

 

 

Facsimile: (312) 782-0969

 

 

Attention: Amanda Mayer

 

 

amanda.m.meyer@wellsfargo.com

 

S-5

--------------------------------------------------------------------------------


 

COMMITMENT:

 

BMO CAPITAL MARKETS FINANCING, INC.

$20,000,000

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Aaron Lanski

 

 

Aaron Lanski

 

 

Vice President

 

 

 

 

 

111 West Monroe Street, 10W

 

 

Chicago, IL 60603

 

 

Phone:   (312) 461-6364

 

 

Facsimile: (312) 293-5068

 

 

Attention: Aaron Lanski

 

 

aaron.lanski@bmo.com

 

S-6

--------------------------------------------------------------------------------